 



EXHIBIT 10.1

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of the 23rd day
of May, 2013 (the “Assignment”), is entered into by and among Redwood
Residential Acquisition Corporation (the “Assignor” and, solely in its capacity
as servicing administrator described herein, the “Servicing Administrator”),
Sequoia Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer
(the “Servicer”), and Wilmington Trust, National Association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” and
as referred to herein, the “Assignee”) under a Pooling and Servicing Agreement
dated as of May 1, 2013 (the “Pooling and Servicing Agreement”) among the
Depositor, the Assignee and Wells Fargo Bank, N.A., as master servicer and
securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

1

 

  

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a)   Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       11.20  

Servicer Shall Provide Access and Information as Reasonably Required.




 

2

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       Addendum I   Regulation AB Compliance Addendum


  

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section           11.09   Transfer of Accounts.       11.16   Statements to the
Owner.      

Subsection 2.04 of Addendum I

  Servicer Compliance Statement.      

Subsection 2.05 of Addendum I

  Report on Assessment of Compliance and Attestation.


 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.         

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

Flow Servicing Agreement:

 

Section  

Matter 

      Clause (i) of the last paragraph of Section 11.13   Payment by Servicing
Administrator for Opinion of Counsel


 



3

 

 

Last sentence of 11.14, with respect to Servicing Advances only   Payment of
Servicing Advances to Servicer       11.17   P&I Advances       11.25(b)  
Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15      
11.25(c)   Funding of Servicing Advances       14.03   Payment of termination
fees to Servicer


 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2014, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

4

 

  

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA 94941
Attention: William Moliski

 

5

 

  

Assignee: Wilmington Trust, National Association
1100 North Market Street
Rodney Square North
Wilmington, DE 19890
Attention: Dorri Costello

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Wilmington Trust, National Association (“Wilmington Trust”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Assignee is made and intended not as
a personal undertaking or agreement of or by Wilmington Trust but is made and
intended for purposes of binding only the Trust, (iii) nothing herein contained
shall be construed as creating any liability on the part of Wilmington Trust,
individually or personally, to perform any covenant either express or implied in
this Agreement, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall Wilmington Trust in its individual
capacity or in its capacity as Trustee be personally liable for the payment of
any indebtedness, amounts or expenses owed by the Purchaser under the Flow
Servicing Agreement (such indebtedness, expenses and other amounts being payable
solely from and to the extent of funds of the Trust) or be personally liable for
the breach or failure of any obligation, representation, warranty or covenant
made under this Agreement or any other related documents.

 



6

 

 

12.Master Servicer.



 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-7

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #46446300, Sequoia Mortgage Trust 2013-7      Distribution Account

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-7” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

7

 

  

14.           Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

 

  ASSIGNOR:         REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By:    
      Name:           Title:           DEPOSITOR:   SEQUOIA RESIDENTIAL FUNDING,
INC.         By:           Name:           Title:           ASSIGNEE:  
WILMINGTON Trust, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Trustee         By:           Name:           Title:          
SERVICER:         CENLAR FSB         By:           Name:           Title:  

 

[Signatures continue on following page]

 

[SEMT 2013-7 Cenlar AAR Signature Page]

 

  

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION    
    By:           Name:           Title:  

 

Accepted and agreed to by:

 

MASTER SERVICER:

 

WELLS FARGO BANK, N.A.

 

By:           Name:           Title:    

 

 

[SEMT 2013-7 Cenlar AAR Signature Page]

 

 

EXHIBIT I

 



 





  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing
Fee % Servicing Fee—Flat
dollar Servicing Advance Methodology Originator Loan
Group Loan
Number Amortization Type Lien
Position HELOC
Indicator Loan
Purpose 1 1000383 0.002500         125-1303383 1 1 0 9 2 1000383 0.002500      
  6000185733 1 1 0 7 3 1000383 0.002500         4000044833 1 1 0 7 4 1000383
0.002500         6000182870 1 1 0 9 5 1000383 0.002500         436130361736 1 1
0 9 6 1000383 0.002500         3900000674 1 1 0 6 7 1000383 0.002500        
3000162695 1 1 0 7 8 1000383 0.002500         23641100331 1 1 0 7 9 1000383
0.002500         1017130612 1 1 0 7 10 1000383 0.002500         21551100808 1 1
0 6 11 1000383 0.002500         3000154745 1 1 0 7 12 1000383 0.002500        
234002390 1 1 0 9 13 1000383 0.002500         1368085 1 1 0 9 14 1000383
0.002500         3170000859 1 1 0 9 15 1000383 0.002500         2113026499 1 1 0
7 16 1000383 0.002500         3000162233 1 1 0 6 17 1000383 0.002500        
3000160874 1 1 0 7 18 1000383 0.002500         339-2000068 1 1 0 7 19 1000383
0.002500         414504148 1 1 0 9 20 1000383 0.002500         1000047973 1 1 0
7 21 1000383 0.002500         3000159120 1 1 0 7 22 1000383 0.002500        
3000161277 1 1 0 9 23 1000383 0.002500         PC1208086628 1 1 0 9 24 1000383
0.002500         4213030085 1 1 0 7 25 1000383 0.002500         420400243 1 1 0
7 26 1000383 0.002500         8501170545 1 1 0 7 27 1000383 0.002500        
20361101696 1 1 0 9 28 1000383 0.002500         1011303PM058692 1 1 0 9 29
1000383 0.002500         000067894 1 1 0 3 30 1000383 0.002500         423703226
1 1 0 7 31 1000383 0.002500         000067023 1 1 0 9 32 1000383 0.002500      
  PC1302095680 1 1 0 7 33 1000383 0.002500         22781100600 1 1 0 7 34
1000383 0.002500         PC1303097058 1 1 0 7 35 1000383 0.002500        
2013-2246278 1 1 0 9 36 1000383 0.002500         1400008821 1 1 0 7 37 1000383
0.002500         1351312491 1 1 0 7 38 1000383 0.002500         000067984 1 1 0
6 39 1000383 0.002500         000062965 1 1 0 9 40 1000383 0.002500        
PC1301095276 1 1 0 9 41 1000383 0.002500         30521101243 1 1 0 7 42 1000383
0.002500         1351310568 1 1 0 6 43 1000383 0.002500         1025420 1 1 0 7
44 1000383 0.002500         30521101250 1 1 0 7 45 1000383 0.002500        
1351307031 1 1 0 7 46 1000383 0.002500         1420000562 1 1 0 7 47 1000383
0.002500         001152213 1 1 0 9 48 1000383 0.002500         3000159672 1 1 0
9 49 1000383 0.002500         1451312630 1 1 0 7 50 1000383 0.002500        
291130360194 1 1 0 9 51 1000383 0.002500         81290227 1 1 0 7 52 1000383
0.002500         104-13030143 1 1 0 9 53 1000383 0.002500         1000045231 1 1
0 9 54 1000383 0.002500         6000181344 1 1 0 9 55 1000383 0.002500        
700117 1 1 0 7 56 1000383 0.002500         5950002526 1 1 0 6 57 1000383
0.002500         000067241 1 1 0 9 58 1000383 0.002500         6000181807 1 1 0
9 59 1000383 0.002500         30441302049519 1 1 0 7 60 1000383 0.002500        
278996 1 1 0 9 61 1000383 0.002500         3000159624 1 1 0 9 62 1000383
0.002500         1303014724 1 1 0 9 63 1000383 0.002500         6046192 1 1 0 6
64 1000383 0.002500         6000182995 1 1 0 9 65 1000383 0.002500        
1450049506 1 1 0 9 66 1000383 0.002500         13-0253328 1 1 0 9 67 1000383
0.002500         4813020107 1 1 0 9 68 1000383 0.002500         001153474 1 1 0
7 69 1000383 0.002500         1351308302 1 1 0 9 70 1000383 0.002500        
1011303PM058709 1 1 0 9 71 1000383 0.002500         6046314 1 1 0 6 72 1000383
0.002500         202302931 1 1 0 3 73 1000383 0.002500         10473584 1 1 0 6
74 1000383 0.002500         000067675 1 1 0 7 75 1000383 0.002500        
1000048458 1 1 0 9 76 1000383 0.002500         001146098 1 1 0 6 77 1000383
0.002500         1025369 1 1 0 7 78 1000383 0.002500         3000157368 1 1 0 9
79 1000383 0.002500         986900448 1 1 0 9 80 1000383 0.002500        
4213010082 1 1 0 3 81 1000383 0.002500         0002117861 1 1 0 6 82 1000383
0.002500         1351309999 1 1 0 3 83 1000383 0.002500         0002129279 1 1 0
9 84 1000383 0.002500         13-0249290 1 1 0 7 85 1000383 0.002500        
3000158669 1 1 0 7 86 1000383 0.002500         1010049345 1 1 0 9 87 1000383
0.002500         1011303PM058565 1 1 0 9 88 1000383 0.002500         001145893 1
1 0 3 89 1000383 0.002500         37261101120 1 1 0 9 90 1000383 0.002500      
  3813020369 1 1 0 9 91 1000383 0.002500         3000160465 1 1 0 9 92 1000383
0.002500         1351310948 1 1 0 7 93 1000383 0.002500         18002766 1 1 0 7
94 1000383 0.002500         8501167237 1 1 0 9 95 1000383 0.002500        
500013211 1 1 0 3 96 1000383 0.002500         3000160406 1 1 0 9 97 1000383
0.002500         3000155098 1 1 0 9 98 1000383 0.002500         1513022805 1 1 0
6 99 1000383 0.002500         8013022800 1 1 0 7 100 1000383 0.002500        
2013-2232326 1 1 0 7 101 1000383 0.002500         6000182136 1 1 0 7 102 1000383
0.002500         000012937 1 1 0 9 103 1000383 0.002500         25009 1 1 0 9
104 1000383 0.002500         6047273 1 1 0 7 105 1000383 0.002500        
901917982 1 1 0 7 106 1000383 0.002500         1018130040 1 1 0 7 107 1000383
0.002500         001146515 1 1 0 7 108 1000383 0.002500         855130786 1 1 0
7 109 1000383 0.002500         000012928 1 1 0 9 110 1000383 0.002500        
8001304495 1 1 0 9 111 1000383 0.002500         70006092 1 1 0 9 112 1000383
0.002500         2013000133 1 1 0 9 113 1000383 0.002500         1240049279 1 1
0 9 114 1000383 0.002500         3313020043 1 1 0 9 115 1000383 0.002500        
PC1211091964 1 1 0 7 116 1000383 0.002500         1302013958 1 1 0 7 117 1000383
0.002500         1011302PM058400 1 1 0 9 118 1000383 0.002500        
20011101295 1 1 0 7 119 1000383 0.002500         21981101265 1 1 0 7 120 1000383
0.002500         23331100411 1 1 0 6 121 1000383 0.002500         6000181864 1 1
0 9 122 1000383 0.002500         3000160101 1 1 0 9 123 1000383 0.002500        
6000181260 1 1 0 9 124 1000383 0.002500         6000181856 1 1 0 9 125 1000383
0.002500         3000160076 1 1 0 9 126 1000383 0.002500         2413010342 1 1
0 9 127 1000383 0.002500         2413020137 1 1 0 3 128 1000383 0.002500        
4213020067 1 1 0 9 129 1000383 0.002500         2413020752 1 1 0 9 130 1000383
0.002500         3000160062 1 1 0 3 131 1000383 0.002500         8001313934 1 1
0 9 132 1000383 0.002500         23481100147 1 1 0 9 133 1000383 0.002500      
  20421100649 1 1 0 7 134 1000383 0.002500         000067366 1 1 0 9 135 1000383
0.002500         0002128991 1 1 0 7 136 1000383 0.002500         281533 1 1 0 9
137 1000383 0.002500         1351311632 1 1 0 7 138 1000383 0.002500        
1130208013 1 1 0 7 139 1000383 0.002500         1351308001 1 1 0 9 140 1000383
0.002500         2013000273 1 1 0 9 141 1000383 0.002500         3000156045 1 1
0 3 142 1000383 0.002500         3000158033 1 1 0 9 143 1000383 0.002500        
23631100557 1 1 0 9 144 1000383 0.002500         22701101081 1 1 0 9 145 1000383
0.002500         1240049160 1 1 0 9 146 1000383 0.002500         1000048775 1 1
0 9 147 1000383 0.002500         21981101011 1 1 0 7 148 1000383 0.002500      
  23071100899 1 1 0 9 149 1000383 0.002500         1302009515 1 1 0 9 150
1000383 0.002500         23431100152 1 1 0 9 151 1000383 0.002500        
000067285 1 1 0 7 152 1000383 0.002500         8005193 1 1 0 7 153 1000383
0.002500         9513012300 1 1 0 7 154 1000383 0.002500         000067280 1 1 0
9 155 1000383 0.002500         340052502 1 1 0 7 156 1000383 0.002500        
1000049106 1 1 0 9 157 1000383 0.002500         PC1302096541 1 1 0 9 158 1000383
0.002500         6046888 1 1 0 6 159 1000383 0.002500         1450047928 1 1 0 9
160 1000383 0.002500         1351306294 1 1 0 9 161 1000383 0.002500        
330224554 1 1 0 9 162 1000383 0.002500         860-1006950 1 1 0 9 163 1000383
0.002500         000067248 1 1 0 6 164 1000383 0.002500         532301828 1 1 0
7 165 1000383 0.002500         2298688 1 1 0 9 166 1000383 0.002500        
2291363 1 1 0 9 167 1000383 0.002500         1351311302 1 1 0 7 168 1000383
0.002500         001149207 1 1 0 9 169 1000383 0.002500         3513010208 1 1 0
9 170 1000383 0.002500         1000047763 1 1 0 9 171 1000383 0.002500        
6000180957 1 1 0 7 172 1000383 0.002500         001144300 1 1 0 9 173 1000383
0.002500         1320048997 1 1 0 7 174 1000383 0.002500         PC1302095864 1
1 0 9 175 1000383 0.002500         2013020142 1 1 0 9 176 1000383 0.002500      
  3813020226 1 1 0 3 177 1000383 0.002500         21401100652 1 1 0 7 178
1000383 0.002500         1420000534 1 1 0 6 179 1000383 0.002500        
0002120575 1 1 0 7 180 1000383 0.002500         000067134 1 1 0 9 181 1000383
0.002500         1302000103 1 1 0 9 182 1000383 0.002500         2260000310 1 1
0 7 183 1000383 0.002500         0002128462 1 1 0 7 184 1000383 0.002500        
700002407 1 1 0 7 185 1000383 0.002500         6000180569 1 1 0 7 186 1000383
0.002500         13-0251733 1 1 0 9 187 1000383 0.002500         0049037682 1 1
0 9 188 1000383 0.002500         1302000011 1 1 0 9 189 1000383 0.002500        
22101100810 1 1 0 6 190 1000383 0.002500         1351308953 1 1 0 9 191 1000383
0.002500         20011102306 1 1 0 7 192 1000383 0.002500         8287729 1 1 0
7 193 1000383 0.002500         936130255546 1 1 0 9 194 1000383 0.002500        
MC1302095908 1 1 0 6 195 1000383 0.002500         9313020800 1 1 0 7 196 1000383
0.002500         5830000925 1 1 0 6 197 1000383 0.002500         525128623 1 1 0
7 198 1000383 0.002500         6000180007 1 1 0 9 199 1000383 0.002500        
3513020090 1 1 0 7 200 1000383 0.002500         1011302PM058166 1 1 0 7 201
1000383 0.002500         1031302PM057819 1 1 0 7 202 1000383 0.002500        
118472 1 1 0 9 203 1000383 0.002500         3000155021 1 1 0 9 204 1000383
0.002500         21981101161 1 1 0 7 205 1000383 0.002500         1351309823 1 1
0 7 206 1000383 0.002500         1302013913 1 1 0 9 207 1000383 0.002500        
592600 1 1 0 7 208 1000383 0.002500         22621100380 1 1 0 9 209 1000383
0.002500         000066651 1 1 0 9 210 1000383 0.002500         61613093503 1 1
0 6 211 1000383 0.002500         119057 1 1 0 6 212 1000383 0.002500        
13-0251159 1 1 0 9 213 1000383 0.002500         3000157404 1 1 0 7 214 1000383
0.002500         1110000697 1 1 0 7 215 1000383 0.002500         1351302768 1 1
0 3 216 1000383 0.002500         2413020385 1 1 0 9 217 1000383 0.002500        
3000158359 1 1 0 9 218 1000383 0.002500         3000158457 1 1 0 9 219 1000383
0.002500         1351306752 1 1 0 9 220 1000383 0.002500         81302017 1 1 0
7 221 1000383 0.002500         1351309996 1 1 0 9 222 1000383 0.002500        
1351302424 1 1 0 9 223 1000383 0.002500         946137933 1 1 0 7 224 1000383
0.002500         2296024 1 1 0 9 225 1000383 0.002500         20011102238 1 1 0
9 226 1000383 0.002500         000066934 1 1 0 7 227 1000383 0.002500        
702007 1 1 0 7 228 1000383 0.002500         000100143 1 1 0 9 229 1000383
0.002500         3000155704 1 1 0 9 230 1000383 0.002500         2094161 1 1 0 7
231 1000383 0.002500         6000177987 1 1 0 9 232 1000383 0.002500        
1813020187 1 1 0 6 233 1000383 0.002500         4813010063 1 1 0 9 234 1000383
0.002500         1302414497 1 1 0 9 235 1000383 0.002500         3000150748 1 1
0 7 236 1000383 0.002500         000066902 1 1 0 7 237 1000383 0.002500        
99013092496 1 1 0 7 238 1000383 0.002500         2013010282 1 1 0 6 239 1000383
0.002500         2413010693 1 1 0 7 240 1000383 0.002500         1400008748 1 1
0 7 241 1000383 0.002500         3000146487 1 1 0 9 242 1000383 0.002500        
000096981 1 1 0 9 243 1000383 0.002500         20171101934 1 1 0 7 244 1000383
0.002500         21981101230 1 1 0 7 245 1000383 0.002500         000066500 1 1
0 9 246 1000383 0.002500         1450048791 1 1 0 9 247 1000383 0.002500        
1000048804 1 1 0 9 248 1000383 0.002500         500013863 1 1 0 3 249 1000383
0.002500         5950002727 1 1 0 9 250 1000383 0.002500         994900289 1 1 0
7 251 1000383 0.002500         0513021500 1 1 0 9 252 1000383 0.002500        
1351306584 1 1 0 9 253 1000383 0.002500         1212012398 1 1 0 9 254 1000383
0.002500         1451307177 1 1 0 9 255 1000383 0.002500         1024907 1 1 0 7
256 1000383 0.002500         1913020093 1 1 0 7 257 1000383 0.002500        
3130130009 1 1 0 9 258 1000383 0.002500         3000157752 1 1 0 9 259 1000383
0.002500         6046051 1 1 0 7 260 1000383 0.002500         21971100424 1 1 0
9 261 1000383 0.002500         1400008760 1 1 0 7 262 1000383 0.002500        
4813020029 1 1 0 9 263 1000383 0.002500         1351306289 1 1 0 9 264 1000383
0.002500         1351309343 1 1 0 9 265 1000383 0.002500         125-1302150 1 1
0 9 266 1000383 0.002500         3000157159 1 1 0 9 267 1000383 0.002500        
1400008738 1 1 0 9 268 1000383 0.002500         6000175502 1 1 0 9 269 1000383
0.002500         8501168525 1 1 0 9 270 1000383 0.002500         104-13010462 1
1 0 9 271 1000383 0.002500         1301404855 1 1 0 9 272 1000383 0.002500      
  290130144398 1 1 0 7 273 1000383 0.002500         2013-2242135 1 1 0 9 274
1000383 0.002500         1000030023 1 1 0 6 275 1000383 0.002500        
2012002225 1 1 0 9 276 1000383 0.002500         13-0251124 1 1 0 9 277 1000383
0.002500         280353 1 1 0 9 278 1000383 0.002500         105-13010261 1 1 0
3 279 1000383 0.002500         000885964 1 1 0 7 280 1000383 0.002500        
PC1302096087 1 1 0 9 281 1000383 0.002500         22181101062 1 1 0 9 282
1000383 0.002500         901918038 1 1 0 3 283 1000383 0.002500        
0049036528 1 1 0 7 284 1000383 0.002500         6000179181 1 1 0 6 285 1000383
0.002500         4212110208 1 1 0 3 286 1000383 0.002500         8005034 1 1 0 7
287 1000383 0.002500         1209009687 1 1 0 7 288 1000383 0.002500        
000065819 1 1 0 9 289 1000383 0.002500         3000157460 1 1 0 9 290 1000383
0.002500         1400008727 1 1 0 7 291 1000383 0.002500         37461100183 1 1
0 9 292 1000383 0.002500         6070000086 1 1 0 9 293 1000383 0.002500        
1000030338 1 1 0 7 294 1000383 0.002500         13-0250884 1 1 0 9 295 1000383
0.002500         705934 1 1 0 9 296 1000383 0.002500         1451307214 1 1 0 9
297 1000383 0.002500         1011302PM057931 1 1 0 9 298 1000383 0.002500      
  8001299216 1 1 0 3 299 1000383 0.002500         1130116015 1 1 0 9 300 1000383
0.002500         117952 1 1 0 7 301 1000383 0.002500         5510006249 1 1 0 9
302 1000383 0.002500         6000177102 1 1 0 9 303 1000383 0.002500        
1613020803 1 1 0 7 304 1000383 0.002500         6045686 1 1 0 9 305 1000383
0.002500         21311100479 1 1 0 7 306 1000383 0.002500         8501165754 1 1
0 7 307 1000383 0.002500         2913010243 1 1 0 7 308 1000383 0.002500        
20451101629 1 1 0 3 309 1000383 0.002500         PC1210090409 1 1 0 9 310
1000383 0.002500         1024484 1 1 0 9 311 1000383 0.002500         9613021400
1 1 0 7 312 1000383 0.002500         30551301048392 1 1 0 9 313 1000383 0.002500
        3813020084 1 1 0 9 314 1000383 0.002500         001146802 1 1 0 9 315
1000383 0.002500         6010000682 1 1 0 9 316 1000383 0.002500        
000012721 1 1 0 9 317 1000383 0.002500         1420048522 1 1 0 9 318 1000383
0.002500         PC1301094317 1 1 0 3 319 1000383 0.002500         121134536 1 1
0 9 320 1000383 0.002500         266-2000323 1 1 0 7 321 1000383 0.002500      
  6000178738 1 1 0 9 322 1000383 0.002500         2094186 1 1 0 7 323 1000383
0.002500         1302009435 1 1 0 3 324 1000383 0.002500         1211006837 1 1
0 9 325 1000383 0.002500         30631302049129 1 1 0 7 326 1000383 0.002500    
    1450048438 1 1 0 3 327 1000383 0.002500         940139228 1 1 0 9 328
1000383 0.002500         0213020803 1 1 0 7 329 1000383 0.002500        
001148520 1 1 0 9 330 1000383 0.002500         291130148452 1 1 0 9 331 1000383
0.002500         2013000205 1 1 0 9 332 1000383 0.002500         1312127512 1 1
0 9 333 1000383 0.002500         000012638 1 1 0 9 334 1000383 0.002500        
3000154997 1 1 0 9 335 1000383 0.002500         1000048416 1 1 0 9 336 1000383
0.002500         202302732 1 1 0 6 337 1000383 0.002500         PC1302095672 1 1
0 9 338 1000383 0.002500         0313020703 1 1 0 9 339 1000383 0.002500        
3000146521 1 1 0 3 340 1000383 0.002500         000066497 1 1 0 9 341 1000383
0.002500         000012548 1 1 0 7 342 1000383 0.002500         0049036338 1 1 0
9 343 1000383 0.002500         13-0250252 1 1 0 9 344 1000383 0.002500        
916906701 1 1 0 9 345 1000383 0.002500         1413020504 1 1 0 7 346 1000383
0.002500         175138594 1 1 0 9 347 1000383 0.002500         000066457 1 1 0
9 348 1000383 0.002500         1313120600 1 1 0 9 349 1000383 0.002500        
8001299646 1 1 0 3 350 1000383 0.002500         1349011 1 1 0 9 351 1000383
0.002500         PC1107067033 1 1 0 9 352 1000383 0.002500         6044979 1 1 0
9 353 1000383 0.002500         6044988 1 1 0 9 354 1000383 0.002500        
0002126182 1 1 0 7 355 1000383 0.002500         1130130001 1 1 0 7 356 1000383
0.002500         1351307306 1 1 0 9 357 1000383 0.002500         940137887 1 1 0
9 358 1000383 0.002500         0049036809 1 1 0 7 359 1000383 0.002500        
6045301 1 1 0 9 360 1000383 0.002500         23751100121 1 1 0 9 361 1000383
0.002500         PC1301095470 1 1 0 9 362 1000383 0.002500         1701625909 1
1 0 7 363 1000383 0.002500         2101625637 1 1 0 9 364 1000383 0.002500      
  001145414 1 1 0 9 365 1000383 0.002500         3112090329 1 1 0 7 366 1000383
0.002500         6152093501 1 1 0 9 367 1000383 0.002500         001149243 1 1 0
7 368 1000383 0.002500         1351307055 1 1 0 9 369 1000383 0.002500        
61513091875 1 1 0 9 370 1000383 0.002500         700002332 1 1 0 9 371 1000383
0.002500         30521101109 1 1 0 7 372 1000383 0.002500         0049035413 1 1
0 3 373 1000383 0.002500         23751100107 1 1 0 9 374 1000383 0.002500      
  6045054 1 1 0 9 375 1000383 0.002500         000066334 1 1 0 9 376 1000383
0.002500         0002124092 1 1 0 7 377 1000383 0.002500         000099455 1 1 0
9 378 1000383 0.002500         13-0249817 1 1 0 9 379 1000383 0.002500        
000065575 1 1 0 9 380 1000383 0.002500         13-0249694 1 1 0 9 381 1000383
0.002500         4813010081 1 1 0 3 382 1000383 0.002500         0002121821 1 1
0 9 383 1000383 0.002500         1000048283 1 1 0 3 384 1000383 0.002500        
001145816 1 1 0 9 385 1000383 0.002500         3812120126 1 1 0 9 386 1000383
0.002500         13-0248536 1 1 0 7 387 1000383 0.002500         2276631 1 1 0 9
388 1000383 0.002500         1351265391 1 1 0 9 389 1000383 0.002500        
89924674 1 1 0 7 390 1000383 0.002500         700002087 1 1 0 7 391 1000383
0.002500         1301013490 1 1 0 9 392 1000383 0.002500         3000155588 1 1
0 9 393 1000383 0.002500         13-0249549 1 1 0 7 394 1000383 0.002500        
89919674 1 1 0 9 395 1000383 0.002500         500013557 1 1 0 9 396 1000383
0.002500         60171100209 1 1 0 7 397 1000383 0.002500         001148679 1 1
0 9 398 1000383 0.002500         23751100108 1 1 0 9 399 1000383 0.002500      
  0002126015 1 1 0 6 400 1000383 0.002500         4213010050 1 1 0 9 401 1000383
0.002500         89922272 1 1 0 9 402 1000383 0.002500         1218952SWV 1 1 0
7 403 1000383 0.002500         000065856 1 1 0 9 404 1000383 0.002500        
8013012301 1 1 0 9 405 1000383 0.002500         13-0245923 1 1 0 6 406 1000383
0.002500         1321012 1 1 0 9 407 1000383 0.002500         2013-2228942 1 1 0
7 408 1000383 0.002500         18002253 1 1 0 7 409 1000383 0.002500        
940136174 1 1 0 9 410 1000383 0.002500         1170048096 1 1 0 7 411 1000383
0.002500         21381101029 1 1 0 9 412 1000383 0.002500         8001289753 1 1
0 9 413 1000383 0.002500         000065694 1 1 0 9 414 1000383 0.002500        
1351256502 1 1 0 9 415 1000383 0.002500         0213012808 1 1 0 7 416 1000383
0.002500         0002123784 1 1 0 6 417 1000383 0.002500         2093777 1 1 0 7
418 1000383 0.002500         24745 1 1 0 3 419 1000383 0.002500         1023792
1 1 0 9 420 1000383 0.002500         429300041 1 1 0 9 421 1000383 0.002500    
    12373412 1 1 0 9 422 1000383 0.002500         000065909 1 1 0 9 423 1000383
0.002500         21981101187 1 1 0 3 424 1000383 0.002500         30521101126 1
1 0 9 425 1000383 0.002500         30161301048866 1 1 0 9 426 1000383 0.002500  
      0002125761 1 1 0 9 427 1000383 0.002500         001131765 1 1 0 9 428
1000383 0.002500         6044163 1 1 0 7 429 1000383 0.002500         118184 1 1
0 9 430 1000383 0.002500         1130124002 1 1 0 9 431 1000383 0.002500        
4813010282 1 1 0 9 432 1000383 0.002500         4813010277 1 1 0 9 433 1000383
0.002500         441301002 1 1 0 9 434 1000383 0.002500         81301014 1 1 0 7
435 1000383 0.002500         6041935 1 1 0 9 436 1000383 0.002500        
2013000039 1 1 0 9 437 1000383 0.002500         1301PMI057412 1 1 0 9 438
1000383 0.002500         8001284283 1 1 0 9 439 1000383 0.002500         1023743
1 1 0 9 440 1000383 0.002500         0002124946 1 1 0 9 441 1000383 0.002500    
    13-0248486 1 1 0 9 442 1000383 0.002500         6044452 1 1 0 9 443 1000383
0.002500         6000176047 1 1 0 9 444 1000383 0.002500         30521101095 1 1
0 3 445 1000383 0.002500         21411100977 1 1 0 3 446 1000383 0.002500      
  23171100415 1 1 0 9 447 1000383 0.002500         001145733 1 1 0 3 448 1000383
0.002500         0049035884 1 1 0 9 449 1000383 0.002500         30291212048102
1 1 0 9 450 1000383 0.002500         61513090564 1 1 0 9 451 1000383 0.002500  
      1410005104 1 1 0 9 452 1000383 0.002500         700002117 1 1 0 9 453
1000383 0.002500         8268058 1 1 0 9 454 1000383 0.002500        
21411100971 1 1 0 9 455 1000383 0.002500         1000029971 1 1 0 7 456 1000383
0.002500         13-0248212 1 1 0 7 457 1000383 0.002500         3000118627 1 1
0 9 458 1000383 0.002500         8001281479 1 1 0 9 459 1000383 0.002500        
1301012761 1 1 0 7 460 1000383 0.002500         2013000014 1 1 0 9 461 1000383
0.002500         2281084 1 1 0 7 462 1000383 0.002500         885-1005250 1 1 0
9 463 1000383 0.002500         1301013007 1 1 0 3 464 1000383 0.002500        
13-0247654 1 1 0 9 465 1000383 0.002500         6043852 1 1 0 9 466 1000383
0.002500         202302893 1 1 0 3 467 1000383 0.002500         1451303031 1 1 0
9 468 1000383 0.002500         8004639 1 1 0 9 469 1000383 0.002500        
6043793 1 1 0 9 470 1000383 0.002500         1210PMI054979 1 1 0 9 471 1000383
0.002500         1022191 1 1 0 9 472 1000383 0.002500         277179 1 1 0 9 473
1000383 0.002500         2283983 1 1 0 9 474 1000383 0.002500         3813010116
1 1 0 9 475 1000383 0.002500         13-0247508 1 1 0 9 476 1000383 0.002500    
    2013-2223475 1 1 0 9 477 1000383 0.002500         901917690 1 1 0 9 478
1000383 0.002500         13-0246250 1 1 0 9 479 1000383 0.002500        
0002124009 1 1 0 9 480 1000383 0.002500         1215236LAS 1 1 0 6 481 1000383
0.002500         6042582 1 1 0 9 482 1000383 0.002500         6043542 1 1 0 9
483 1000383 0.002500         0002124527 1 1 0 9 484 1000383 0.002500        
117604 1 1 0 9 485 1000383 0.002500         0002124477 1 1 0 9 486 1000383
0.002500         001129033 1 1 0 7 487 1000383 0.002500         13-0246183 1 1 0
7 488 1000383 0.002500         1701615434 1 1 0 3 489 1000383 0.002500        
1701615087 1 1 0 9 490 1000383 0.002500         6000173036 1 1 0 9 491 1000383
0.002500         0313011105 1 1 0 9 492 1000383 0.002500         8001268385 1 1
0 9 493 1000383 0.002500         2013000037 1 1 0 3 494 1000383 0.002500        
0002123876 1 1 0 3 495 1000383 0.002500         13-0246458 1 1 0 9 496 1000383
0.002500         30521101069 1 1 0 9 497 1000383 0.002500        
330091301048205 1 1 0 3 498 1000383 0.002500         81281537 1 1 0 9 499
1000383 0.002500         0002123516 1 1 0 9 500 1000383 0.002500        
12-0244574 1 1 0 3 501 1000383 0.002500         117270 1 1 0 9 502 1000383
0.002500         596900 1 1 0 9 503 1000383 0.002500         001141377 1 1 0 9
504 1000383 0.002500         12-0245580 1 1 0 9 505 1000383 0.002500        
30631212048113 1 1 0 9 506 1000383 0.002500         001148817 1 1 0 9 507
1000383 0.002500         0049030372 1 1 0 9 508 1000383 0.002500        
1212012094 1 1 0 7 509 1000383 0.002500         12-0244679 1 1 0 9 510 1000383
0.002500         12-0244456 1 1 0 9 511 1000383 0.002500         0002122353 1 1
0 9 512 1000383 0.002500         0002119640 1 1 0 9 513 1000383 0.002500        
0002122088 1 1 0 9 514 1000383 0.002500         3512050122 1 1 0 3 515 1000383
0.002500         23351100051 1 1 0 9 516 1000383 0.002500         0112110200 1 1
0 7 517 1000383 0.002500         0002120215 1 1 0 9 518 1000383 0.002500        
21391100497 1 1 0 9 519 1000383 0.002500         12-0242178 1 1 0 9 520 1000383
0.002500         12-0242306 1 1 0 9 521 1000383 0.002500         12-0241574 1 1
0 9 522 1000383 0.002500         70006029 1 1 0 9 523 1000383 0.002500        
3000144148 1 1 0 3 524 1000383 0.002500         6010000623 1 1 0 9 525 1000383
0.002500         8004658 1 1 0 9 526 1000383 0.002500         8004577 1 1 0 9
527 1000383 0.002500         6041955 1 1 0 7 528 1000383 0.002500        
6042498 1 1 0 9 529 1000383 0.002500         6041593 1 1 0 9 530 1000383
0.002500         6041032 1 1 0 9 531 1000383 0.002500         6040361 1 1 0 9
532 1000383 0.002500         6041081 1 1 0 9 533 1000383 0.002500        
6041294 1 1 0 9 534 1000383 0.002500         6041010 1 1 0 9 535 1000383
0.002500         6038922 1 1 0 9 536 1000383 0.002500         6038815 1 1 0 9
537 1000383 0.002500         8003799 1 1 0 9 538 1000383 0.002500        
8003779 1 1 0 9 539 1000383 0.002500         6035533 1 1 0 9 540 1000383
0.002500         6034999 1 1 0 9 541 1000383 0.002500         8002966 1 1 0 9
542 1000383 0.002500         0002119813 1 1 0 9 543 1000383 0.002500        
0002119035 1 1 0 9 544 1000383 0.002500         2012001875 1 1 0 7 545 1000383
0.002500         113673 1 1 0 9 546 1000383 0.002500         001138742 1 1 0 9
547 1000383 0.002500         001136471 1 1 0 9 548 1000383 0.002500        
582724 1 1 0 3 549 1000383 0.002500         503853640 1 1 0 7 550 1000383
0.002500         503845898 1 1 0 9 551 1000383 0.002500         503839260 1 1 0
9 552 1000383 0.002500         503840491 1 1 0 7 553 1000383 0.002500        
503837024 1 1 0 7 554 1000383 0.002500         503836717 1 1 0 9 555 1000383
0.002500         503832073 1 1 0 9 556 1000383 0.002500         503827462 1 1 0
9 557 1000383 0.002500         503826743 1 1 0 9 558 1000383 0.002500        
503825417 1 1 0 9 559 1000383 0.002500         503818590 1 1 0 9 560 1000383
0.002500         503823997 1 1 0 3 561 1000383 0.002500         503822086 1 1 0
7 562 1000383 0.002500         503817298 1 1 0 9 563 1000383 0.002500        
503806924 1 1 0 9 564 1000383 0.002500         503808998 1 1 0 9 565 1000383
0.002500         503802772 1 1 0 9 566 1000383 0.002500         503789100 1 1 0
9 567 1000383 0.002500         503675917 1 1 0 9 568 1000383 0.002500        
0049033616 1 1 0 9 569 1000383 0.002500         1451305993 1 1 0 9 570 1000383
0.002500         000065789 1 1 0 9 571 1000383 0.002500         000065788 1 1 0
9 572 1000383 0.002500         000065373 1 1 0 3 573 1000383 0.002500        
000065318 1 1 0 6









 



  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 4 0     2           2 0 0     3           1 4 0     4    
      2 0 0     5           1 0 0     6           1 0 0     7           1 4 0  
  8           1 4 0     9           1 0 0     10           1 4 0     11        
  1 4 0     12           1 4 0     13           1 4 0     14           1 0 0    
15           1 4 0     16           1 0 0     17           1 0 0     18        
  1 4 0     19           1 4 0     20           1 4 0     21           1 4 0    
22           1 0 0     23           1 0 0     24           2 4 0     25        
  1 0 0     26           1 0 0     27           1 0 0     28           1 0 0    
29           1 0 0     30           1 4 0     31           1 0 0     32        
  1 0 0     33           1 4 0     34           1 0 0     35           1 0 0    
36           1 0 0     37           2 0 0     38           1 1 0     39        
  1 0 0     40           1 0 0     41           1 4 0     42           2 4 0    
43           1 0 0     44           1 4 0     45           2 4 0     46        
  1 4 0     47           1 4 0     48           1 0 0     49           5 4 0    
50           1 4 0     51           1 4 0     52           1 0 0     53        
  1 0 0     54           2 0 0     55           1 0 0     56           1 4 0    
57           1 1 0     58           2 0 0     59           1 0 0     60        
  1 4 0     61           1 0 0     62           1 0 0     63           2 4 0    
64           2 0 0     65           1 0 0     66           1 1 0     67        
  2 0 0     68           1 4 0     69           2 4 0     70           1 1 0    
71           2 0 0     72           1 4 0     73           1 4 0     74        
  1 0 0     75           1 0 0     76           1 4 0     77           1 4 0    
78           1 4 0     79           1 0 0     80           2 0 0     81        
  1 4 0     82           2 4 0     83           1 4 0     84           1 1 0    
85           1 0 0     86           1 4 0     87           1 4 0     88        
  1 4 0     89           1 0 0     90           2 0 0     91           1 0 0    
92           2 0 0     93           1 4 0     94           1 0 0     95        
  2 4 0     96           1 0 0     97           1 4 0     98           1 4 0    
99           1 4 0     100           1 4 0     101           2 0 0     102      
    1 0 0     103           1 0 0     104           2 0 0     105           1 4
0     106           1 4 0     107           1 4 0     108           1 4 0    
109           1 4 0     110           1 0 0     111           1 0 0     112    
      1 4 0     113           1 0 0     114           1 4 0     115           1
0 0     116           1 4 0     117           1 0 0     118           1 1 0    
119           1 0 0     120           1 4 0     121           2 1 0     122    
      1 0 0     123           2 0 0     124           2 0 0     125           1
0 0     126           2 0 0     127           2 4 0     128           2 0 0    
129           2 4 0     130           1 0 0     131           1 0 0     132    
      1 0 0     133           1 4 0     134           1 0 0     135           1
4 0     136           1 4 0     137           2 4 0     138           1 4 0    
139           2 0 0     140           1 4 0     141           1 0 0     142    
      1 0 0     143           1 4 0     144           1 0 0     145           1
0 0     146           1 4 0     147           1 4 0     148           1 0 0    
149           1 4 0     150           1 4 0     151           1 0 0     152    
      5 0 0     153           1 0 0     154           1 4 0     155           1
0 0     156           1 0 0     157           1 0 0     158           2 0 0    
159           1 0 0     160           2 4 0     161           1 4 0     162    
      1 4 0     163           1 0 0     164           1 4 0     165           1
0 0     166           1 0 0     167           2 4 0     168           1 0 0    
169           2 0 0     170           1 0 0     171           2 4 0     172    
      1 0 0     173           1 0 0     174           1 0 0     175           2
0 0     176           2 0 0     177           1 4 0     178           1 0 0    
179           1 4 0     180           1 4 0     181           1 0 0     182    
      1 0 0     183           1 4 0     184           1 4 0     185           2
0 0     186           1 4 0     187           1 4 0     188           1 4 0    
189           1 0 0     190           2 0 0     191           1 0 0     192    
      1 4 0     193           1 0 0     194           1 0 0     195           1
0 0     196           1 4 0     197           1 4 0     198           2 4 0    
199           2 0 0     200           1 0 0     201           1 0 0     202    
      2 4 0     203           1 0 0     204           1 4 0     205           2
4 0     206           1 4 0     207           1 0 0     208           1 0 0    
209           1 4 0     210           1 0 0     211           2 4 0     212    
      1 4 0     213           1 0 0     214           1 0 0     215           2
4 0     216           2 4 0     217           1 0 0     218           1 4 0    
219           2 4 0     220           1 0 0     221           2 4 0     222    
      2 4 0     223           1 4 0     224           1 4 0     225           1
4 0     226           1 0 0     227           1 4 0     228           2 4 0    
229           1 4 0     230           1 4 0     231           2 4 0     232    
      2 4 0     233           2 4 0     234           1 0 0     235           1
0 0     236           1 4 0     237           1 0 0     238           2 4 0    
239           2 4 0     240           1 4 0     241           1 4 0     242    
      1 0 0     243           1 4 0     244           1 4 0     245           1
0 0     246           1 0 0     247           1 0 0     248           2 0 0    
249           1 4 0     250           1 4 0     251           1 1 0     252    
      2 0 0     253           1 4 0     254           5 4 0     255           1
2 0     256           2 4 0     257           1 4 0     258           1 0 0    
259           2 0 0     260           1 4 0     261           1 4 0     262    
      2 1 0     263           2 0 0     264           2 4 0     265           1
0 0     266           1 0 0     267           1 4 0     268           2 0 0    
269           1 4 0     270           1 4 0     271           1 0 0     272    
      1 4 0     273           1 4 0     274           1 0 0     275           1
0 0     276           1 4 0     277           1 4 0     278           1 0 0    
279           1 0 0     280           1 0 0     281           1 4 0     282    
      1 0 0     283           1 4 0     284           2 0 0     285           2
4 0     286           5 4 0     287           1 4 0     288           1 4 0    
289           1 0 0     290           1 4 0     291           1 0 0     292    
      1 4 0     293           1 0 0     294           1 0 0     295           1
4 0     296           5 4 0     297           1 0 0     298           1 0 0    
299           1 4 0     300           1 0 0     301           1 4 0     302    
      2 0 0     303           1 4 0     304           2 0 0     305           1
4 0     306           1 4 0     307           2 4 0     308           1 4 0    
309           1 0 0     310           1 4 0     311           1 3 0     312    
      1 4 0     313           2 4 0     314           1 0 0     315           1
0 0     316           1 0 0     317           1 0 0     318           1 0 0    
319           1 0 0     320           1 4 0     321           2 4 0     322    
      1 4 0     323           1 0 0     324           1 0 0     325           1
0 0     326           1 0 0     327           1 0 0     328           1 1 0    
329           1 0 0     330           1 0 0     331           1 4 0     332    
      1 4 0     333           1 1 0     334           1 0 0     335           1
0 0     336           1 4 0     337           1 0 0     338           1 4 0    
339           1 4 0     340           1 0 0     341           1 4 0     342    
      1 0 0     343           1 4 0     344           1 4 0     345           1
4 0     346           1 0 0     347           1 0 0     348           1 0 0    
349           1 0 0     350           1 4 0     351           1 4 0     352    
      2 4 0     353           2 0 0     354           1 4 0     355           1
4 0     356           2 4 0     357           1 4 0     358           1 4 0    
359           2 0 0     360           1 4 0     361           1 4 0     362    
      5 4 0     363           2 4 0     364           1 0 0     365           1
0 0     366           1 0 0     367           1 4 0     368           2 4 0    
369           1 0 0     370           1 4 0     371           1 4 0     372    
      1 0 0     373           1 0 0     374           2 0 0     375           1
0 0     376           1 4 0     377           2 4 0     378           1 0 0    
379           1 0 0     380           1 0 0     381           2 0 0     382    
      1 4 0     383           1 0 0     384           1 0 0     385           2
0 0     386           1 4 0     387           1 4 0     388           2 4 0    
389           1 0 0     390           1 4 0     391           1 0 0     392    
      1 0 0     393           1 4 0     394           1 4 0     395           5
4 0     396           1 0 0     397           1 4 0     398           1 0 0    
399           1 4 0     400           2 0 0     401           1 4 0     402    
      1 4 0     403           1 4 0     404           1 4 0     405           1
4 0     406           1 4 0     407           1 4 0     408           1 4 0    
409           1 4 0     410           1 0 0     411           1 0 0     412    
      1 0 0     413           1 0 0     414           2 0 0     415           1
4 0     416           1 4 0     417           1 0 0     418           1 0 0    
419           1 4 0     420           1 3 0     421           1 4 0     422    
      1 0 0     423           1 0 0     424           1 0 0     425           1
0 0     426           1 4 0     427           1 4 0     428           2 4 0    
429           1 4 0     430           1 4 0     431           2 0 0     432    
      2 0 0     433           1 0 0     434           1 0 0     435           2
0 0     436           1 0 0     437           1 4 0     438           1 0 0    
439           1 4 0     440           1 4 0     441           1 4 0     442    
      2 0 0     443           2 0 0     444           1 0 0     445           1
0 0     446           1 4 0     447           1 0 0     448           1 0 0    
449           1 4 0     450           1 0 0     451           1 0 0     452    
      1 0 0     453           1 4 0     454           1 0 0     455           1
0 0     456           1 4 0     457           1 0 0     458           1 0 0    
459           1 4 0     460           1 0 0     461           1 4 0     462    
      1 2 0     463           1 4 0     464           1 4 0     465           2
0 0     466           1 0 0     467           5 4 0     468           5 3 0    
469           2 4 0     470           1 0 0     471           1 4 0     472    
      1 0 0     473           1 4 0     474           2 4 0     475           1
4 0     476           1 4 0     477           1 4 0     478           1 4 0    
479           1 4 0     480           1 4 0     481           2 0 0     482    
      2 0 0     483           1 0 0     484           1 4 0     485           1
0 0     486           1 0 0     487           1 4 0     488           5 4 0    
489           5 2 0     490           2 0 0     491           1 0 0     492    
      1 0 0     493           1 4 0     494           1 0 0     495           1
0 0     496           1 0 0     497           1 0 0     498           1 0 0    
499           1 4 0     500           1 4 0     501           2 4 0     502    
      1 0 0     503           1 4 0     504           1 0 0     505           1
4 0     506           1 3 0     507           1 0 0     508           1 4 0    
509           1 1 0     510           1 0 0     511           1 0 0     512    
      1 4 0     513           1 4 0     514           2 0 0     515           1
4 0     516           1 4 0     517           1 4 0     518           1 4 0    
519           1 0 0     520           1 4 0     521           1 1 0     522    
      1 0 0     523           1 4 0     524           1 0 0     525           5
0 0     526           2 4 0     527           2 4 0     528           2 4 0    
529           2 0 0     530           2 1 0     531           2 4 0     532    
      2 0 0     533           2 1 0     534           2 0 0     535           2
4 0     536           2 4 0     537           5 0 0     538           5 4 0    
539           2 4 0     540           2 0 0     541           5 0 0     542    
      1 4 0     543           1 4 0     544           1 4 0     545           1
4 0     546           1 0 0     547           1 1 0     548           1 0 0    
549           5 0 0     550           5 0 0     551           5 4 0     552    
      5 4 0     553           5 4 0     554           2 0 0     555           5
4 0     556           5 0 0     557           5 4 0     558           1 0 0    
559           5 0 0     560           2 0 0     561           5 0 0     562    
      5 0 0     563           5 4 0     564           5 0 0     565           2
4 0     566           2 0 0     567           1 2 0     568           1 4 0    
569           5 4 0     570           1 4 0     571           1 4 0     572    
      1 0 0     573           1 0 0    





 



  22 23 24 25 26 27 28 29 30   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1   0.00   20130325 612000.00 0.038750 360 360 20130501 2   0.00  
20130404 1125000.00 0.037500 360 360 20130601 3   0.00   20130409 800000.00
0.037500 360 360 20130601 4   0.00   20130402 990000.00 0.038750 360 360
20130601 5   0.00   20130403 613200.00 0.038750 360 360 20130601 6   0.00  
20130405 664000.00 0.038750 360 360 20130601 7   0.00   20130328 840000.00
0.038750 360 360 20130501 8   0.00   20130405 628000.00 0.038750 360 360
20130601 9   0.00   20130328 1000000.00 0.040000 360 360 20130501 10   0.00  
20130401 902000.00 0.040000 360 360 20130501 11   0.00   20130401 700000.00
0.038750 360 360 20130501 12   0.00   20130404 616500.00 0.042500 360 360
20130501 13   0.00   20130405 950000.00 0.040000 360 360 20130601 14   0.00  
20130318 544000.00 0.040000 360 360 20130501 15   0.00   20130322 1802403.00
0.038750 360 360 20130501 16   0.00   20130326 878000.00 0.038750 360 360
20130501 17   0.00   20130402 629250.00 0.041250 360 360 20130501 18   0.00  
20130322 492750.00 0.043750 360 360 20130501 19   0.00   20130327 1000000.00
0.040000 360 360 20130501 20   0.00   20130401 656000.00 0.040000 360 360
20130601 21   0.00   20130325 738750.00 0.037500 360 360 20130501 22   0.00  
20130322 540000.00 0.036250 360 360 20130501 23   0.00   20130327 732000.00
0.038750 360 360 20130501 24   0.00   20130328 652000.00 0.041250 360 360
20130501 25   0.00   20130401 862500.00 0.040000 360 360 20130601 26   0.00  
20130402 540000.00 0.040000 360 360 20130601 27   0.00   20130404 628000.00
0.040000 360 360 20130601 28   0.00   20130329 795000.00 0.038750 360 360
20130501 29   0.00   20130327 700000.00 0.038750 360 360 20130501 30   0.00  
20130402 436000.00 0.038750 360 360 20130601 31   0.00   20130322 974500.00
0.038750 360 360 20130501 32   0.00   20130401 1318500.00 0.038750 360 360
20130601 33   0.00   20130321 700000.00 0.038750 360 360 20130501 34   0.00  
20130401 1200000.00 0.036250 360 360 20130601 35   0.00   20130325 538000.00
0.037500 360 360 20130501 36   0.00   20130328 540000.00 0.037500 360 360
20130501 37   0.00   20130322 688000.00 0.038750 360 360 20130501 38   0.00  
20130326 690000.00 0.038750 360 360 20130501 39   87500.00   20130322 951000.00
0.040000 360 360 20130501 40   0.00   20130322 665000.00 0.041250 360 360
20130501 41   0.00   20130405 1218750.00 0.037500 360 360 20130601 42   0.00  
20130325 664000.00 0.038750 360 360 20130501 43   0.00   20130321 1732500.00
0.036250 360 360 20130501 44   0.00   20130401 944000.00 0.040000 360 360
20130601 45   0.00   20130319 937500.00 0.040000 360 360 20130501 46   0.00  
20130405 872000.00 0.038750 360 360 20130601 47   0.00   20130328 580000.00
0.040000 360 360 20130501 48   100400.00   20130402 665000.00 0.038750 360 360
20130601 49   0.00   20130327 656250.00 0.042500 360 360 20130501 50   0.00  
20130329 650000.00 0.033750 360 360 20130601 51   0.00   20130326 1200000.00
0.035000 360 360 20130501 52   0.00   20130322 560000.00 0.037500 360 360
20130501 53   0.00   20130405 1499999.00 0.038750 360 360 20130601 54   0.00  
20130320 1000000.00 0.038750 360 360 20130501 55   0.00   20130326 624000.00
0.041250 360 360 20130501 56   0.00   20130403 759200.00 0.037500 360 360
20130601 57   0.00   20130320 695000.00 0.040000 360 360 20130501 58   0.00  
20130402 578500.00 0.038750 360 360 20130601 59   0.00   20130329 524000.00
0.037500 360 360 20130501 60   0.00   20130319 850000.00 0.038750 360 360
20130501 61   250000.00   20130319 643059.00 0.038750 360 360 20130501 62   0.00
  20130403 1500000.00 0.038750 360 360 20130601 63   0.00   20130408 660000.00
0.038750 360 360 20130601 64   0.00   20130322 830000.00 0.038750 360 360
20130501 65   0.00   20130325 710000.00 0.037500 360 360 20130501 66   0.00  
20130328 588750.00 0.038750 360 360 20130601 67   290000.00   20130328 665700.00
0.037500 360 360 20130501 68   0.00   20130402 664000.00 0.038750 360 360
20130601 69   50000.00   20130326 526000.00 0.040000 360 360 20130501 70   0.00
  20130408 642350.00 0.037500 360 360 20130601 71   0.00   20130314 1000000.00
0.038750 360 360 20130501 72   0.00   20130329 700000.00 0.037500 360 360
20130501 73   0.00   20130328 965000.00 0.041250 360 360 20130501 74   0.00  
20130319 846000.00 0.037500 360 360 20130501 75   0.00   20130320 725000.00
0.036250 360 360 20130501 76   0.00   20130329 456000.00 0.037500 360 360
20130501 77   0.00   20130328 999950.00 0.037500 360 360 20130501 78   0.00  
20130322 689000.00 0.038750 360 360 20130501 79   0.00   20130322 771000.00
0.037500 360 360 20130501 80   0.00   20130328 850000.00 0.040000 360 360
20130501 81   0.00   20130327 908000.00 0.037500 360 360 20130501 82   0.00  
20130313 667000.00 0.038750 360 360 20130501 83   0.00   20130328 842600.00
0.038750 360 360 20130501 84   0.00   20130402 705000.00 0.037500 360 360
20130601 85   0.00   20130322 1500000.00 0.038750 360 360 20130501 86   0.00  
20130402 604000.00 0.038750 360 360 20130601 87   0.00   20130402 665000.00
0.036250 360 360 20130601 88   0.00   20130311 610000.00 0.038750 360 360
20130501 89   0.00   20130313 668000.00 0.036250 360 360 20130501 90   0.00  
20130404 932000.00 0.040000 360 360 20130601 91   183500.00   20130402 692500.00
0.038750 360 360 20130601 92   0.00   20130321 710000.00 0.042500 360 360
20130501 93   0.00   20130405 1437000.00 0.035000 360 360 20130601 94  
500000.00   20130321 877000.00 0.037500 360 360 20130501 95   0.00   20130322
650000.00 0.038750 360 360 20130501 96   0.00   20130402 887000.00 0.037500 360
360 20130601 97   0.00   20130315 542000.00 0.038750 360 360 20130501 98   0.00
  20130328 484000.00 0.040000 360 360 20130501 99   0.00   20130314 540800.00
0.040000 360 360 20130501 100   0.00   20130329 850000.00 0.037500 360 360
20130501 101   0.00   20130318 1000000.00 0.036250 360 360 20130501 102   0.00  
20130328 708000.00 0.036250 360 360 20130601 103   0.00   20130320 1000000.00
0.036250 360 360 20130501 104   0.00   20130404 650060.00 0.038750 360 360
20130601 105   0.00   20130320 908000.00 0.037500 360 360 20130501 106   0.00  
20130311 492000.00 0.038750 360 360 20130501 107   0.00   20130401 677600.00
0.037500 360 360 20130601 108   0.00   20130328 692000.00 0.041250 360 360
20130501 109   0.00   20130328 440000.00 0.036250 360 360 20130601 110   0.00  
20130321 719000.00 0.037500 360 360 20130501 111   0.00   20130320 856000.00
0.037500 360 360 20130501 112   0.00   20130327 1442000.00 0.035000 360 360
20130501 113   0.00   20130409 753500.00 0.040000 360 360 20130601 114   0.00  
20130328 1000000.00 0.038750 360 360 20130501 115   0.00   20130318 876000.00
0.037500 360 360 20130501 116   0.00   20130329 768000.00 0.037500 360 360
20130501 117   43750.00   20130403 665000.00 0.038750 360 360 20130601 118  
0.00   20130405 480000.00 0.037500 360 360 20130601 119   0.00   20130322
756000.00 0.033750 360 360 20130501 120   0.00   20130325 776450.00 0.033750 360
360 20130501 121   0.00   20130327 740000.00 0.038750 360 360 20130501 122  
0.00   20130326 762000.00 0.040000 360 360 20130501 123   0.00   20130321
688000.00 0.036250 360 360 20130501 124   0.00   20130321 890000.00 0.038750 360
360 20130501 125   0.00   20130327 880000.00 0.036250 360 360 20130501 126  
0.00   20130318 719000.00 0.042500 360 360 20130501 127   0.00   20130322
553000.00 0.040000 360 360 20130501 128   0.00   20130401 927000.00 0.038750 360
360 20130601 129   0.00   20130322 675020.00 0.038750 360 360 20130501 130  
0.00   20130319 660000.00 0.037500 360 360 20130501 131   0.00   20130319
1500000.00 0.037500 360 360 20130501 132   0.00   20130328 819000.00 0.038750
360 360 20130501 133   0.00   20130328 456000.00 0.040000 360 360 20130501 134  
0.00   20130315 591500.00 0.037500 360 360 20130501 135   0.00   20130329
804000.00 0.036250 360 360 20130501 136   0.00   20130403 832000.00 0.040000 360
360 20130601 137   0.00   20130329 632000.00 0.040000 360 360 20130501 138  
0.00   20130315 624000.00 0.037500 360 360 20130501 139   0.00   20130307
646000.00 0.038750 360 360 20130501 140   0.00   20130327 830000.00 0.037500 360
360 20130501 141   200000.00   20130306 760000.00 0.038750 360 360 20130501 142
  0.00   20130325 663000.00 0.037500 360 360 20130501 143   0.00   20130314
650000.00 0.038750 360 360 20130501 144   0.00   20130401 993000.00 0.038750 360
360 20130501 145   0.00   20130408 1089500.00 0.037500 360 360 20130601 146  
84000.00   20130319 624000.00 0.036250 360 360 20130501 147   0.00   20130327
608000.00 0.036250 360 360 20130501 148   0.00   20130325 580000.00 0.041250 360
360 20130501 149   100000.00   20130321 720500.00 0.038750 360 360 20130501 150
  0.00   20130320 735000.00 0.041250 360 360 20130501 151   0.00   20130321
675000.00 0.035000 360 360 20130501 152   0.00   20130315 1252000.00 0.038750
360 360 20130501 153   0.00   20130301 596000.00 0.040000 360 360 20130501 154  
0.00   20130318 495280.00 0.038750 360 360 20130501 155   0.00   20130313
840000.00 0.037500 360 360 20130501 156   0.00   20130320 712000.00 0.040000 360
360 20130501 157   0.00   20130315 790000.00 0.037500 360 360 20130501 158  
0.00   20130325 900000.00 0.038750 360 360 20130501 159   0.00   20130325
655000.00 0.036250 360 360 20130501 160   0.00   20130315 599900.00 0.040000 360
360 20130501 161   0.00   20130402 663120.00 0.038750 360 360 20130601 162  
0.00   20130328 475000.00 0.038750 360 360 20130501 163   0.00   20130312
736000.00 0.038750 360 360 20130501 164   0.00   20130328 500000.00 0.040000 360
360 20130501 165   0.00   20130325 817391.00 0.040000 360 360 20130501 166  
0.00   20130401 712000.00 0.041250 360 360 20130601 167   0.00   20130326
720000.00 0.040000 360 360 20130501 168   0.00   20130322 503000.00 0.040000 360
360 20130501 169   0.00   20130322 532000.00 0.037500 360 360 20130501 170  
0.00   20130307 811000.00 0.038750 360 360 20130501 171   0.00   20130327
496800.00 0.038750 360 360 20130501 172   45000.00   20130312 605800.00 0.038750
360 360 20130501 173   0.00   20130312 841200.00 0.038750 360 360 20130501 174  
0.00   20130325 696000.00 0.040000 360 360 20130501 175   0.00   20130404
941000.00 0.037500 360 360 20130601 176   0.00   20130401 825000.00 0.040000 360
360 20130601 177   0.00   20130314 770000.00 0.036250 360 360 20130501 178  
0.00   20130326 480000.00 0.038750 360 360 20130501 179   0.00   20130328
724000.00 0.037500 360 360 20130501 180   0.00   20130326 470000.00 0.037500 360
360 20130501 181   0.00   20130326 900000.00 0.037500 360 360 20130501 182  
0.00   20130325 999000.00 0.038750 360 360 20130501 183   0.00   20130315
784300.00 0.041250 360 360 20130501 184   0.00   20130315 695000.00 0.041250 360
360 20130501 185   0.00   20130319 728000.00 0.040000 360 360 20130501 186  
0.00   20130328 732500.00 0.041250 360 360 20130601 187   0.00   20130401
616000.00 0.037500 360 360 20130501 188   0.00   20130328 695000.00 0.037500 360
360 20130501 189   0.00   20130322 728000.00 0.038750 360 360 20130501 190  
0.00   20130308 805000.00 0.038750 360 360 20130501 191   0.00   20130328
527800.00 0.042500 360 360 20130501 192   0.00   20130315 588000.00 0.041250 360
360 20130501 193   0.00   20130320 558000.00 0.037500 360 360 20130501 194  
0.00   20130312 720000.00 0.040000 360 360 20130501 195   0.00   20130308
1400000.00 0.040000 360 360 20130501 196   0.00   20130408 488000.00 0.036250
360 360 20130601 197   0.00   20130328 690000.00 0.038750 360 360 20130501 198  
0.00   20130326 682500.00 0.040000 360 360 20130501 199   0.00   20130325
783750.00 0.040000 360 360 20130501 200   0.00   20130329 700000.00 0.038750 360
360 20130501 201   0.00   20130405 520000.00 0.040000 360 360 20130501 202  
0.00   20130301 533700.00 0.038750 360 360 20130501 203   0.00   20130306
1160000.00 0.040000 360 360 20130501 204   0.00   20130325 568800.00 0.038750
360 360 20130501 205   0.00   20130318 840000.00 0.038750 360 360 20130501 206  
0.00   20130326 582000.00 0.038750 360 360 20130501 207   0.00   20130320
750000.00 0.040000 360 360 20130501 208   0.00   20130321 435000.00 0.037500 360
360 20130501 209   0.00   20130315 554500.00 0.038750 360 360 20130501 210  
0.00   20130322 828000.00 0.035000 360 360 20130501 211   0.00   20130321
1083750.00 0.038750 360 360 20130501 212   0.00   20130325 439800.00 0.040000
360 360 20130501 213   0.00   20130308 800000.00 0.037500 360 360 20130501 214  
0.00   20130320 684000.00 0.040000 360 360 20130501 215   0.00   20130318
850000.00 0.037500 360 360 20130501 216   115250.00   20130327 688000.00
0.036250 360 360 20130501 217   0.00   20130321 634000.00 0.038750 360 360
20130501 218   0.00   20130308 614000.00 0.038750 360 360 20130501 219   0.00  
20130315 793000.00 0.038750 360 360 20130501 220   0.00   20130314 1000000.00
0.036250 360 360 20130501 221   0.00   20130319 660000.00 0.038750 360 360
20130501 222   0.00   20130321 651000.00 0.042500 360 360 20130501 223   0.00  
20130328 504000.00 0.041250 360 360 20130501 224   0.00   20130315 512000.00
0.040000 360 360 20130501 225   0.00   20130315 716800.00 0.038750 360 360
20130501 226   0.00   20130314 750000.00 0.038750 360 360 20130501 227   0.00  
20130322 671250.00 0.037500 360 360 20130501 228   0.00   20130323 946000.00
0.037500 360 360 20130501 229   0.00   20130304 514000.00 0.038750 360 360
20130501 230   0.00   20130319 876000.00 0.037500 360 360 20130501 231   0.00  
20130315 1075000.00 0.040000 360 360 20130501 232   0.00   20130326 559920.00
0.036250 360 360 20130501 233   0.00   20130311 636000.00 0.038750 360 360
20130501 234   0.00   20130330 736800.00 0.038750 360 360 20130501 235   0.00  
20130321 672000.00 0.038750 360 360 20130501 236   0.00   20130321 731250.00
0.038750 360 360 20130501 237   0.00   20130225 999999.00 0.042500 360 360
20130401 238   0.00   20130325 492000.00 0.038750 360 360 20130501 239   0.00  
20130318 692160.00 0.038750 360 360 20130501 240   0.00   20130328 485400.00
0.037500 360 360 20130501 241   0.00   20130322 648000.00 0.042500 360 360
20130501 242   400000.00   20130319 712300.00 0.035000 360 360 20130501 243  
0.00   20130325 448000.00 0.036250 360 360 20130501 244   0.00   20130312
576000.00 0.036250 360 360 20130501 245   0.00   20130304 745000.00 0.038750 360
360 20130501 246   0.00   20130322 688000.00 0.038750 360 360 20130501 247  
0.00   20130322 800000.00 0.037500 360 360 20130501 248   0.00   20130315
700000.00 0.040000 360 360 20130501 249   0.00   20130321 683000.00 0.042500 360
360 20130501 250   0.00   20130328 445000.00 0.038750 360 360 20130501 251  
0.00   20130328 780000.00 0.037500 360 360 20130501 252   70000.00   20130322
704000.00 0.040000 360 360 20130501 253   0.00   20130228 1210000.00 0.036250
360 360 20130401 254   0.00   20130305 860000.00 0.040000 360 360 20130501 255  
0.00   20130405 800000.00 0.038750 360 360 20130601 256   0.00   20130318
655600.00 0.043750 360 360 20130501 257   0.00   20130328 561000.00 0.035000 360
360 20130501 258   94000.00   20130326 686000.00 0.040000 360 360 20130501 259  
0.00   20130318 760000.00 0.038750 360 360 20130501 260   350000.00   20130321
657800.00 0.037500 360 360 20130501 261   0.00   20130313 630000.00 0.038750 360
360 20130501 262   0.00   20130308 760000.00 0.036250 360 360 20130501 263  
0.00   20130311 1027500.00 0.040000 360 360 20130501 264   0.00   20130318
594600.00 0.038750 360 360 20130501 265   0.00   20130321 464000.00 0.038750 360
360 20130501 266   250000.00   20130329 695000.00 0.038750 360 360 20130501 267
  0.00   20130325 560000.00 0.040000 360 360 20130501 268   0.00   20130327
720000.00 0.040000 360 360 20130501 269   0.00   20130319 644000.00 0.040000 360
360 20130501 270   60000.00   20130312 580000.00 0.040000 360 360 20130501 271  
0.00   20130322 884000.00 0.042500 360 360 20130501 272   0.00   20130328
530000.00 0.036250 360 360 20130501 273   0.00   20130328 657000.00 0.037500 360
360 20130501 274   0.00   20130301 580000.00 0.038750 360 360 20130501 275  
0.00   20130401 950000.00 0.035000 360 360 20130601 276   0.00   20130321
775000.00 0.038750 360 360 20130501 277   0.00   20130320 635000.00 0.037500 360
360 20130501 278   0.00   20130312 531000.00 0.037500 360 360 20130501 279  
0.00   20130320 756633.00 0.035000 360 360 20130501 280   0.00   20130328
695000.00 0.036250 360 360 20130501 281   50000.00   20130322 582000.00 0.041250
360 360 20130501 282   0.00   20130322 1238000.00 0.037500 360 360 20130501 283
  0.00   20130328 817958.00 0.038750 360 360 20130501 284   0.00   20130312
688000.00 0.036250 360 360 20130501 285   0.00   20130227 875000.00 0.038750 360
360 20130401 286   0.00   20130307 672480.00 0.038750 360 360 20130501 287  
0.00   20130228 780000.00 0.037500 360 360 20130401 288   0.00   20130221
545000.00 0.035000 360 360 20130401 289   0.00   20130315 759300.00 0.038750 360
360 20130501 290   0.00   20130315 562300.00 0.037500 360 360 20130501 291  
0.00   20130319 969700.00 0.040000 360 360 20130501 292   0.00   20130221
428200.00 0.040000 360 360 20130401 293   0.00   20130315 1282300.00 0.035000
360 360 20130501 294   0.00   20130401 850000.00 0.036250 360 360 20130601 295  
0.00   20130322 466900.00 0.037500 360 360 20130501 296   0.00   20130303
945750.00 0.038750 360 360 20130501 297   0.00   20130327 518000.00 0.038750 360
360 20130501 298   0.00   20130322 772000.00 0.035000 360 360 20130501 299  
0.00   20130315 639100.00 0.037500 360 360 20130501 300   0.00   20130304
524000.00 0.038750 360 360 20130501 301   0.00   20130321 738000.00 0.038750 360
360 20130501 302   0.00   20130315 686000.00 0.038750 360 360 20130501 303  
0.00   20130319 1000000.00 0.036250 360 360 20130501 304   0.00   20130328
650000.00 0.038750 360 360 20130601 305   0.00   20130320 547500.00 0.040000 360
360 20130501 306   0.00   20130315 824000.00 0.037500 360 360 20130501 307  
0.00   20130326 736000.00 0.037500 360 360 20130501 308   0.00   20130320
639400.00 0.038750 360 360 20130501 309   0.00   20130301 709000.00 0.038750 360
360 20130501 310   0.00   20130321 750000.00 0.040000 360 360 20130501 311  
0.00   20130321 976000.00 0.037500 360 360 20130501 312   0.00   20130321
457000.00 0.042500 360 360 20130501 313   0.00   20130319 621000.00 0.038750 360
360 20130501 314   0.00   20130315 852000.00 0.038750 360 360 20130501 315  
0.00   20130314 468000.00 0.037500 360 360 20130501 316   0.00   20130329
514000.00 0.041250 360 360 20130501 317   0.00   20130403 1411000.00 0.037500
360 360 20130601 318   240000.00   20130304 795000.00 0.037500 360 360 20130501
319   0.00   20130329 999950.00 0.038750 360 360 20130501 320   0.00   20130328
692000.00 0.042500 360 360 20130501 321   0.00   20130315 1195000.00 0.037500
360 360 20130501 322   0.00   20130326 540000.00 0.037500 360 360 20130501 323  
0.00   20130329 957000.00 0.038750 360 360 20130601 324   0.00   20130307
955000.00 0.036250 360 360 20130501 325   0.00   20130322 575000.00 0.037500 360
360 20130501 326   0.00   20130314 546000.00 0.038750 360 360 20130501 327  
0.00   20130321 562750.00 0.038750 360 360 20130501 328   0.00   20130315
890000.00 0.038750 360 360 20130501 329   0.00   20130313 616000.00 0.040000 360
360 20130501 330   0.00   20130321 800000.00 0.038750 360 360 20130501 331  
0.00   20130328 960000.00 0.037500 360 360 20130601 332   0.00   20130314
592200.00 0.038750 360 360 20130501 333   0.00   20130329 980000.00 0.040000 360
360 20130601 334   0.00   20130320 1026000.00 0.038750 360 360 20130501 335  
0.00   20130328 892500.00 0.038750 360 360 20130501 336   0.00   20130226
660000.00 0.036250 360 360 20130401 337   0.00   20130321 710000.00 0.038750 360
360 20130501 338   0.00   20130403 663000.00 0.040000 360 360 20130601 339  
0.00   20130318 812500.00 0.038750 360 360 20130501 340   0.00   20130327
670000.00 0.038750 360 360 20130501 341   0.00   20130326 940000.00 0.038750 360
360 20130501 342   0.00   20130322 460000.00 0.036250 360 360 20130501 343  
0.00   20130327 512000.00 0.037500 360 360 20130501 344   0.00   20130319
983400.00 0.037500 360 360 20130501 345   0.00   20130306 668470.00 0.037500 360
360 20130501 346   0.00   20130315 624000.00 0.040000 360 360 20130501 347  
50000.00   20130318 730000.00 0.038750 360 360 20130501 348   500000.00  
20130325 880000.00 0.037500 360 360 20130501 349   0.00   20130320 702000.00
0.036250 360 360 20130501 350   0.00   20130329 812000.00 0.037500 360 360
20130501 351   0.00   20130325 575000.00 0.037500 360 360 20130501 352  
290000.00   20130322 697000.00 0.038750 360 360 20130501 353   0.00   20130326
988000.00 0.038750 360 360 20130501 354   0.00   20130321 672000.00 0.038750 360
360 20130501 355   0.00   20130304 856000.00 0.037500 360 360 20130501 356  
0.00   20130314 620000.00 0.038750 360 360 20130501 357   0.00   20130321
596000.00 0.037500 360 360 20130501 358   0.00   20130402 688000.00 0.037500 360
360 20130601 359   0.00   20130325 612000.00 0.040000 360 360 20130501 360  
0.00   20130307 546000.00 0.042500 360 360 20130501 361   0.00   20130327
915000.00 0.037500 360 360 20130501 362   0.00   20130319 600000.00 0.038750 360
360 20130501 363   0.00   20130228 990000.00 0.040000 360 360 20130401 364  
0.00   20130316 743000.00 0.038750 360 360 20130501 365   0.00   20130301
866018.00 0.042500 360 360 20130501 366   0.00   20130311 455000.00 0.040000 360
360 20130501 367   0.00   20130314 522350.00 0.038750 360 360 20130501 368  
0.00   20130319 840000.00 0.037500 360 360 20130501 369   150000.00   20130315
1000000.00 0.040000 360 360 20130501 370   0.00   20130314 745000.00 0.038750
360 360 20130501 371   0.00   20130322 543750.00 0.037500 360 360 20130501 372  
0.00   20130320 1000000.00 0.037500 360 360 20130501 373   0.00   20130320
569750.00 0.037500 360 360 20130501 374   0.00   20130313 722000.00 0.037500 360
360 20130501 375   0.00   20130313 862530.00 0.040000 360 360 20130501 376  
0.00   20130225 880000.00 0.037500 360 360 20130401 377   150000.00   20130313
698600.00 0.038750 360 360 20130501 378   0.00   20130320 910000.00 0.040000 360
360 20130501 379   200000.00   20130315 1000000.00 0.037500 360 360 20130501 380
  0.00   20130313 711000.00 0.038750 360 360 20130501 381   0.00   20130226
864500.00 0.038750 360 360 20130401 382   0.00   20130301 665000.00 0.037500 360
360 20130501 383   0.00   20130306 765000.00 0.038750 360 360 20130501 384  
0.00   20130320 966000.00 0.038750 360 360 20130501 385   0.00   20130311
695000.00 0.037500 360 360 20130501 386   0.00   20130327 820000.00 0.038750 360
360 20130501 387   0.00   20130408 962500.00 0.041250 360 360 20130601 388  
0.00   20130311 1300000.00 0.037500 360 360 20130501 389   0.00   20130319
821250.00 0.040000 360 360 20130501 390   0.00   20130225 766500.00 0.038750 360
360 20130401 391   0.00   20130228 489300.00 0.036250 360 360 20130401 392  
0.00   20130322 601500.00 0.037500 360 360 20130501 393   0.00   20130315
700000.00 0.037500 360 360 20130501 394   0.00   20130308 760000.00 0.040000 360
360 20130501 395   0.00   20130321 555000.00 0.040000 360 360 20130501 396  
0.00   20130320 520750.00 0.036250 360 360 20130501 397   0.00   20130325
632000.00 0.037500 360 360 20130501 398   0.00   20130318 537750.00 0.037500 360
360 20130501 399   0.00   20130301 897000.00 0.035000 360 360 20130401 400  
0.00   20130301 705000.00 0.038750 360 360 20130501 401   0.00   20130320
812500.00 0.038750 360 360 20130501 402   0.00   20130222 676000.00 0.040000 360
360 20130401 403   0.00   20130219 875000.00 0.041250 360 360 20130401 404  
0.00   20130312 738000.00 0.040000 360 360 20130501 405   0.00   20130404
660000.00 0.037500 360 360 20130601 406   0.00   20130328 913000.00 0.038750 360
360 20130501 407   0.00   20130301 980000.00 0.036250 360 360 20130401 408  
0.00   20130304 610000.00 0.038750 360 360 20130501 409   0.00   20130322
718000.00 0.038750 360 360 20130501 410   0.00   20130301 705000.00 0.037500 360
360 20130501 411   0.00   20130320 682500.00 0.037500 360 360 20130501 412  
20000.00   20130329 735000.00 0.037500 360 360 20130501 413   0.00   20130220
1105000.00 0.040000 360 360 20130401 414   120000.00   20130315 682350.00
0.038750 360 360 20130501 415   0.00   20130329 1083750.00 0.038750 360 360
20130501 416   0.00   20130322 696000.00 0.033750 360 360 20130501 417   0.00  
20130325 1000000.00 0.035000 360 360 20130501 418   0.00   20130328 700000.00
0.036250 360 360 20130601 419   0.00   20130308 705000.00 0.037500 360 360
20130501 420   500000.00   20130311 493750.00 0.040000 360 360 20130501 421  
0.00   20130325 892500.00 0.038750 360 360 20130501 422   0.00   20130312
888000.00 0.038750 360 360 20130501 423   0.00   20130314 510000.00 0.037500 360
360 20130501 424   0.00   20130318 564850.00 0.037500 360 360 20130501 425  
0.00   20130327 500000.00 0.040000 360 360 20130501 426   0.00   20130227
998500.00 0.038750 360 360 20130401 427   0.00   20130308 440000.00 0.040000 360
360 20130501 428   0.00   20130226 600000.00 0.043750 360 360 20130401 429  
0.00   20130322 988000.00 0.040000 360 360 20130501 430   0.00   20130314
528000.00 0.041250 360 360 20130501 431   0.00   20130313 875000.00 0.038750 360
360 20130501 432   0.00   20130315 714000.00 0.040000 360 360 20130501 433  
0.00   20130313 580000.00 0.035000 360 360 20130501 434   0.00   20130319
1080000.00 0.037500 360 360 20130501 435   0.00   20130312 768750.00 0.038750
360 360 20130501 436   247000.00   20130405 700000.00 0.037500 360 360 20130601
437   0.00   20130328 558000.00 0.038750 360 360 20130501 438   120000.00  
20130311 905000.00 0.035000 360 360 20130501 439   0.00   20130319 536000.00
0.036250 360 360 20130501 440   0.00   20130318 703500.00 0.035000 360 360
20130501 441   0.00   20130315 756000.00 0.037500 360 360 20130501 442   0.00  
20130320 927500.00 0.037500 360 360 20130501 443   50000.00   20130312 680700.00
0.037500 360 360 20130501 444   0.00   20130403 695450.00 0.038750 360 360
20130601 445   0.00   20130312 535000.00 0.036250 360 360 20130501 446   0.00  
20130314 780000.00 0.038750 360 360 20130501 447   0.00   20130311 1310000.00
0.037500 360 360 20130501 448   0.00   20130321 1424000.00 0.040000 360 360
20130501 449   0.00   20130311 680000.00 0.040000 360 360 20130501 450   0.00  
20130301 768750.00 0.037500 360 360 20130501 451   0.00   20130318 575000.00
0.037500 360 360 20130501 452   0.00   20130227 576000.00 0.038750 360 360
20130501 453   575000.00   20130305 850000.00 0.040000 360 360 20130501 454  
0.00   20130315 1036500.00 0.037500 360 360 20130501 455   0.00   20130227
760000.00 0.033750 360 360 20130401 456   0.00   20130312 1110000.00 0.037500
360 360 20130501 457   0.00   20130301 700000.00 0.041250 360 360 20130501 458  
250000.00   20130326 675000.00 0.035000 360 360 20130501 459   0.00   20130301
1000000.00 0.035000 360 360 20130501 460   0.00   20130325 495000.00 0.033750
360 360 20130501 461   0.00   20130226 442800.00 0.040000 360 360 20130401 462  
0.00   20130307 999999.00 0.037500 360 360 20130501 463   0.00   20130227
889500.00 0.036250 360 360 20130401 464   0.00   20130321 690000.00 0.037500 360
360 20130501 465   0.00   20130311 696075.00 0.036250 360 360 20130501 466  
0.00   20130225 717000.00 0.037500 360 360 20130401 467   92000.00   20130228
572000.00 0.036250 360 360 20130401 468   0.00   20130305 780000.00 0.037500 360
360 20130501 469   0.00   20130322 712000.00 0.036250 360 360 20130501 470  
0.00   20130405 984500.00 0.038750 360 360 20130601 471   0.00   20130305
621000.00 0.036250 360 360 20130501 472   0.00   20130319 528000.00 0.037500 360
360 20130501 473   0.00   20130227 597000.00 0.037500 360 360 20130401 474  
0.00   20130304 624000.00 0.035000 360 360 20130501 475   0.00   20130327
513800.00 0.037500 360 360 20130501 476   0.00   20130329 542000.00 0.037500 360
360 20130501 477   0.00   20130226 567000.00 0.040000 360 360 20130401 478  
0.00   20130306 665000.00 0.037500 360 360 20130501 479   0.00   20130322
625500.00 0.036250 360 360 20130501 480   0.00   20130205 662400.00 0.041250 360
360 20130401 481   0.00   20130312 713000.00 0.038750 360 360 20130501 482  
125000.00   20130312 634000.00 0.036250 360 360 20130501 483   0.00   20130314
951000.00 0.038750 360 360 20130501 484   0.00   20130329 656000.00 0.038750 360
360 20130501 485   0.00   20130208 972800.00 0.036250 360 360 20130401 486  
0.00   20130325 764400.00 0.038750 360 360 20130501 487   0.00   20130228
1040000.00 0.038750 360 360 20130401 488   0.00   20130321 516000.00 0.038750
360 360 20130501 489   0.00   20130213 628800.00 0.038750 360 360 20130401 490  
0.00   20130305 725000.00 0.038750 360 360 20130501 491   0.00   20130320
1075000.00 0.035000 360 360 20130501 492   0.00   20130321 706000.00 0.037500
360 360 20130501 493   0.00   20130325 825000.00 0.036250 360 360 20130501 494  
0.00   20130212 999999.00 0.037500 360 360 20130401 495   0.00   20130329
647000.00 0.037500 360 360 20130601 496   0.00   20130325 694000.00 0.036250 360
360 20130501 497   0.00   20130311 675000.00 0.035000 360 360 20130501 498  
0.00   20130314 701000.00 0.037500 360 360 20130501 499   100000.00   20130208
714900.00 0.036250 360 360 20130401 500   0.00   20130306 678000.00 0.040000 360
360 20130501 501   0.00   20130215 660000.00 0.038750 360 360 20130401 502  
0.00   20130311 652500.00 0.036250 360 360 20130501 503   0.00   20130322
579500.00 0.038750 360 360 20130501 504   0.00   20130307 1267000.00 0.038750
360 360 20130501 505   0.00   20130306 588000.00 0.038750 360 360 20130501 506  
0.00   20130322 1385250.00 0.038750 360 360 20130501 507   500000.00   20130215
781100.00 0.036250 360 360 20130401 508   0.00   20130212 661000.00 0.035000 360
360 20130401 509   0.00   20130326 700000.00 0.038750 360 360 20130501 510  
0.00   20130329 1109000.00 0.038750 360 360 20130501 511   0.00   20130107
750000.00 0.037500 360 360 20130301 512   0.00   20121231 706000.00 0.035000 360
360 20130301 513   0.00   20130111 860000.00 0.040000 360 360 20130301 514  
0.00   20130313 928200.00 0.033750 360 360 20130501 515   0.00   20130326
865000.00 0.038750 360 360 20130501 516   0.00   20130306 785000.00 0.035000 360
360 20130501 517   0.00   20130304 660000.00 0.035000 360 360 20130501 518  
100000.00   20130325 710000.00 0.040000 360 360 20130501 519   0.00   20130328
1070000.00 0.040000 360 360 20130501 520   0.00   20130222 725000.00 0.036250
360 360 20130401 521   0.00   20130313 711000.00 0.038750 360 360 20130501 522  
0.00   20130312 1463600.00 0.037500 360 360 20130501 523   0.00   20130321
895000.00 0.037500 360 360 20130501 524   0.00   20130320 2500000.00 0.040000
360 360 20130501 525   0.00   20130306 715000.00 0.038750 360 360 20130501 526  
0.00   20130313 618750.00 0.038750 360 360 20130501 527   0.00   20130220
746000.00 0.042500 360 360 20130401 528   0.00   20130225 660000.00 0.040000 360
360 20130401 529   174000.00   20130305 713400.00 0.038750 360 360 20130501 530
  0.00   20130328 609000.00 0.040000 360 360 20130501 531   0.00   20130304
712000.00 0.037500 360 360 20130501 532   0.00   20130403 693750.00 0.038750 360
360 20130601 533   180000.00   20130226 1460000.00 0.037500 360 360 20130401 534
  0.00   20130219 974000.00 0.038750 360 360 20130401 535   0.00   20130301
788000.00 0.037500 360 360 20130501 536   0.00   20130326 862500.00 0.038750 360
360 20130501 537   57000.00   20130308 592500.00 0.038750 360 360 20130501 538  
0.00   20130313 882000.00 0.038750 360 360 20130501 539   171750.00   20130219
750000.00 0.038750 360 360 20130401 540   0.00   20130318 986000.00 0.038750 360
360 20130501 541   0.00   20130110 1182250.00 0.042500 360 360 20130301 542  
0.00   20130114 737000.00 0.037500 360 360 20130301 543   0.00   20130131
990000.00 0.038750 360 360 20130301 544   0.00   20130403 760000.00 0.037500 360
360 20130601 545   0.00   20130208 508000.00 0.036250 360 360 20130401 546  
0.00   20130319 1609000.00 0.038750 360 360 20130501 547   0.00   20130311
1237500.00 0.037500 360 360 20130501 548   0.00   20130327 586000.00 0.038750
360 360 20130501 549   0.00   20130327 1190000.00 0.038750 360 360 20130501 550
  0.00   20130321 667000.00 0.041250 360 360 20130501 551   0.00   20130321
567500.00 0.037500 360 360 20130501 552   0.00   20130315 696000.00 0.041250 360
360 20130501 553   0.00   20130325 577500.00 0.042500 360 360 20130501 554  
0.00   20130312 782000.00 0.041250 360 360 20130501 555   0.00   20130322
703000.00 0.040000 360 360 20130501 556   0.00   20130322 565000.00 0.041250 360
360 20130501 557   0.00   20130328 712000.00 0.045000 360 360 20130601 558  
0.00   20130329 689000.00 0.040000 360 360 20130501 559   0.00   20130308
712000.00 0.038750 360 360 20130501 560   0.00   20130312 910000.00 0.041250 360
360 20130501 561   0.00   20130321 825000.00 0.042500 360 360 20130501 562  
0.00   20130311 774400.00 0.038750 360 360 20130501 563   0.00   20130322
562000.00 0.040000 360 360 20130501 564   0.00   20130321 896000.00 0.046250 360
360 20130501 565   0.00   20130311 705000.00 0.037500 360 360 20130501 566  
0.00   20130213 679100.00 0.037500 360 360 20130401 567   0.00   20130208
560000.00 0.037500 360 360 20130401 568   0.00   20130307 1100000.00 0.037500
360 360 20130501 569   0.00   20130307 563000.00 0.038750 360 360 20130501 570  
0.00   20130302 832000.00 0.037500 360 360 20130501 571   0.00   20130214
520000.00 0.037500 360 360 20130401 572   125000.00   20130215 973250.00
0.037500 360 360 20130401 573   0.00   20130222 1151500.00 0.038750 360 360
20130401



  



  31 32 33 34 35 36 37 38 39 40 41   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 1 0 0   611098.40 0.038750 2877.85 20130401 0 0   2 1 0 0   1125000.00
0.037500 5210.05 20130401 0 0   3 1 0 0   800000.00 0.037500 3704.92 20130401 0
0   4 1 0 0   990000.00 0.038750 4655.35 20130401 0 0   5 1 0 0   613200.00
0.038750 2883.49 20130401 0 0   6 1 0 0   664000.00 0.038750 3122.37 20130401 0
0   7 1 0 0   838762.51 0.038750 3949.99 20130401 0 0   8 1 0 0   628000.00
0.038750 2953.09 20130401 0 0   9 1 0 0   998559.18 0.040000 4774.15 20130401 0
0   10 1 0 0   900700.38 0.040000 4306.29 20130401 0 0   11 1 0 0   698968.76
0.038750 3291.66 20130401 0 0   12 1 0 0   615556.03 0.042500 3032.81 20130401 0
0   13 1 0 0   950000.00 0.040000 4535.45 20130401 0 0   14 1 0 0   543216.19
0.040000 2597.14 20130401 0 0   15 1 0 0   1799747.69 0.038750 8475.57 20130401
0 0   16 1 0 0   876706.53 0.038750 4128.68 20130401 0 0   17 1 0 0   628363.39
0.041250 3049.66 20130401 0 0   18 1 0 0   492086.25 0.043750 2460.23 20130401 0
0   19 1 0 0   998559.18 0.040000 4774.15 20130401 0 0   20 1 0 0   656000.00
0.040000 3131.84 20130401 0 0   21 1 0 0   737637.32 0.037500 3421.27 20130401 0
0   22 1 0 0   539168.57 0.036250 2462.68 20130401 0 0   23 1 0 0   730921.61
0.038750 3442.14 20130401 0 0   24 1 0 0   651081.33 0.041250 3159.92 20130401 0
0   25 1 0 0   862500.00 0.040000 4117.71 20130401 0 0   26 1 0 0   540000.00
0.040000 2578.04 20130401 0 0   27 1 0 0   628000.00 0.040000 2998.17 20130401 0
0   28 1 0 0   793828.81 0.038750 3738.38 20130401 0 0   29 1 0 0   698968.76
0.038750 3291.66 20130401 0 0   30 1 0 0   436000.00 0.038750 2050.23 20130401 0
0   31 1 0 0   973064.36 0.038750 4582.46 20130401 0 0   32 1 0 0   1318500.00
0.038750 6200.08 20130401 0 0   33 1 0 0   698968.76 0.038750 3291.66 20130401 0
0   34 1 0 0   1200000.00 0.036250 5472.62 20130401 0 0   35 1 0 0   537189.69
0.037500 2491.56 20130401 0 0   36 1 0 0   539186.68 0.037500 2500.82 20130401 0
0   37 1 0 0   686986.43 0.038750 3235.23 20130401 0 0   38 1 0 0   688983.49
0.038750 3244.64 20130401 0 0   39 1 0 0   949629.78 0.040000 4540.22 20130401 0
0   40 1 0 0   664063.02 0.041250 3222.92 20130401 0 0   41 1 0 0   1218750.00
0.037500 5644.22 20130401 0 0   42 1 0 0   663021.79 0.038750 3122.37 20130401 0
0   43 1 0 0   1729832.50 0.036250 7901.09 20130401 0 0   44 1 0 0   944000.00
0.040000 4506.80 20130401 0 0   45 1 0 0   936149.23 0.040000 4475.77 20130401 0
0   46 1 0 0   872000.00 0.038750 4100.47 20130401 0 0   47 1 0 0   579164.32
0.040000 2769.01 20130401 0 0   48 1 0 0   665000.00 0.038750 3127.08 20130401 0
0   49 1 0 0   655345.86 0.042500 3228.36 20130401 0 0   50 1 0 0   650000.00
0.033750 2873.63 20130401 0 0   51 1 0 0   1198111.46 0.035000 5388.54 20130401
0 0   52 1 0 0   559156.55 0.037500 2593.45 20130401 0 0   53 1 0 0   1499999.00
0.038750 7053.55 20130401 0 0   54 1 0 0   998526.80 0.038750 4702.37 20130401 0
0   55 1 0 0   623120.79 0.041250 3024.21 20130401 0 0   56 1 0 0   759200.00
0.037500 3515.97 20130401 0 0   57 1 0 0   693998.63 0.040000 3318.04 20130401 0
0   58 1 0 0   578500.00 0.038750 2720.32 20130401 0 0   59 1 0 0   523210.77
0.037500 2426.73 20130401 0 0   60 1 0 0   848747.77 0.038750 3997.02 20130401 0
0   61 1 0 0   642111.64 0.038750 3023.90 20130401 0 0   62 1 0 0   1500000.00
0.038750 7053.56 20130401 0 0   63 1 0 0   660000.00 0.038750 3103.56 20130401 0
0   64 1 0 0   828777.24 0.038750 3902.97 20130401 0 0   65 1 0 0   708930.63
0.037500 3288.12 20130401 0 0   66 1 0 0   588750.00 0.038750 2768.52 20130401 0
0   67 1 0 0   664697.35 0.037500 3082.96 20130401 0 0   68 1 0 0   664000.00
0.038750 3122.37 20130401 0 0   69 1 0 0   525242.12 0.040000 2511.20 20130401 0
0   70 1 0 0   642350.00 0.037500 2974.82 20130401 0 0   71 1 0 0   998526.80
0.038750 4702.37 20130401 0 0   72 1 0 0   698945.69 0.037500 3241.81 20130401 0
0   73 1 0 0   963640.32 0.041250 4676.87 20130401 0 0   74 1 0 0   844725.79
0.037500 3917.96 20130401 0 0   75 1 0 0   723883.73 0.036250 3306.37 20130401 0
0   76 1 0 0   455313.19 0.037500 2111.81 20130401 0 0   77 1 0 0   998443.92
0.037500 4630.92 20130401 0 0   78 1 0 0   687984.97 0.038750 3239.93 20130401 0
0   79 1 0 0   769838.76 0.037500 3570.62 20130401 0 0   80 1 0 0   848775.30
0.040000 4058.03 20130401 0 0   81 1 0 0   906632.41 0.037500 4205.09 20130401 0
0   82 1 0 0   666017.36 0.038750 3136.48 20130401 0 0   83 1 0 0   841358.68
0.038750 3962.22 20130401 0 0   84 1 0 0   705000.00 0.037500 3264.96 20130401 0
0   85 1 0 0   1497790.19 0.038750 7053.56 20130401 0 0   86 1 0 0   604000.00
0.038750 2840.23 20130401 0 0   87 1 0 0   665000.00 0.036250 3032.74 20130401 0
0   88 1 0 0   609101.34 0.038750 2868.45 20130401 0 0   89 1 0 0   666786.50
0.036250 3046.42 20130401 0 0   90 1 0 0   932000.00 0.040000 4449.51 20130401 0
0   91 1 0 0   692500.00 0.038750 3256.39 20130401 0 0   92 1 0 0   709021.81
0.042500 3492.77 20130401 0 0   93 1 0 0   1437000.00 0.035000 6452.77 20130401
0 0   94 1 0 0   875679.11 0.037500 4061.52 20130401 0 0   95 1 0 0   649042.42
0.038750 3056.54 20130401 0 0   96 1 0 0   887000.00 0.037500 4107.84 20130401 0
0   97 1 0 0   541201.53 0.038750 2548.68 20130401 0 0   98 1 0 0   483302.64
0.040000 2310.69 20130401 0 0   99 1 0 0   540020.81 0.040000 2581.86 20130401 0
0   100 1 0 0   848719.77 0.037500 3936.48 20130401 0 0   101 1 0 0   998460.32
0.036250 4560.51 20130401 0 0   102 1 0 0   708000.00 0.036250 3228.84 20130401
0 0   103 1 0 0   998460.32 0.036250 4560.51 20130401 0 0   104 1 0 0  
650060.00 0.038750 3056.82 20130401 0 0   105 1 0 0   906632.41 0.037500 4205.09
20130401 0 0   106 1 0 0   491275.18 0.038750 2313.57 20130401 0 0   107 1 0 0  
677600.00 0.037500 3138.07 20130401 0 0   108 1 0 0   691024.97 0.041250 3353.78
20130401 0 0   109 1 0 0   440000.00 0.036250 2006.63 20130401 0 0   110 1 0 0  
717917.08 0.037500 3329.80 20130401 0 0   111 1 0 0   854710.73 0.037500 3964.27
20130401 0 0   112 1 0 0   1439730.61 0.035000 6475.22 20130401 0 0   113 1 0 0
  753500.00 0.040000 3597.32 20130401 0 0   114 1 0 0   998526.80 0.038750
4702.37 20130401 0 0   115 1 0 0   874680.61 0.037500 4056.89 20130401 0 0   116
1 0 0   766843.27 0.037500 3556.73 20130401 0 0   117 1 0 0   665000.00 0.038750
3127.08 20130401 0 0   118 1 0 0   480000.00 0.037500 2222.95 20130401 0 0   119
1 0 0   754784.00 0.033750 3342.25 20130401 0 0   120 1 0 0   775201.11 0.033750
3432.66 20130401 0 0   121 1 0 0   738909.83 0.038750 3479.75 20130401 0 0   122
1 0 0   760902.10 0.040000 3637.90 20130401 0 0   123 1 0 0   686940.70 0.036250
3137.63 20130401 0 0   124 1 0 0   888688.85 0.038750 4185.11 20130401 0 0   125
1 0 0   878645.08 0.036250 4013.25 20130401 0 0   126 1 0 0   718009.41 0.042500
3537.05 20130401 0 0   127 1 0 0   552203.22 0.040000 2640.11 20130401 0 0   128
1 0 0   927000.00 0.038750 4359.10 20130401 0 0   129 1 0 0   674025.56 0.038750
3174.19 20130401 0 0   130 1 0 0   659005.94 0.037500 3056.56 20130401 0 0   131
1 0 0   1497740.77 0.037500 6946.73 20130401 0 0   132 1 0 0   817793.45
0.038750 3851.24 20130401 0 0   133 1 0 0   455342.99 0.040000 2177.01 20130401
0 0   134 1 0 0   590609.11 0.037500 2739.33 20130401 0 0   135 1 0 0  
802762.10 0.036250 3666.65 20130401 0 0   136 1 0 0   832000.00 0.040000 3972.10
20130401 0 0   137 1 0 0   631089.40 0.040000 3017.26 20130401 0 0   138 1 0 0  
623060.16 0.037500 2889.84 20130401 0 0   139 1 0 0   645048.30 0.038750 3037.73
20130401 0 0   140 1 0 0   828749.89 0.037500 3843.86 20130401 0 0   141 1 0 0  
758880.37 0.038750 3573.80 20130401 0 0   142 1 0 0   662001.42 0.037500 3070.46
20130401 0 0   143 1 0 0   649042.42 0.038750 3056.54 20130401 0 0   144 1 0 0  
991537.11 0.038750 4669.45 20130401 0 0   145 1 0 0   1089500.00 0.037500
5045.64 20130401 0 0   146 1 0 0   623039.24 0.036250 2845.76 20130401 0 0   147
1 0 0   607063.88 0.036250 2772.79 20130401 0 0   148 1 0 0   579182.78 0.041250
2810.97 20130401 0 0   149 1 0 0   719438.55 0.038750 3388.06 20130401 0 0   150
1 0 0   733964.38 0.041250 3562.18 20130401 0 0   151 1 0 0   673937.70 0.035000
3031.05 20130401 0 0   152 1 0 0   1250042.92 0.038750 5887.37 20130401 0 0  
153 1 0 0   595141.27 0.040000 2845.40 20130401 0 0   154 1 0 0   494550.35
0.038750 2328.99 20130401 0 0   155 1 0 0   838734.83 0.037500 3890.17 20130401
0 0   156 1 0 0   710974.13 0.040000 3399.20 20130401 0 0   157 1 0 0  
788810.14 0.037500 3658.61 20130401 0 0   158 1 0 0   898674.12 0.038750 4232.13
20130401 0 0   159 1 0 0   653991.51 0.036250 2987.14 20130401 0 0   160 1 0 0  
598807.87 0.040000 2864.01 20130401 0 0   161 1 0 0   663120.00 0.038750 3118.24
20130401 0 0   162 1 0 0   474300.22 0.038750 2233.63 20130401 0 0   163 1 0 0  
734915.73 0.038750 3460.94 20130401 0 0   164 1 0 0   499279.59 0.040000 2387.08
20130401 0 0   165 1 0 0   816213.29 0.040000 3902.35 20130401 0 0   166 1 0 0  
712000.00 0.041250 3450.71 20130401 0 0   167 1 0 0   718962.60 0.040000 3437.39
20130401 0 0   168 1 0 0   502275.27 0.040000 2401.40 20130401 0 0   169 1 0 0  
531198.73 0.037500 2463.77 20130401 0 0   170 1 0 0   809805.23 0.038750 3813.62
20130401 0 0   171 1 0 0   496068.11 0.038750 2336.14 20130401 0 0   172 1 0 0  
604907.53 0.038750 2848.70 20130401 0 0   173 1 0 0   839960.75 0.038750 3955.63
20130401 0 0   174 1 0 0   694997.19 0.040000 3322.81 20130401 0 0   175 1 0 0  
941000.00 0.037500 4357.92 20130401 0 0   176 1 0 0   825000.00 0.040000 3938.68
20130401 0 0   177 1 0 0   768814.44 0.036250 3511.60 20130401 0 0   178 1 0 0  
479292.86 0.038750 2257.14 20130401 0 0   179 1 0 0   722909.54 0.037500 3352.96
20130401 0 0   180 1 0 0   469292.11 0.037500 2176.64 20130401 0 0   181 1 0 0  
898644.46 0.037500 4168.04 20130401 0 0   182 1 0 0   997528.27 0.038750 4697.67
20130401 0 0   183 1 0 0   783194.92 0.041250 3801.11 20130401 0 0   184 1 0 0  
694020.74 0.041250 3368.32 20130401 0 0   185 1 0 0   726951.09 0.040000 3475.58
20130401 0 0   186 1 0 0   732500.00 0.041250 3550.06 20130401 0 0   187 1 0 0  
615072.21 0.037500 2852.79 20130401 0 0   188 1 0 0   693953.23 0.037500 3218.65
20130401 0 0   189 1 0 0   726927.50 0.038750 3423.33 20130401 0 0   190 1 0 0  
803814.07 0.038750 3785.41 20130401 0 0   191 1 0 0   527072.83 0.042500 2596.46
20130401 0 0   192 1 0 0   587171.51 0.041250 2849.74 20130401 0 0   193 1 0 0  
557159.56 0.037500 2584.19 20130401 0 0   194 1 0 0   718962.61 0.040000 3437.39
20130401 0 0   195 1 0 0   1397982.86 0.040000 6683.81 20130401 0 0   196 1 0 0
  488000.00 0.036250 2225.53 20130401 0 0   197 1 0 0   688983.49 0.038750
3244.64 20130401 0 0   198 1 0 0   681516.64 0.040000 3258.36 20130401 0 0   199
1 0 0   782620.76 0.040000 3741.74 20130401 0 0   200 1 0 0   698968.76 0.038750
3291.66 20130401 0 0   201 1 0 0   519250.77 0.040000 2482.56 20130401 0 0   202
1 0 0   532913.75 0.038750 2509.66 20130401 0 0   203 1 0 0   1158328.65
0.040000 5538.02 20130401 0 0   204 1 0 0   567962.04 0.038750 2674.71 20130401
0 0   205 1 0 0   838762.50 0.038750 3949.99 20130401 0 0   206 1 0 0  
581142.60 0.038750 2736.78 20130401 0 0   207 1 0 0   748919.39 0.040000 3580.61
20130401 0 0   208 1 0 0   434344.83 0.037500 2014.55 20130401 0 0   209 1 0 0  
553683.11 0.038750 2607.46 20130401 0 0   210 1 0 0   826696.91 0.035000 3718.09
20130401 0 0   211 1 0 0   1082153.42 0.038750 5096.19 20130401 0 0   212 1 0 0
  439166.33 0.040000 2099.67 20130401 0 0   213 1 0 0   798795.08 0.037500
3704.92 20130401 0 0   214 1 0 0   683014.48 0.040000 3265.52 20130401 0 0   215
1 0 0   848719.77 0.037500 3936.48 20130401 0 0   216 1 0 0   686940.70 0.036250
3137.63 20130401 0 0   217 1 0 0   633065.99 0.038750 2981.30 20130401 0 0   218
1 0 0   613095.45 0.038750 2887.26 20130401 0 0   219 1 0 0   791831.74 0.038750
3728.98 20130401 0 0   220 1 0 0   998460.32 0.036250 4560.51 20130401 0 0   221
1 0 0   659027.68 0.038750 3103.56 20130401 0 0   222 1 0 0   650103.10 0.042500
3202.53 20130401 0 0   223 1 0 0   501270.50 0.041250 2442.63 20130401 0 0   224
1 0 0   511262.30 0.040000 2444.37 20130401 0 0   225 1 0 0   715744.01 0.038750
3370.66 20130401 0 0   226 1 0 0   748895.10 0.038750 3526.78 20130401 0 0   227
1 0 0   670239.00 0.037500 3108.66 20130401 0 0   228 1 0 0   944575.18 0.037500
4381.07 20130401 0 0   229 1 0 0   513242.77 0.038750 2417.02 20130401 0 0   230
1 0 0   874680.61 0.037500 4056.89 20130401 0 0   231 1 0 0   1073451.12
0.040000 5132.21 20130401 0 0   232 1 0 0   559057.91 0.036250 2553.52 20130401
0 0   233 1 0 0   635063.04 0.038750 2990.71 20130401 0 0   234 1 0 0  
735714.54 0.038750 3464.71 20130401 0 0   235 1 0 0   671010.01 0.038750 3159.99
20130401 0 0   236 1 0 0   730172.72 0.038750 3438.61 20130401 0 0   237 1 0 0  
997238.66 0.042500 4919.39 20130401 0 0   238 1 0 0   491275.18 0.038750 2313.57
20130401 0 0   239 1 0 0   691140.31 0.038750 3254.79 20130401 0 0   240 1 0 0  
484668.92 0.037500 2247.96 20130401 0 0   241 1 0 0   647107.23 0.042500 3187.77
20130401 0 0   242 1 0 0   711178.99 0.035000 3198.55 20130401 0 0   243 1 0 0  
447310.22 0.036250 2043.11 20130401 0 0   244 1 0 0   575113.14 0.036250 2626.86
20130401 0 0   245 1 0 0   743902.46 0.038750 3503.27 20130401 0 0   246 1 0 0  
686986.44 0.038750 3235.23 20130401 0 0   247 1 0 0   798795.08 0.037500 3704.92
20130401 0 0   248 1 0 0   698454.33 0.040000 3341.91 20130401 0 0   249 1 0 0  
682059.01 0.042500 3359.95 20130401 0 0   250 1 0 0   444344.42 0.038750 2092.56
20130401 0 0   251 1 0 0   778825.20 0.037500 3612.30 20130401 0 0   252 1 0 0  
702985.66 0.040000 3361.00 20130401 0 0   253 1 0 0   1206268.35 0.036250
5518.22 20130401 0 0   254 1 0 0   858760.89 0.040000 4105.77 20130401 0 0   255
1 0 0   800000.00 0.038750 3761.90 20130401 0 0   256 1 0 0   654716.90 0.043750
3273.31 20130401 0 0   257 1 0 0   560117.11 0.035000 2519.14 20130401 0 0   258
1 0 0   685011.60 0.040000 3275.07 20130401 0 0   259 1 0 0   758880.37 0.038750
3573.80 20130401 0 0   260 1 0 0   656809.26 0.037500 3046.37 20130401 0 0   261
1 0 0   629071.89 0.038750 2962.49 20130401 0 0   262 1 0 0   758829.84 0.036250
3465.99 20130401 0 0   263 1 0 0   1026019.56 0.040000 4905.44 20130401 0 0  
264 1 0 0   593724.03 0.038750 2796.03 20130401 0 0   265 1 0 0   463316.43
0.038750 2181.90 20130401 0 0   266 1 0 0   693976.12 0.038750 3268.15 20130401
0 0   267 1 0 0   559193.14 0.040000 2673.53 20130401 0 0   268 1 0 0  
718962.61 0.040000 3437.39 20130401 0 0   269 1 0 0   643072.12 0.040000 3074.55
20130401 0 0   270 1 0 0   579164.32 0.040000 2769.01 20130401 0 0   271 1 0 0  
882782.08 0.042500 4348.75 20130401 0 0   272 1 0 0   529183.97 0.036250 2417.07
20130401 0 0   273 1 0 0   656010.46 0.037500 3042.67 20130401 0 0   274 1 0 0  
579145.54 0.038750 2727.38 20130401 0 0   275 1 0 0   950000.00 0.035000 4265.92
20130401 0 0   276 1 0 0   773858.26 0.038750 3644.34 20130401 0 0   277 1 0 0  
634043.60 0.037500 2940.78 20130401 0 0   278 1 0 0   530200.24 0.037500 2459.14
20130401 0 0   279 1 0 0   755442.23 0.035000 3397.62 20130401 0 0   280 1 0 0  
693929.92 0.036250 3169.56 20130401 0 0   281 1 0 0   581179.97 0.041250 2820.66
20130401 0 0   282 1 0 0   1236135.38 0.037500 5733.37 20130401 0 0   283 1 0 0
  816752.98 0.038750 3846.34 20130401 0 0   284 1 0 0   686940.70 0.036250
3137.63 20130401 0 0   285 1 0 0   872417.74 0.038750 4114.57 20130401 0 0   286
1 0 0   671489.30 0.038750 3162.25 20130401 0 0   287 1 0 0   777646.73 0.037500
3612.30 20130401 0 0   288 1 0 0   543282.08 0.035000 2447.29 20130401 0 0   289
1 0 0   758181.40 0.038750 3570.51 20130401 0 0   290 1 0 0   561453.09 0.037500
2604.10 20130401 0 0   291 1 0 0   968302.83 0.040000 4629.50 20130401 0 0   292
1 0 0   426964.03 0.040000 2044.29 20130401 0 0   293 1 0 0   1280281.94
0.035000 5758.10 20130401 0 0   294 1 0 0   850000.00 0.036250 3876.44 20130401
0 0   295 1 0 0   466196.77 0.037500 2162.29 20130401 0 0   296 1 0 0  
944356.71 0.038750 4447.27 20130401 0 0   297 1 0 0   517236.88 0.038750 2435.83
20130401 0 0   298 1 0 0   770785.05 0.035000 3466.62 20130401 0 0   299 1 0 0  
638137.42 0.037500 2959.77 20130401 0 0   300 1 0 0   523228.04 0.038750 2464.04
20130401 0 0   301 1 0 0   736912.78 0.038750 3470.35 20130401 0 0   302 1 0 0  
684989.38 0.038750 3225.83 20130401 0 0   303 1 0 0   998460.32 0.036250 4560.51
20130401 0 0   304 1 0 0   650000.00 0.038750 3056.54 20130401 0 0   305 1 0 0  
546711.15 0.040000 2613.85 20130401 0 0   306 1 0 0   822758.93 0.037500 3816.07
20130401 0 0   307 1 0 0   734891.47 0.037500 3408.53 20130401 0 0   308 1 0 0  
638458.03 0.038750 3006.70 20130401 0 0   309 1 0 0   707955.50 0.038750 3333.98
20130401 0 0   310 1 0 0   748919.39 0.040000 3580.61 20130401 0 0   311 1 0 0  
974529.99 0.037500 4520.01 20130401 0 0   312 1 0 0   456370.37 0.042500 2248.17
20130401 0 0   313 1 0 0   620085.14 0.038750 2920.17 20130401 0 0   314 1 0 0  
850744.83 0.038750 4006.42 20130401 0 0   315 1 0 0   467295.12 0.037500 2167.38
20130401 0 0   316 1 0 0   513275.78 0.041250 2491.10 20130401 0 0   317 1 0 0  
1411000.00 0.037500 6534.56 20130401 0 0   318 1 0 0   793802.61 0.037500
3681.77 20130401 0 0   319 1 0 0   998525.79 0.038750 4702.14 20130401 0 0   320
1 0 0   691046.61 0.042500 3404.22 20130401 0 0   321 1 0 0   1193200.15
0.037500 5534.23 20130401 0 0   322 1 0 0   539186.68 0.037500 2500.82 20130401
0 0   323 1 0 0   957000.00 0.038750 4500.17 20130401 0 0   324 1 0 0  
953529.61 0.036250 4355.29 20130401 0 0   325 1 0 0   574133.97 0.037500 2662.91
20130401 0 0   326 1 0 0   545195.64 0.038750 2567.49 20130401 0 0   327 1 0 0  
561920.95 0.038750 2646.26 20130401 0 0   328 1 0 0   888688.85 0.038750 4185.11
20130401 0 0   329 1 0 0   615112.45 0.040000 2940.88 20130401 0 0   330 1 0 0  
798821.43 0.038750 3761.90 20130401 0 0   331 1 0 0   960000.00 0.037500 4445.91
20130401 0 0   332 1 0 0   591327.57 0.038750 2784.74 20130401 0 0   333 1 0 0  
980000.00 0.040000 4678.67 20130401 0 0   334 1 0 0   1024488.50 0.038750
4824.63 20130401 0 0   335 1 0 0   891185.16 0.038750 4196.87 20130401 0 0   336
1 0 0   657964.55 0.036250 3009.94 20130401 0 0   337 1 0 0   708954.03 0.038750
3338.68 20130401 0 0   338 1 0 0   663000.00 0.040000 3165.26 20130401 0 0   339
1 0 0   811303.02 0.038750 3820.68 20130401 0 0   340 1 0 0   669012.95 0.038750
3150.59 20130401 0 0   341 1 0 0   938615.19 0.038750 4420.23 20130401 0 0   342
1 0 0   459291.74 0.036250 2097.84 20130401 0 0   343 1 0 0   511228.85 0.037500
2371.15 20130401 0 0   344 1 0 0   981918.85 0.037500 4554.28 20130401 0 0   345
1 0 0   667463.18 0.037500 3095.79 20130401 0 0   346 1 0 0   623100.93 0.040000
2979.07 20130401 0 0   347 1 0 0   728924.56 0.038750 3432.73 20130401 0 0   348
1 0 0   878674.58 0.037500 4075.42 20130401 0 0   349 1 0 0   700919.14 0.036250
3201.48 20130401 0 0   350 1 0 0   810777.00 0.037500 3760.50 20130401 0 0   351
1 0 0   574133.97 0.037500 2662.91 20130401 0 0   352 1 0 0   695973.18 0.038750
3277.55 20130401 0 0   353 1 0 0   986544.48 0.038750 4645.94 20130401 0 0   354
1 0 0   671010.00 0.038750 3159.99 20130401 0 0   355 1 0 0   854710.73 0.037500
3964.27 20130401 0 0   356 1 0 0   619086.61 0.038750 2915.47 20130401 0 0   357
1 0 0   595102.33 0.037500 2760.17 20130401 0 0   358 1 0 0   688000.00 0.037500
3186.24 20130401 0 0   359 1 0 0   611118.22 0.040000 2921.78 20130401 0 0   360
1 0 0   545247.76 0.042500 2685.99 20130401 0 0   361 1 0 0   913621.87 0.037500
4237.51 20130401 0 0   362 1 0 0   599116.08 0.038750 2821.42 20130401 0 0   363
1 0 0   987142.43 0.040000 4726.41 20130401 0 0   364 1 0 0   741905.41 0.038750
3493.86 20130401 0 0   365 1 0 0   864824.86 0.042500 4260.29 20130401 0 0   366
1 0 0   454344.43 0.040000 2172.24 20130401 0 0   367 1 0 0   521580.48 0.038750
2456.28 20130401 0 0   368 1 0 0   838734.82 0.037500 3890.17 20130401 0 0   369
1 0 0   998559.18 0.040000 4774.15 20130401 0 0   370 1 0 0   743902.46 0.038750
3503.27 20130401 0 0   371 1 0 0   542931.03 0.037500 2518.19 20130401 0 0   372
1 0 0   998493.84 0.037500 4631.16 20130401 0 0   373 1 0 0   568891.87 0.037500
2638.60 20130401 0 0   374 1 0 0   720912.56 0.037500 3343.69 20130401 0 0   375
1 0 0   861287.25 0.040000 4117.85 20130401 0 0   376 1 0 0   877345.02 0.037500
4075.42 20130401 0 0   377 1 0 0   697570.82 0.038750 3285.08 20130401 0 0   378
1 0 0   908688.85 0.040000 4344.48 20130401 0 0   379 1 0 0   998493.84 0.037500
4631.16 20130401 0 0   380 1 0 0   709952.55 0.038750 3343.39 20130401 0 0   381
1 0 0   861948.71 0.038750 4065.20 20130401 0 0   382 1 0 0   663998.41 0.037500
3079.72 20130401 0 0   383 1 0 0   763873.00 0.038750 3597.31 20130401 0 0   384
1 0 0   964576.89 0.038750 4542.49 20130401 0 0   385 1 0 0   693953.23 0.037500
3218.65 20130401 0 0   386 1 0 0   818791.98 0.038750 3855.94 20130401 0 0   387
1 0 0   962500.00 0.041250 4664.75 20130401 0 0   388 1 0 0   1298041.99
0.037500 6020.50 20130401 0 0   389 1 0 0   820066.73 0.040000 3920.77 20130401
0 0   390 1 0 0   764237.93 0.038750 3604.37 20130401 0 0   391 1 0 0  
487790.99 0.036250 2231.46 20130401 0 0   392 1 0 0   600594.05 0.037500 2785.64
20130401 0 0   393 1 0 0   698945.69 0.037500 3241.81 20130401 0 0   394 1 0 0  
758904.97 0.040000 3628.36 20130401 0 0   395 1 0 0   554200.35 0.040000 2649.65
20130401 0 0   396 1 0 0   519948.21 0.036250 2374.89 20130401 0 0   397 1 0 0  
631048.11 0.037500 2926.89 20130401 0 0   398 1 0 0   536940.07 0.037500 2490.40
20130401 0 0   399 1 0 0   894172.51 0.035000 4027.93 20130401 0 0   400 1 0 0  
703961.39 0.038750 3315.17 20130401 0 0   401 1 0 0   811303.02 0.038750 3820.68
20130401 0 0   402 1 0 0   674048.76 0.040000 3227.33 20130401 0 0   403 1 0 0  
872530.00 0.041250 4240.69 20130401 0 0   404 1 0 0   736936.68 0.040000 3523.32
20130401 0 0   405 1 0 0   660000.00 0.037500 3056.56 20130401 0 0   406 1 0 0  
911654.97 0.038750 4293.26 20130401 0 0   407 1 0 0   976977.68 0.036250 4469.30
20130401 0 0   408 1 0 0   609101.34 0.038750 2868.45 20130401 0 0   409 1 0 0  
716942.24 0.038750 3376.30 20130401 0 0   410 1 0 0   703938.17 0.037500 3264.96
20130401 0 0   411 1 0 0   681472.05 0.037500 3160.76 20130401 0 0   412 1 0 0  
733892.98 0.037500 3403.90 20130401 0 0   413 1 0 0   1101810.48 0.040000
5275.44 20130401 0 0   414 1 0 0   681344.76 0.038750 3208.66 20130401 0 0   415
1 0 0   1082153.42 0.038750 5096.19 20130401 0 0   416 1 0 0   694880.51
0.033750 3076.99 20130401 0 0   417 1 0 0   998426.22 0.035000 4490.45 20130401
0 0   418 1 0 0   700000.00 0.036250 3192.36 20130401 0 0   419 1 0 0  
703938.17 0.037500 3264.96 20130401 0 0   420 1 0 0   493038.59 0.040000 2357.24
20130401 0 0   421 1 0 0   891185.16 0.038750 4196.87 20130401 0 0   422 1 0 0  
886691.79 0.038750 4175.71 20130401 0 0   423 1 0 0   509231.86 0.037500 2361.89
20130401 0 0   424 1 0 0   563731.33 0.037500 2615.91 20130401 0 0   425 1 0 0  
499279.59 0.040000 2387.08 20130401 0 0   426 1 0 0   995553.25 0.038750 4695.32
20130401 0 0   427 1 0 0   439366.04 0.040000 2100.63 20130401 0 0   428 1 0 0  
598380.63 0.043750 2995.71 20130401 0 0   429 1 0 0   986576.47 0.040000 4716.86
20130401 0 0   430 1 0 0   527256.05 0.041250 2558.95 20130401 0 0   431 1 0 0  
873710.95 0.038750 4114.57 20130401 0 0   432 1 0 0   712971.25 0.040000 3408.75
20130401 0 0   433 1 0 0   579087.21 0.035000 2604.46 20130401 0 0   434 1 0 0  
1078373.35 0.037500 5001.65 20130401 0 0   435 1 0 0   767617.47 0.038750
3614.95 20130401 0 0   436 1 0 0   700000.00 0.037500 3241.81 20130401 0 0   437
1 0 0   557177.96 0.038750 2623.92 20130401 0 0   438 1 0 0   903575.73 0.035000
4063.85 20130401 0 0   439 1 0 0   535174.74 0.036250 2444.43 20130401 0 0   440
1 0 0   702392.85 0.035000 3159.03 20130401 0 0   441 1 0 0   754861.35 0.037500
3501.15 20130401 0 0   442 1 0 0   926103.04 0.037500 4295.40 20130401 0 0   443
1 0 0   679674.76 0.037500 3152.43 20130401 0 0   444 1 0 0   695450.00 0.038750
3270.26 20130401 0 0   445 1 0 0   534176.28 0.036250 2439.87 20130401 0 0   446
1 0 0   778850.90 0.038750 3667.85 20130401 0 0   447 1 0 0   1308026.94
0.037500 6066.81 20130401 0 0   448 1 0 0   1421948.28 0.040000 6798.39 20130401
0 0   449 1 0 0   679020.25 0.040000 3246.42 20130401 0 0   450 1 0 0  
767592.14 0.037500 3560.20 20130401 0 0   451 1 0 0   574133.97 0.037500 2662.91
20130401 0 0   452 1 0 0   575151.43 0.038750 2708.57 20130401 0 0   453 1 0 0  
848775.30 0.040000 4058.03 20130401 0 0   454 1 0 0   1034938.87 0.037500
4800.19 20130401 0 0   455 1 0 0   757551.70 0.033750 3359.93 20130401 0 0   456
1 0 0   1108328.17 0.037500 5140.58 20130401 0 0   457 1 0 0   699013.70
0.041250 3392.55 20130401 0 0   458 1 0 0   673937.70 0.035000 3031.05 20130401
0 0   459 1 0 0   998201.70 0.035000 4490.45 20130401 0 0   460 1 0 0  
494203.81 0.033750 2188.38 20130401 0 0   461 1 0 0   441521.89 0.040000 2113.99
20130401 0 0   462 1 0 0   998492.85 0.037500 4631.15 20130401 0 0   463 1 0 0  
886756.76 0.036250 4056.58 20130401 0 0   464 1 0 0   688960.75 0.037500 3195.50
20130401 0 0   465 1 0 0   695003.27 0.036250 3174.46 20130401 0 0   466 1 0 0  
714836.80 0.037500 3320.54 20130401 0 0   467 1 0 0   570235.94 0.036250 2608.61
20130401 0 0   468 1 0 0   778825.19 0.037500 3612.30 20130401 0 0   469 1 0 0  
710903.74 0.036250 3247.09 20130401 0 0   470 1 0 0   984500.00 0.038750 4629.48
20130401 0 0   471 1 0 0   620043.86 0.036250 2832.08 20130401 0 0   472 1 0 0  
527204.75 0.037500 2445.25 20130401 0 0   473 1 0 0   595174.26 0.037500 2764.80
20130401 0 0   474 1 0 0   623017.96 0.035000 2802.04 20130401 0 0   475 1 0 0  
513026.14 0.037500 2379.49 20130401 0 0   476 1 0 0   541183.66 0.037500 2510.09
20130401 0 0   477 1 0 0   565363.40 0.040000 2706.94 20130401 0 0   478 1 0 0  
663998.41 0.037500 3079.72 20130401 0 0   479 1 0 0   624536.93 0.036250 2852.60
20130401 0 0   480 1 0 0   660530.15 0.041250 3210.32 20130401 0 0   481 1 0 0  
711949.61 0.038750 3352.79 20130401 0 0   482 1 0 0   633023.84 0.036250 2891.37
20130401 0 0   483 1 0 0   949598.99 0.038750 4471.95 20130401 0 0   484 1 0 0  
655033.57 0.038750 3084.76 20130401 0 0   485 1 0 0   969799.87 0.036250 4436.47
20130401 0 0   486 1 0 0   763273.89 0.038750 3594.49 20130401 0 0   487 1 0 0  
1036930.78 0.038750 4890.47 20130401 0 0   488 1 0 0   515239.83 0.038750
2426.42 20130401 0 0   489 1 0 0   626944.31 0.038750 2956.85 20130401 0 0   490
1 0 0   723931.93 0.038750 3409.22 20130401 0 0   491 1 0 0   1073308.19
0.035000 4827.23 20130401 0 0   492 1 0 0   704936.65 0.037500 3269.60 20130401
0 0   493 1 0 0   823729.77 0.036250 3762.42 20130401 0 0   494 1 0 0  
996981.99 0.037500 4631.15 20130401 0 0   495 1 0 0   647000.00 0.037500 2996.36
20130401 0 0   496 1 0 0   692931.46 0.036250 3165.00 20130401 0 0   497 1 0 0  
673937.70 0.035000 3031.05 20130401 0 0   498 1 0 0   699944.19 0.037500 3246.44
20130401 0 0   499 1 0 0   712695.24 0.036250 3260.31 20130401 0 0   500 1 0 0  
677023.12 0.040000 3236.88 20130401 0 0   501 1 0 0   658052.24 0.038750 3103.56
20130401 0 0   502 1 0 0   651495.36 0.036250 2975.73 20130401 0 0   503 1 0 0  
578646.28 0.038750 2725.02 20130401 0 0   504 1 0 0   1265133.45 0.038750
5957.90 20130401 0 0   505 1 0 0   587133.76 0.038750 2764.99 20130401 0 0   506
1 0 0   1383209.24 0.038750 6513.96 20130401 0 0   507 1 0 0   778691.07
0.036250 3562.22 20130401 0 0   508 1 0 0   658916.42 0.035000 2968.19 20130401
0 0   509 1 0 0   698968.76 0.038750 3291.66 20130401 0 0   510 1 0 0  
1107366.22 0.038750 5214.93 20130401 0 0   511 1 0 0   746547.03 0.037500
3473.37 20130401 0 0   512 1 0 0   702657.00 0.035000 3170.26 20130401 0 0   513
1 0 0   856270.29 0.040000 4105.77 20130401 0 0   514 1 0 0   926389.60 0.033750
4103.54 20130401 0 0   515 1 0 0   863725.68 0.038750 4067.55 20130401 0 0   516
1 0 0   783764.58 0.035000 3525.00 20130401 0 0   517 1 0 0   658961.31 0.035000
2963.69 20130401 0 0   518 1 0 0   708977.02 0.040000 3389.65 20130401 0 0   519
1 0 0   1068458.33 0.040000 5108.34 20130401 0 0   520 1 0 0   722764.09
0.036250 3306.37 20130401 0 0   521 1 0 0   709952.55 0.038750 3343.39 20130401
0 0   522 1 0 0   1461395.59 0.037500 6778.16 20130401 0 0   523 1 0 0  
893652.00 0.037500 4144.88 20130401 0 0   524 1 0 0   2496397.95 0.040000
11935.38 20130401 0 0   525 1 0 0   713946.65 0.038750 3362.20 20130401 0 0  
526 1 0 0   617838.46 0.038750 2909.59 20130401 0 0   527 1 0 0   743940.78
0.042500 3669.87 20130401 0 0   528 1 0 0   658094.95 0.040000 3150.94 20130401
0 0   529 1 0 0   712349.02 0.038750 3354.67 20130401 0 0   530 1 0 0  
608122.54 0.040000 2907.46 20130401 0 0   531 1 0 0   710927.62 0.037500 3297.38
20130401 0 0   532 1 0 0   693750.00 0.038750 3262.27 20130401 0 0   533 1 0 0  
1455595.15 0.037500 6761.49 20130401 0 0   534 1 0 0   971125.56 0.038750
4580.11 20130401 0 0   535 1 0 0   786813.15 0.037500 3649.35 20130401 0 0   536
1 0 0   861229.37 0.038750 4055.79 20130401 0 0   537 1 0 0   591627.10 0.038750
2786.15 20130401 0 0   538 1 0 0   880700.64 0.038750 4147.49 20130401 0 0   539
1 0 0   747519.14 0.038750 3526.78 20130401 0 0   540 1 0 0   984547.42 0.038750
4636.54 20130401 0 0   541 1 0 0   1169621.38 0.042500 5815.96 20130401 0 0  
542 1 0 0   733645.59 0.037500 3413.16 20130401 0 0   543 1 0 0   985610.44
0.038750 4655.35 20130401 0 0   544 1 0 0   760000.00 0.037500 3519.68 20130401
0 0   545 1 0 0   506433.32 0.036250 2316.74 20130401 0 0   546 1 0 0  
1606629.62 0.038750 7566.11 20130401 0 0   547 1 0 0   1235636.13 0.037500
5731.06 20130401 0 0   548 1 0 0   585136.70 0.038750 2755.59 20130401 0 0   549
1 0 0   1188246.89 0.038750 5595.82 20130401 0 0   550 1 0 0   666060.20
0.041250 3232.61 20130401 0 0   551 1 0 0   566645.26 0.037500 2628.18 20130401
0 0   552 1 0 0   695019.34 0.041250 3373.16 20130401 0 0   553 1 0 0  
576704.36 0.042500 2840.95 20130401 0 0   554 1 0 0   780898.16 0.041250 3789.96
20130401 0 0   555 1 0 0   701987.10 0.040000 3356.23 20130401 0 0   556 1 0 0  
564203.92 0.041250 2738.27 20130401 0 0   557 1 0 0   712000.00 0.045000 3607.60
20130401 0 0   558 1 0 0   688007.28 0.040000 3289.39 20130401 0 0   559 1 0 0  
710650.11 0.038750 3348.09 20130401 0 0   560 1 0 0   908717.81 0.041250 4410.31
20130401 0 0   561 1 0 0   823863.38 0.042500 4058.50 20130401 0 0   562 1 0 0  
771882.09 0.038750 3641.52 20130401 0 0   563 1 0 0   561190.26 0.040000 2683.07
20130401 0 0   564 1 0 0   894846.64 0.046250 4606.69 20130401 0 0   565 1 0 0  
703938.15 0.037500 3264.96 20130401 0 0   566 1 0 0   674249.82 0.037500 3145.02
20130401 0 0   567 1 0 0   558310.46 0.037500 2593.45 20130401 0 0   568 1 0 0  
1098343.23 0.037500 5094.27 20130401 0 0   569 1 0 0   562170.59 0.038750
2647.43 20130401 0 0   570 1 0 0   830746.88 0.037500 3853.12 20130401 0 0   571
1 0 0   518431.15 0.037500 2408.20 20130401 0 0   572 1 0 0   970313.70 0.037500
4507.27 20130401 0 0   573 1 0 0   1148101.74 0.038750 5414.78 20130401 0 0  

 



  42 43 44 45 46 47 48 49 50 51 52   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      
46                       47                       48                       49  
                    50                       51                       52        
              53                       54                       55              
        56                       57                       58                    
  59                       60                       61                       62
                      63                       64                       65      
                66                       67                       68            
          69                       70                       71                  
    72                       73                       74                      
75                       76                       77                       78  
                    79                       80                       81        
              82                       83                       84              
        85                       86                       87                    
  88                       89                       90                       91
                      92                       93                       94      
                95                       96                       97            
          98                       99                       100                
      101                       102                       103                  
    104                       105                       106                    
  107                       108                       109                      
110                       111                       112                      
113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                       415                      
416                       417                       418                      
419                       420                       421                      
422                       423                       424                      
425                       426                       427                      
428                       429                       430                      
431                       432                       433                      
434                       435                       436                      
437                       438                       439                      
440                       441                       442                      
443                       444                       445                      
446                       447                       448                      
449                       450                       451                      
452                       453                       454                      
455                       456                       457                      
458                       459                       460                      
461                       462                       463                      
464                       465                       466                      
467                       468                       469                      
470                       471                       472                      
473                       474                       475                      
476                       477                       478                      
479                       480                       481                      
482                       483                       484                      
485                       486                       487                      
488                       489                       490                      
491                       492                       493                      
494                       495                       496                      
497                       498                       499                      
500                       501                       502                      
503                       504                       505                      
506                       507                       508                      
509                       510                       511                      
512                       513                       514                      
515                       516                       517                      
518                       519                       520                      
521                       522                       523                      
524                       525                       526                      
527                       528                       529                      
530                       531                       532                      
533                       534                       535                      
536                       537                       538                      
539                       540                       541                      
542                       543                       544                      
545                       546                       547                      
548                       549                       550                      
551                       552                       553                      
554                       555                       556                      
557                       558                       559                      
560                       561                       562                      
563                       564                       565                      
566                       567                       568                      
569                       570                       571                      
572                       573                      



 





 

  53 54 55 56 57 58 59 60 61 62 63   Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                       2                       3  
                    4                       5                       6          
            7                       8                       9                  
    10                       11                       12                      
13                       14                       15                       16  
                    17                       18                       19        
              20                       21                       22              
        23                       24                       25                    
  26                       27                       28                       29
                      30                       31                       32      
                33                       34                       35            
          36                       37                       38                  
    39                       40                       41                      
42                       43                       44                       45  
                    46                       47                       48        
              49                       50                       51              
        52                       53                       54                    
  55                       56                       57                       58
                      59                       60                       61      
                62                       63                       64            
          65                       66                       67                  
    68                       69                       70                      
71                       72                       73                       74  
                    75                       76                       77        
              78                       79                       80              
        81                       82                       83                    
  84                       85                       86                       87
                      88                       89                       90      
                91                       92                       93            
          94                       95                       96                  
    97                       98                       99                      
100                       101                       102                      
103                       104                       105                      
106                       107                       108                      
109                       110                       111                      
112                       113                       114                      
115                       116                       117                      
118                       119                       120                      
121                       122                       123                      
124                       125                       126                      
127                       128                       129                      
130                       131                       132                      
133                       134                       135                      
136                       137                       138                      
139                       140                       141                      
142                       143                       144                      
145                       146                       147                      
148                       149                       150                      
151                       152                       153                      
154                       155                       156                      
157                       158                       159                      
160                       161                       162                      
163                       164                       165                      
166                       167                       168                      
169                       170                       171                      
172                       173                       174                      
175                       176                       177                      
178                       179                       180                      
181                       182                       183                      
184                       185                       186                      
187                       188                       189                      
190                       191                       192                      
193                       194                       195                      
196                       197                       198                      
199                       200                       201                      
202                       203                       204                      
205                       206                       207                      
208                       209                       210                      
211                       212                       213                      
214                       215                       216                      
217                       218                       219                      
220                       221                       222                      
223                       224                       225                      
226                       227                       228                      
229                       230                       231                      
232                       233                       234                      
235                       236                       237                      
238                       239                       240                      
241                       242                       243                      
244                       245                       246                      
247                       248                       249                      
250                       251                       252                      
253                       254                       255                      
256                       257                       258                      
259                       260                       261                      
262                       263                       264                      
265                       266                       267                      
268                       269                       270                      
271                       272                       273                      
274                       275                       276                      
277                       278                       279                      
280                       281                       282                      
283                       284                       285                      
286                       287                       288                      
289                       290                       291                      
292                       293                       294                      
295                       296                       297                      
298                       299                       300                      
301                       302                       303                      
304                       305                       306                      
307                       308                       309                      
310                       311                       312                      
313                       314                       315                      
316                       317                       318                      
319                       320                       321                      
322                       323                       324                      
325                       326                       327                      
328                       329                       330                      
331                       332                       333                      
334                       335                       336                      
337                       338                       339                      
340                       341                       342                      
343                       344                       345                      
346                       347                       348                      
349                       350                       351                      
352                       353                       354                      
355                       356                       357                      
358                       359                       360                      
361                       362                       363                      
364                       365                       366                      
367                       368                       369                      
370                       371                       372                      
373                       374                       375                      
376                       377                       378                      
379                       380                       381                      
382                       383                       384                      
385                       386                       387                      
388                       389                       390                      
391                       392                       393                      
394                       395                       396                      
397                       398                       399                      
400                       401                       402                      
403                       404                       405                      
406                       407                       408                      
409                       410                       411                      
412                       413                       414                      
415                       416                       417                      
418                       419                       420                      
421                       422                       423                      
424                       425                       426                      
427                       428                       429                      
430                       431                       432                      
433                       434                       435                      
436                       437                       438                      
439                       440                       441                      
442                       443                       444                      
445                       446                       447                      
448                       449                       450                      
451                       452                       453                      
454                       455                       456                      
457                       458                       459                      
460                       461                       462                      
463                       464                       465                      
466                       467                       468                      
469                       470                       471                      
472                       473                       474                      
475                       476                       477                      
478                       479                       480                      
481                       482                       483                      
484                       485                       486                      
487                       488                       489                      
490                       491                       492                      
493                       494                       495                      
496                       497                       498                      
499                       500                       501                      
502                       503                       504                      
505                       506                       507                      
508                       509                       510                      
511                       512                       513                      
514                       515                       516                      
517                       518                       519                      
520                       521                       522                      
523                       524                       525                      
526                       527                       528                      
529                       530                       531                      
532                       533                       534                      
535                       536                       537                      
538                       539                       540                      
541                       542                       543                      
544                       545                       546                      
547                       548                       549                      
550                       551                       552                      
553                       554                       555                      
556                       557                       558                      
559                       560                       561                      
562                       563                       564                      
565                       566                       567                      
568                       569                       570                      
571                       572                       573                      

 

  64 65 66 67 68 69 70 71 72 73   Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag 1         0   464 1   1 2         0   88 2   1 3         0   592 3   0 4  
      0   313 1   0 5         0   409 1   0 6         0   91 1   1 7         0  
45 2   0 8         0   270 2   0 9         0   436 2   1 10         0   470 1  
1 11         0   498 2   0 12         0   338 1   1 13         0   155 4   0 14
        0   299 1   0 15         0   141 1   0 16         0   485 1   0 17      
  0   437 3   0 18         0   350 3   1 19         0   478 1   1 20         0  
471 2   0 21         0   344 2   0 22         0   78 1   0 23         0   420 1
  0 24         0   487 1   0 25         0   134 2   0 26         0   424 1   1
27         0   431 1   0 28         0   208 1   0 29         0   525 1   0 30  
      0   370 2   0 31         0   435 1   0 32         0   524 2   0 33        
0   115 1   0 34         0   481 2   0 35         0   76 1   1 36         0  
298 2   0 37         0   316 1   1 38         0   514 1   0 39         0   492 2
  0 40         0   138 2   0 41         0   306 1   0 42         0   113 1   0
43         0   48 1   0 44         0   288 2   0 45         0   557 3   0 46    
    0   283 2   0 47         0   261 1   0 48         0   506 2   1 49         0
  106 1   1 50         0   65 1   1 51         0   392 1   0 52         0   331
1   0 53         0   536 1   0 54         0   305 1   0 55         0   280 2   0
56         0   432 2   0 57         0   589 1   0 58         0   159 1   0 59  
      0   177 1   0 60         0   397 3   1 61         0   442 1   1 62        
0   238 1   1 63         0   77 1   0 64         0   201 1   0 65         0   38
1   0 66         0   34 2   0 67         0   541 1   0 68         0   282 1   0
69         0   458 1   0 70         0   205 1   0 71         0   35 1   0 72    
    0   587 1   0 73         0   43 2   1 74         0   249 1   0 75         0
  575 1   0 76         0   220 1   0 77         0   324 3   0 78         0   577
1   0 79         0   530 1   1 80         0   59 1   0 81         0   190 1   0
82         0   462 1   0 83         0   554 2   0 84         0   39 1   0 85    
    0   210 2   1 86         0   371 4   0 87         0   10 1   0 88         0
  323 1   0 89         0   301 1   0 90         0   161 1   1 91         0   495
1   0 92         0   567 1   1 93         0   401 3   0 94         0   393 2   1
95         0   546 1   0 96         0   578 1   0 97         0   374 1   1 98  
      0   263 1   1 99         0   356 1   0 100         0   140 1   0 101      
  0   520 1   1 102         0   531 1   0 103         0   171 1   0 104        
0   584 1   0 105         0   447 1   0 106         0   334 1   0 107         0
  593 1   0 108         0   169 3   0 109         0   146 1   0 110         0  
383 1   0 111         0   507 1   0 112         0   440 1   1 113         0  
240 1   0 114         0   271 1   0 115         0   8 2   0 116         0   510
2   0 117         0   232 1   0 118         0   231 1   0 119         0   480 1
  0 120         0   258 1   0 121         0   417 1   0 122         0   564 2  
0 123         0   11 2   0 124         0   509 1   0 125         0   6 2   0 126
        0   556 1   1 127         0   101 1   1 128         0   571 4   1 129  
      0   133 1   0 130         0   355 1   0 131         0   114 1   1 132    
    0   443 1   0 133         0   378 2   1 134         0   539 4   1 135      
  0   163 1   0 136         0   388 1   0 137         0   80 3   0 138         0
  396 1   0 139         0   449 1   0 140         0   5 2   1 141         0  
467 2   0 142         0   527 3   1 143         0   117 1   1 144         0  
207 1   0 145         0   463 4   0 146         0   174 1   0 147         0  
413 1   0 148         0   545 3   0 149         0   229 1   0 150         0  
239 1   0 151         0   241 1   0 152         0   320 1   1 153         0  
585 1   0 154         0   406 1   1 155         0   366 3   1 156         0  
304 1   0 157         0   501 1   0 158         0   153 2   1 159         0  
569 2   0 160         0   548 1   0 161         0   354 1   0 162         0  
111 1   0 163         0   86 3   0 164         0   17 2   0 165         0   429
2   0 166         0   206 1   0 167         0   267 2   0 168         0   245 1
  0 169         0   327 2   0 170         0   494 4   1 171         0   2 3   1
172         0   259 1   0 173         0   562 2   1 174         0   337 1   0
175         0   57 1   0 176         0   51 1   0 177         0   576 1   0 178
        0   296 1   0 179         0   191 4   0 180         0   572 1   0 181  
      0   446 1   0 182         0   237 2   1 183         0   274 1   0 184    
    0   95 2   0 185         0   581 2   0 186         0   326 1   0 187        
0   123 1   0 188         0   98 1   0 189         0   364 1   0 190         0  
542 1   0 191         0   295 2   1 192         0   407 3   0 193         0  
307 1   1 194         0   505 1   0 195         0   411 1   0 196         0  
202 1   1 197         0   69 2   0 198         0   529 3   0 199         0   125
1   0 200         0   543 2   0 201         0   223 2   0 202         0   300 1
  0 203         0   84 1   0 204         0   310 1   1 205         0   185 2   0
206         0   164 1   0 207         0   362 4   0 208         0   246 1   0
209         0   385 2   0 210         0   314 1   0 211         0   31 2   0 212
        0   329 1   0 213         0   521 1   0 214         0   391 2   0 215  
      0   497 1   0 216         0   178 3   0 217         0   265 1   0 218    
    0   515 1   0 219         0   473 1   1 220         0   137 1   1 221      
  0   361 1   0 222         0   380 1   0 223         0   89 1   0 224         0
  549 1   0 225         0   322 2   1 226         0   66 1   0 227         0  
375 3   0 228         0   348 1   0 229         0   264 2   1 230         0  
198 4   0 231         0   105 1   1 232         0   466 1   0 233         0   68
1   0 234         0   433 1   1 235         0   173 1   0 236         0   225 1
  0 237         0   268 4   0 238         0   53 1   0 239         0   30 2   0
240         0   275 1   0 241         0   482 2   0 242         0   272 1   0
243         0   189 2   0 244         0   110 1   0 245         0   414 1   0
246         0   579 3   0 247         0   566 1   0 248         0   55 1   0 249
        0   517 1   0 250         0   474 2   0 251         0   242 1   0 252  
      0   502 1   1 253         0   23 1   1 254         0   594 3   0 255      
  0   94 2   0 256         0   558 2   0 257         0   516 3   0 258         0
  489 1   0 259         0   250 1   0 260         0   204 1   0 261         0  
276 2   1 262         0   434 3   1 263         0   533 1   1 264         0  
219 3   0 265         0   528 3   0 266         0   342 1   0 267         0  
116 1   0 268         0   358 2   0 269         0   20 2   0 270         0   484
1   0 271         0   544 1   0 272         0   315 1   0 273         0   428 2
  0 274         0   319 1   0 275         0   14 1   1 276         0   12 1   0
277         0   382 1   0 278         0   399 1   0 279         0   325 2   0
280         0   400 1   0 281         0   203 1   0 282         0   277 2   0
283         0   341 1   0 284         0   523 1   0 285         0   286 1   0
286         0   405 1   0 287         0   156 1   0 288         0   472 1   0
289         0   149 1   0 290         0   128 1   0 291         0   347 3   1
292         0   40 1   0 293         0   284 1   0 294         0   22 1   0 295
        0   64 1   0 296         0   586 1   0 297         0   260 1   0 298    
    0   479 1   1 299         0   49 1   0 300         0   254 4   0 301        
0   365 1   1 302         0   144 1   0 303         0   410 3   0 304         0
  281 1   0 305         0   552 1   0 306         0   402 1   1 307         0  
476 2   0 308         0   278 1   0 309         0   218 1   0 310         0  
215 1   0 311         0   330 2   0 312         0   175 1   0 313         0  
291 2   0 314         0   244 1   1 315         0   317 1   0 316         0   97
3   0 317         0   422 3   1 318         0   157 1   0 319         0   363 3
  0 320         0   565 2   1 321         0   384 1   0 322         0   167 1  
0 323         0   252 1   0 324         0   454 3   0 325         0   563 2   0
326         0   340 1   0 327         0   251 1   0 328         0   4 2   1 329
        0   119 1   0 330         0   186 1   1 331         0   555 2   0 332  
      0   257 1   0 333         0   147 2   0 334         0   418 2   0 335    
    0   408 1   0 336         0   266 1   0 337         0   518 1   0 338      
  0   92 1   0 339         0   192 4   0 340         0   421 3   1 341         0
  99 2   0 342         0   222 1   0 343         0   179 2   0 344         0  
503 1   0 345         0   387 1   0 346         0   373 1   1 347         0  
588 1   0 348         0   438 4   0 349         0   79 1   1 350         0   132
1   0 351         0   126 1   0 352         0   109 1   0 353         0   582 3
  0 354         0   46 3   0 355         0   183 2   0 356         0   212 1   0
357         0   21 1   0 358         0   336 3   1 359         0   142 4   0 360
        0   293 1   0 361         0   580 1   1 362         0   353 3   1 363  
      0   236 1   0 364         0   193 1   0 365         0   568 1   0 366    
    0   235 3   0 367         0   234 2   0 368         0   188 2   1 369      
  0   168 1   0 370         0   444 2   1 371         0   377 1   0 372        
0   42 2   0 373         0   321 1   0 374         0   216 1   0 375         0  
547 1   0 376         0   152 3   1 377         0   333 1   0 378         0   3
1   1 379         0   591 3   0 380         0   213 2   0 381         0   486 2
  1 382         0   143 1   0 383         0   441 1   1 384         0   349 2  
1 385         0   262 2   0 386         0   93 2   0 387         0   369 2   1
388         0   200 2   1 389         0   448 2   0 390         0   459 2   0
391         0   160 2   0 392         0   551 1   1 393         0   135 1   0
394         0   451 1   0 395         0   328 1   0 396         0   318 1   0
397         0   248 1   0 398         0   294 1   0 399         0   148 1   0
400         0   475 1   0 401         0   453 1   0 402         0   158 2   0
403         0   439 2   1 404         0   386 1   0 405         0   166 1   0
406         0   44 2   1 407         0   165 3   1 408         0   412 2   0 409
        0   228 3   0 410         0   456 1   1 411         0   359 2   1 412  
      0   526 1   0 413         0   381 1   0 414         0   483 1   1 415    
    0   233 1   0 416         0   16 1   0 417         0   63 3   0 418        
0   455 2   1 419         0   100 1   0 420         0   71 1   1 421         0  
559 1   1 422         0   130 1   0 423         0   332 1   0 424         0  
256 1   0 425         0   33 1   0 426         0   52 1   0 427         0   224
2   0 428         0   255 1   0 429         0   194 1   0 430         0   490 1
  0 431         0   573 1   0 432         0   227 2   0 433         0   351 2  
0 434         0   335 1   0 435         0   450 1   0 436         0   24 2   0
437         0   221 1   1 438         0   430 1   0 439         0   404 1   0
440         0   560 3   1 441         0   253 1   0 442         0   170 1   1
443         0   425 1   0 444         0   285 1   0 445         0   81 1   0 446
        0   87 2   1 447         0   85 1   0 448         0   346 2   0 449    
    0   127 1   0 450         0   292 1   0 451         0   311 1   0 452      
  0   124 1   0 453         0   151 1   1 454         0   290 1   1 455        
0   180 1   0 456         0   184 1   0 457         0   28 1   0 458         0  
499 2   1 459         0   415 1   0 460         0   41 1   0 461         0   279
1   1 462         0   352 2   1 463         0   145 1   0 464         0   7 1  
0 465         0   445 1   1 466         0   574 1   0 467         0   67 2   0
468         0   90 1   0 469         0   82 1   0 470         0   199 3   0 471
        0   357 1   0 472         0   398 4   0 473         0   36 2   0 474    
    0   104 2   0 475         0   19 1   0 476         0   136 1   0 477        
0   226 1   0 478         0   118 1   0 479         0   553 1   1 480         0
  32 1   0 481         0   197 1   0 482         0   561 1   1 483         0  
511 4   0 484         0   182 1   1 485         0   61 1   0 486         0   312
2   0 487         0   195 2   0 488         0   209 1   0 489         0   376 1
  1 490         0   570 1   0 491         0   18 1   0 492         0   537 1   1
493         0   540 1   1 494         0   162 1   1 495         0   508 1   0
496         0   297 1   1 497         0   176 2   1 498         0   538 2   0
499         0   154 1   1 500         0   15 2   0 501         0   269 1   0 502
        0   309 1   1 503         0   129 2   0 504         0   457 2   0 505  
      0   172 2   0 506         0   62 2   0 507         0   512 3   1 508      
  0   214 1   0 509         0   47 1   0 510         0   13 2   1 511         0
  102 1   0 512         0   303 2   0 513         0   121 1   0 514         0  
211 2   1 515         0   217 1   0 516         0   25 1   0 517         0   150
2   0 518         0   26 1   1 519         0   83 2   1 520         0   29 1   0
521         0   50 2   1 522         0   469 1   0 523         0   535 2   1 524
        0   308 1   1 525         0   452 1   0 526         0   343 2   0 527  
      0   96 2   0 528         0   37 1   0 529         0   75 1   0 530        
0   9 1   0 531         0   74 2   0 532         0   73 1   0 533         0  
107 1   0 534         0   389 1   1 535         0   372 2   1 536         0  
390 1   0 537         0   302 1   1 538         0   70 1   1 539         0   139
3   0 540         0   504 1   1 541         0   289 1   1 542         0   187 3
  0 543         0   58 2   0 544         0   394 2   1 545         0   181 2   0
546         0   54 2   1 547         0   243 1   0 548         0   60 3   0 549
        0   460 1   0 550         0   465 1   1 551         0   368 1   0 552  
      0   403 2   0 553         0   339 3   0 554         0   345 2   0 555    
    0   427 1   0 556         0   513 2   1 557         0   468 1   0 558      
  0   196 2   1 559         0   532 4   1 560         0   493 1   1 561        
0   522 5   1 562         0   590 2   1 563         0   360 1   0 564         0
  461 3   1 565         0   477 1   0 566         0   230 1   0 567         0  
103 1   0 568         0   550 2   0 569         0   287 3   0 570         0  
423 1   1 571         0   419 1   0 572         0   491 3   1 573         0  
426 1   0

 

  74 75 76 77 78 79 80 81 82 83 84   Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian 1   35   4 1             2   20 7 0 1             3   11 13 0 1  
          4   0   2.5 1             5   15.5 13 12.75 1             6   32   0 1
            7   9.5 20.5 0 1             8   1 6 0 1             9   13   0 1  
          10   7 20 0 1             11   6.75   0 1             12   13 3 1.75 1
            13   12.5 12.5 6 1             14   14.25 5.75 1.25 1             15
  19   0 1             16   26   0 1             17   14 15.25 0 1            
18   35 16 0 1             19   10   18 1             20   0.25   0 1          
  21   0.75   0 1             22   19   7 1             23   4.5 4 15 1        
    24   18   0 1             25   10   0 1             26   19 13 0 1          
  27   3 0 2.25 1             28   5.5 0 10 1             29   33   24 1        
    30   12 5.25 0 1             31   0 8 3 1             32   7 15 0 1        
    33   0   0 1             34   15   0 1             35   11   1.5 1          
  36   0.5 8 0 1             37   2   0 1             38   0 0 0 1            
39   5.5   10 1             40   1.5 0.25 3 1             41   1 5.5 0 1        
    42   4   0 1             43   25.75   0 1             44   2.75   0 1      
      45   8 4 0 1             46   4.5   0 1             47   14   2 1        
    48   15   14 1             49   5 2 0 1             50   10   8 1          
  51   0.25   0 1             52   0 5 9 1             53   17 4.5 5 1          
  54   11 3 21 1             55   7 6.5 0 1             56   2.5 5 0 1          
  57   6 8 2.25 1             58   4.5   2.5 1             59   20.25   0 1    
        60   5   3 1             61   10   13 1             62   7 10 2 1      
      63   0.5 5.5 0 1             64   27.5   7.5 1             65   14.5  
1.25 1             66   11.75 8 12 1             67   17   7 1             68  
2   0 1             69   1.75 0.25 3 1             70   2.75   1.75 1          
  71   1 1 0 1             72   0   8 1             73   8 8 0 1             74
  0.25   0 1             75   7 0 8 1             76   2   0 1             77  
20   0 1             78   8.25 23.5 9.5 1             79   15 12 5 1            
80   0   30 1             81   3 3 0 1             82   11   12 1             83
  14 1.25 0.5 1             84   0.25 15 0 1             85   23   0 1          
  86   21   0.5 1             87   2.5   2.5 1             88   22   20 1      
      89   18 8 6 1             90   10   7.5 1             91   10   12 1      
      92   4.75   0 1             93   18   0 1             94   46   17 1      
      95   24   16 1             96   7.5   2 1             97   10.25   3.5 1  
          98   31 15 0 1             99   2.25 5.75 0 1             100   0 14 0
1             101   5   0 1             102   12   7 1             103   1.5 9
1.75 1             104   3.25 4 0 1             105   0   0 1             106  
0   0 1             107   0.5   0 1             108   14.5 4.5 0 1            
109   15   12.25 1             110   2.5 1.25 10 1             111   1.5   0.75
1             112   30   4 1             113   14   2.25 1             114   1.5
11 0.08 1             115   10   0 1             116   12.75 11.75 0 1          
  117   3.5   3.75 1             118   8 3.25 0 1             119   0   0 1    
        120   0   0 1             121   21 17 7 1             122   15.5 12.75 8
1             123   25 16 9 1             124   11 8 3 1             125   14 14
4 1             126   9   0.5 1             127   7.75   2 1             128  
17   2 1             129   19 20 2.5 1             130   0   16 1            
131   10   35 1             132   9 13 1.25 1             133   3 3 0 1        
    134   38 15 10 1             135   0 0 0 1             136   14 5 4.25 1    
        137   9.75 5.5 0 1             138   1 0.25 0 1             139   9   12
1             140   0   6 1             141   11 29 18 1             142   6.75
  2 1             143   9.5   4 1             144   11.75 11 2.75 1            
145   24   11.75 1             146   34 16 16 1             147   2.5   0 1    
        148   13.75 23.5 9.5 1             149   13   2.75 1             150  
10   10 1             151   0.5   0 1             152   17   0 1             153
  1   0 1             154   8.5   3.75 1             155   2.75   0 1          
  156   2.25 0.5 6.75 1             157   2   14 1             158   2 20 0 1  
          159   0   2.5 1             160   1.75   5 1             161   3   2.5
1             162   13.5   6 1             163   6 8 0 1             164   2   0
1             165   21.5 11.25 5.5 1             166   35   16 1             167
  5.5   0 1             168   19 5 4 1             169   7 7 3 1             170
  20   17 1             171   5   0 1             172   10 11 3 1            
173   3   0 1             174   18   3 1             175   10 2.5 7.5 1        
    176   26 19 19 1             177   0.75   0 1             178   6.5 2.5 0 1
            179   10   0 1             180   6 4 2 1             181   1.25   6
1             182   16   0 1             183   25.5   0 1             184   32  
0 1             185   3 1 0 1             186   0 3 1 1             187   3   4
1             188   10   2 1             189   6   0 1             190   3.75  
13 1             191   13   0 1             192   4 9 0 1             193   9  
6.5 1             194   3 3 0 1             195   4.75   0 1             196  
8.5 2.5 0 1             197   4   0 1             198   7.25   8.75 1          
  199   2 7 0 1             200   2   0 1             201   7.75   0 1          
  202   4.5   1.25 1             203   13   5 1             204   18.5 7 0 1    
        205   3.5   0 1             206   17   2 1             207   11.5   0 1
            208   0   10 1             209   0.5 10 11 1             210   0   0
1             211   12 4 0 1             212   6.25   2 1             213  
18.75 3 0 1             214   4   0 1             215   8 19 9 1             216
  1.25 0.25 5 1             217   4.25   10 1             218   0   24 1        
    219   9.5   8.5 1             220   5.5 5 0 1             221   10   3 1    
        222   10   3 1             223   15.5 12.5 0 1             224   1 10 16
1             225   21   5.5 1             226   0.5 28 0 1             227   21
17 0 1             228   14 0.75 5 1             229   12 15 8 1             230
  15   0 1             231   13   5 1             232   1.75   0 1            
233   4 2 1.25 1             234   13 7 7 1             235   7 0 0 1          
  236   0   0 1             237   10   0 1             238   1.5 0.25 0 1      
      239   2   0 1             240   8 5 0 1             241   1.25 16 13 1    
        242   39 32 8 1             243   0.25   0 1             244   0   0 1  
          245   4   13 1             246   7 7 5 1             247   0 5 1 1    
        248   4   1 1             249   0 4 9 1             250   10   0 1      
      251   6.25   4 1             252   6   5 1             253   5 15 4 1    
        254   6 5.5 4 1             255   9 15 0 1             256   1 7 0 1    
        257   2 2 7 1             258   6 1 9 1             259   4.75   0 1    
        260   9   1.5 1             261   10   0 1             262   23   16 1  
          263   10   6.25 1             264   11 7 2 1             265   10 10 8
1             266   1.75   2.75 1             267   8.75   1.75 1            
268   3.75   8 1             269   3   7 1             270   5.5   13 1        
    271   0.5 18 5 1             272   5 0.25 0 1             273   7 27 6 1    
        274   7   0 1             275   7   3.5 1             276   20   11 1  
          277   14 8 8.5 1             278   0 13.5 5 1             279   3.5
0.5 0 1             280   18   3.5 1             281   6.75   5 1            
282   1   1.5 1             283   3   0 1             284   9 0 0 1            
285   14.5 10 15 1             286   4 1 0 1             287   6.5 7.5 0 1      
      288   7   8 1             289   11 0 12 1             290   2.5   0 1    
        291   25 25 7.5 1             292   1.5   1.5 1             293   12 1.5
0 1             294   4.25 6.5 5 1             295   3.5 3 1.75 1            
296   8   2 1             297   5   2 1             298   11 11 7 1            
299   7 0 3 1             300   1.5   0 1             301   0 0 7 1            
302   4 0.75 1 1             303   5   0 1             304   8   1 1            
305   10 27 0 1             306   2.75   0 1             307   0   0 1          
  308   26   19 1             309   10 5.5 1.5 1             310   0.5   0.5 1  
          311   0.5   0 1             312   23   3 1             313   15   2 1
            314   7   1.5 1             315   10 0 2 1             316   4   4 1
            317   40   5 1             318   15   1.5 1             319   25.75
  6.5 1             320   7   0 1             321   6.5 2 1.5 1             322
  0   0 1             323   29   11 1             324   2   5.5 1            
325   0   0 1             326   0   8 1             327   7   6 1            
328   30   0 1             329   6   9 1             330   13.75 20 8.5 1      
      331   10   11 1             332   13   10 1             333   5   10.5 1  
          334   0 23 2 1             335   27   5.75 1             336   12 2 0
1             337   11.5   2.5 1             338   3 8 5 1             339   4.5
5.75 1 1             340   28 11 12 1             341   1.25   0 1            
342   0   10 1             343   6.25   5 1             344   14   1 1          
  345   5.5 0.5 0 1             346   4.5 0 5.75 1             347   1 0.25 7 1
            348   29   10 1             349   10 10 8 1             350   0.5 10
14 1             351   2   1 1             352   3.5   4 1             353   6  
3 1             354   3.5   0 1             355   6.5   0 1             356   20
26 9 1             357   10   4 1             358   11   0 1             359   3
  3.25 1             360   19   4 1             361   11   1 1             362  
16 16 0 1             363   21 17 9 1             364   10   2.5 1            
365   4.5 15 0 1             366   2.5   2 1             367   11 0.25 0 1      
      368   32   4 1             369   1 0.25 6.5 1             370   8   1.75 1
            371   9.25   0 1             372   2.25   8 1             373   6.75
  3.25 1             374   13 11.5 13 1             375   8 3 1.75 1            
376   52   0 1             377   25 6 7 1             378   21   1.75 1        
    379   6 9 3 1             380   0.5   2.5 1             381   21.25   19 1  
          382   12.5 1.5 5 1             383   5   0.5 1             384   8   2
1             385   1.5   7 1             386   13.75   0 1             387   8
  0.083333333 1             388   4   0 1             389   30.5   0 1          
  390   18 20 0 1             391   23.5   13 1             392   24 48 31 1    
        393   0.25   0 1             394   13.5   5.25 1             395   28.5
  6 1             396   0   0 1             397   11   10 1             398   13
  3 1             399   7.25 0.5 0 1             400   7   15 1             401
  11   14 1             402   28 5.75 0 1             403   2 2 9 1            
404   0 15.5 1 1             405   2.25 2 0 1             406   13   7 1        
    407   28   0 1             408   10 13 0 1             409   25 25 11 1    
        410   5   0 1             411   7 15 6 1             412   30   30 1    
        413   18   4 1             414   15   4 1             415   4 2 0 1    
        416   0 0.5 0 1             417   0.5   0 1             418   0 2
3.166666667 1             419   12   1.5 1             420   9 0.5 15 1        
    421   3   0.083333333 1             422   5   1 1             423   33   12
1             424   0   6.25 1             425   0   1 1             426   11.5
  1.25 1             427   6   5 1             428   10 10 0 1             429  
5.75   5 1             430   14   5 1             431   0.75   7 1            
432   14 1 2 1             433   1 30 3 1             434   6   0 1            
435   8 12 8 1             436   13 5 5 1             437   25   32 1          
  438   0 8 8 1             439   22 0.5 2.5 1             440   10.25   2.5 1  
          441   0.25   0.5 1             442   10   6 1             443   10 5
1.5 1             444   2.25   5.5 1             445   0   10 1             446
  32   6 1             447   3   1 1             448   2 3 4 1             449  
18   4 1             450   2   7 1             451   12.25 10.5 0.75 1          
  452   0.25   10 1             453   6 8 2 1             454   21 4 2.5 1      
      455   12 18.75 0 1             456   10.5 7.75 0 1             457   6
2.75 9 1             458   25 35 28 1             459   1.5 2.25 0 1            
460   0   1 1             461   12   0 1             462   23 17 0.083333333 1  
          463   12 2.25 2.5 1             464   7.25   5 1             465   9
1.25 3.25 1             466   1.75   1 1             467   11 18 1.75 1        
    468   1.5 0.75 3 1             469   0 0.5 6 1             470   6.5   1.5 1
            471   7   4 1             472   0   10.25 1             473   0.5  
0.1666 1             474   15   25 1             475   30 30 6 1             476
  12.5 5 8 1             477   0   5 1             478   0.5   12 1            
479   6 2.5 14 1             480   4   0 1             481   11.75   1.25 1    
        482   9.25   9.5 1             483   2   1.25 1             484   11.75
  9.75 1             485   20 19.75 13 1             486   4.5 5 0 1            
487   1.5 3 0 1             488   3   5.5 1             489   15   0.5 1        
    490   11 8 3 1             491   15.5 22 0.75 1             492   27 0 5 1  
          493   26   15 1             494   20   18 1             495   3.25   9
1             496   0.25 8 10.25 1             497   33   9 1             498  
5.5   4 1             499   3.5   2 1             500   4   9 1             501
  14 6 0.2499 1             502   5   7 1             503   0   22 1            
504   0   2.25 1             505   17   5 1             506   1.25   9 1        
    507   5   8 1             508   27.75   0 1             509   5 9 3 1      
      510   2 0 7 1             511   4 19.5 10.7 1             512   14.3 14.3
4.8 1             513   6.3 13 5 1             514   39   17.75 1            
515   22.5   15 1             516   4.25   0 1             517   15 0 2 1      
      518   34   12 1             519   10.25   32 1             520   20   7 1
            521   10 13 1 1             522   2.5 22 8 1             523   11  
8 1             524   5   22 1             525   4.5   1 1             526   13
3 2 1             527   4.5   0 1             528   0.5   7 1             529  
12 10 8 1             530   8.5 0 8 1             531   2.5   2 1            
532   20   2 1             533   7   2 1             534   0 35 4 1            
535   7.5   3 1             536   11.75   12 1             537   30   16 1      
      538   11   22 1             539   1.5 0 7 1             540   31   28 1  
          541   11   7 1             542   9.5   2.5 1             543   21.25
12.75 6 1             544   4   0 1             545   22.75   18 1            
546   3 3 3 1             547   5   8 1             548   8.5   21 1            
549   0   0 1             550   26 22 6 1             551   8.5   6 1          
  552   3.5 7 0 1             553   7   0 1             554   28   16 1        
    555   15   7 1             556   6.5   12 1             557   26 4.75 11 1  
          558   14 16 4 1             559   11   1.75 1             560   28 28
11 1             561   12 1.5 0 1             562   9 4 1 1             563   10
0 2 1             564   7.25   5 1             565   0   10 1             566  
12 10 2 1             567   8   4 1             568   14 14 6 1             569
  31   1 1             570   17   6 1             571   6 5 10 1             572
  2   7 1             573   4 6 0 1            

 

  85 86 87 88 89 90 91 92 93 94 95 96   Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines 1   707                     2   789                     3   773          
          4   762                     5   787                     6   774      
              7   765                     8   780                     9   773  
                  10   745                     11   804                     12  
798                     13   784                     14   728                  
  15   763                     16   718                     17   787            
        18   751                     19   704                     20   747      
              21   779                     22   774                     23   755
                    24   813                     25   775                     26
  790                     27   748                     28   789                
    29   789                     30   807                     31   768          
          32   787                     33   799                     34   800    
                35   781                     36   738                     37  
768                     38   728                     39   768                  
  40   775                     41   785                     42   770            
        43   805                     44   724                     45   760      
              46   800                     47   747                     48   803
                    49   747                     50   802                     51
  749                     52   786                     53   733                
    54   801                     55   770                     56   731          
          57   751                     58   819                     59   784    
                60   767                     61   754                     62  
723                     63   782                     64   808                  
  65   800                     66   779                     67   785            
        68   782                     69   750                     70   806      
              71   782                     72   811                     73   747
                    74   782                     75   745                     76
  780                     77   792                     78   744                
    79   786                     80   722                     81   736          
          82   756                     83   771                     84   766    
                85   739                     86   766                     87  
741                     88   713                     89   778                  
  90   784                     91   779                     92   744            
        93   789                     94   781                     95   723      
              96   777                     97   776                     98   780
                    99   769                     100   789                    
101   770                     102   781                     103   808          
          104   747                     105   798                     106   790
                    107   779                     108   736                    
109   810                     110   780                     111   786          
          112   798                     113   750                     114   768
                    115   801                     116   812                    
117   774                     118   779                     119   783          
          120   798                     121   788                     122   803
                    123   768                     124   792                    
125   784                     126   721                     127   795          
          128   773                     129   794                     130   768
                    131   723                     132   793                    
133   725                     134   772                     135   750          
          136   725                     137   767                     138   792
                    139   798                     140   757                    
141   743                     142   796                     143   759          
          144   739                     145   714                     146   788
                    147   793                     148   799                    
149   768                     150   729                     151   807          
          152   797                     153   801                     154   796
                    155   737                     156   799                    
157   809                     158   777                     159   760          
          160   769                     161   744                     162   778
                    163   785                     164   734                    
165   803                     166   786                     167   760          
          168   758                     169   798                     170   770
                    171   755                     172   761                    
173   782                     174   786                     175   706          
          176   779                     177   738                     178   783
                    179   782                     180   800                    
181   804                     182   754                     183   736          
          184   811                     185   791                     186   805
                    187   775                     188   796                    
189   793                     190   791                     191   775          
          192   797                     193   772                     194   784
                    195   767                     196   768                    
197   808                     198   743                     199   783          
          200   714                     201   773                     202   794
                    203   753                     204   727                    
205   797                     206   746                     207   760          
          208   788                     209   770                     210   789
                    211   768                     212   783                    
213   722                     214   794                     215   767          
          216   795                     217   767                     218   750
                    219   803                     220   694                    
221   803                     222   773                     223   747          
          224   794                     225   766                     226   805
                    227   766                     228   720                    
229   763                     230   737                     231   782          
          232   794                     233   798                     234   799
                    235   759                     236   776                    
237   789                     238   725                     239   740          
          240   788                     241   720                     242   772
                    243   795                     244   748                    
245   790                     246   792                     247   773          
          248   771                     249   803                     250   770
                    251   796                     252   763                    
253   749                     254   797                     255   775          
          256   715                     257   745                     258   801
                    259   801                     260   758                    
261   755                     262   797                     263   764          
          264   809                     265   707                     266   768
                    267   787                     268   789                    
269   759                     270   731                     271   795          
          272   792                     273   781                     274   754
                    275   744                     276   785                    
277   726                     278   770                     279   770          
          280   785                     281   789                     282   747
                    283   755                     284   778                    
285   773                     286   785                     287   769          
          288   777                     289   735                     290   773
                    291   740                     292   746                    
293   793                     294   775                     295   765          
          296   777                     297   747                     298   756
                    299   787                     300   772                    
301   773                     302   761                     303   766          
          304   804                     305   733                     306   744
                    307   808                     308   767                    
309   739                     310   798                     311   771          
          312   777                     313   737                     314   799
                    315   772                     316   784                    
317   786                     318   800                     319   761          
          320   723                     321   790                     322   750
                    323   787                     324   791                    
325   771                     326   814                     327   768          
          328   759                     329   766                     330   778
                    331   805                     332   702                    
333   754                     334   713                     335   765          
          336   803                     337   800                     338   768
                    339   745                     340   790                    
341   792                     342   784                     343   733          
          344   799                     345   760                     346   778
                    347   761                     348   785                    
349   718                     350   791                     351   789          
          352   773                     353   786                     354   760
                    355   795                     356   795                    
357   790                     358   766                     359   796          
          360   781                     361   787                     362   795
                    363   789                     364   761                    
365   801                     366   767                     367   800          
          368   753                     369   784                     370   775
                    371   804                     372   767                    
373   706                     374   809                     375   740          
          376   793                     377   788                     378   735
                    379   798                     380   735                    
381   774                     382   799                     383   789          
          384   745                     385   782                     386   801
                    387   726                     388   778                    
389   778                     390   707                     391   782          
          392   798                     393   793                     394   763
                    395   802                     396   768                    
397   776                     398   809                     399   790          
          400   775                     401   803                     402   772
                    403   741                     404   774                    
405   772                     406   767                     407   783          
          408   742                     409   787                     410   736
                    411   787                     412   780                    
413   803                     414   802                     415   723          
          416   789                     417   794                     418   761
                    419   772                     420   720                    
421   764                     422   737                     423   777          
          424   801                     425   784                     426   758
                    427   736                     428   806                    
429   777                     430   799                     431   790          
          432   714                     433   787                     434   762
                    435   789                     436   768                    
437   803                     438   751                     439   773          
          440   783                     441   760                     442   795
                    443   777                     444   746                    
445   796                     446   763                     447   726          
          448   772                     449   778                     450   756
                    451   796                     452   776                    
453   790                     454   797                     455   771          
          456   722                     457   768                     458   749
                    459   784                     460   790                    
461   801                     462   746                     463   770          
          464   762                     465   768                     466   803
                    467   741                     468   795                    
469   786                     470   787                     471   734          
          472   768                     473   778                     474   782
                    475   725                     476   762                    
477   792                     478   741                     479   812          
          480   787                     481   753                     482   737
                    483   776                     484   766                    
485   793                     486   729                     487   783          
          488   738                     489   762                     490   733
                    491   790                     492   798                    
493   777                     494   760                     495   775          
          496   788                     497   794                     498   724
                    499   774                     500   779                    
501   753                     502   726                     503   760          
          504   799                     505   705                     506   721
                    507   719                     508   817                    
509   766                     510   785                     511   797          
          512   780                     513   760                     514   784
                    515   744                     516   751                    
517   775                     518   739                     519   702          
          520   725                     521   787                     522   747
                    523   776                     524   792                    
525   787                     526   732                     527   762          
          528   772                     529   782                     530   765
                    531   792                     532   764                    
533   783                     534   779                     535   772          
          536   762                     537   708                     538   778
                    539   778                     540   766                    
541   758                     542   761                     543   762          
          544   784                     545   697                     546   780
                    547   739                     548   737                    
549   790                     550   796                     551   732          
          552   780                     553   727                     554   749
                    555   766                     556   766                    
557   724                     558   779                     559   788          
          560   802                     561   733                     562   743
                    563   786                     564   796                    
565   791                     566   777                     567   771          
          568   750                     569   764                     570   763
                    571   791                     572   770                    
573   776                    

 

  97 98 99 100 101 102 103 104   Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income 1   000000000000     43510.00 0.00 0.00 0.00 2   000000000000    
21750.34 35804.17 0.00 0.00 3   000000000000     5211.54 16308.34 0.00 4216.67 4
  000000000000     25833.34 0.00 0.00 0.00 5   000000000000     14238.67 0.00
0.00 0.00 6   000000000000     10325.92 5808.00 0.00 0.00 7   000000000000    
4905.25 5305.74 0.00 3600.00 8   000000000000     11666.67 8571.33 0.00 0.00 9  
000000000000     60710.00   0.00   10   000000000000     7697.87 7464.74 0.00
0.00 11   000000000000     15794.48   0.00   12   000000000000     10512.00
12702.34 0.00 0.00 13   000000000000     12500.00 2500.00 0.00 0.00 14  
000000000000     2900.00 2384.12 25322.96 0.00 15   000000000000     22971.00  
8125.00   16   000000000000     7999.01   11585.94   17   000000000000    
7687.00 21560.36 0.00 0.00 18   000000000000     15798.00 8616.00 0.00 0.00 19  
000000000000     20000.00   0.00   20   000000000000     12500.00 0.00 0.00 0.00
21   000000000000     14000.00 0.00 0.00 0.00 22   000000000000     12500.00  
0.00   23   000000000000     15096.00 0.00 5348.00 0.00 24   000000000000    
12916.65   0.00   25   000000000000     25000.00 0.00 0.00 0.00 26  
000000000000     6250.00 8411.00 0.00 0.00 27   000000000000     19833.33 0.00
7849.92 0.00 28   000000000000     14309.75 0.00 0.00 0.00 29   000000000000    
18766.52 0.00 0.00 0.00 30   000000000000     11000.00 3171.63 0.00 0.00 31  
000000000000     11250.00 10129.17 0.00 0.00 32   000000000000     25833.30
20540.04 0.00 0.00 33   000000000000     13672.25 838.80 0.00 0.00 34  
000000000000     23333.33   49413.10   35   000000000000     22475.88 0.00 0.00
0.00 36   000000000000     8028.01 4263.32 0.00 0.00 37   000000000000    
15302.11   1250.00   38   000000000000     9999.16 5893.33 0.00 0.00 39  
000000000000     6250.00   8716.83   40   000000000000     10416.67 7083.33 0.00
0.00 41   000000000000     0.00 35462.00 0.00 0.00 42   000000000000    
10915.84   0.00   43   000000000000     33333.34   159348.10   44   000000000000
    22500.00   0.00   45   000000000000     15154.00 0.00 16387.00 0.00 46  
000000000000     13033.79   7512.08   47   000000000000     21666.66 0.00 0.00
0.00 48   000000000000     36448.79 0.00 0.00 0.00 49   000000000000    
16214.42 5083.33 0.00 0.00 50   000000000000     33806.67 0.00 0.00 0.00 51  
000000000000     16666.67 0.00 0.00 0.00 52   000000000000     12083.34 10300.00
0.00 0.00 53   000000000000     18000.00 21236.50 0.00 0.00 54   000000000000  
  15450.00 7952.00 0.00 0.00 55   000000000000     11750.00 9416.68 2927.53
673.74 56   000000000000     11531.25 9806.46 0.00 0.00 57   000000000000    
15316.67 5583.07 0.00 0.00 58   000000000000     9171.06   0.00   59  
000000000000     8038.75 0.00 4063.13 0.00 60   000000000000     48788.75   0.00
  61   000000000000     58786.25   0.00   62   000000000000     56319.49
23942.14 0.00 0.00 63   000000000000     11104.16 6516.67 0.00 0.00 64  
000000000000     20124.00 0.00 0.00 0.00 65   000000000000     10750.00   0.00  
66   000000000000     16666.66 13424.78 0.00 0.00 67   000000000000     30416.66
  0.00   68   000000000000     15166.67   0.00   69   000000000000     7492.50
10000.00 0.00 0.00 70   000000000000     18750.00 0.00 0.00 0.00 71  
000000000000     14300.00 11666.66 0.00 0.00 72   000000000000     31468.70 0.00
0.00 0.00 73   000000000000     12886.62 12990.84 0.00 0.00 74   000000000000  
  18333.34   0.00   75   000000000000     19166.66 0.00 0.00 0.00 76  
000000000000     12500.00   0.00   77   000000000000     16666.67   16865.86  
78   000000000000     14166.66 26000.00 0.00 0.00 79   000000000000     39951.75
8124.09 0.00 0.00 80   000000000000     2169.67 958.83 15122.56 0.00 81  
000000000000     0.00 17498.00 0.00 0.00 82   000000000000     10500.00  
1991.92   83   000000000000     15269.36 15416.67 0.00 0.00 84   000000000000  
  11250.00 5708.83 0.00 0.00 85   000000000000     41635.40   0.00   86  
000000000000     14890.00 0.00 0.00 0.00 87   000000000000     20239.38 0.00
0.00 0.00 88   000000000000     9277.35 0.00 0.00 3950.54 89   000000000000    
10002.50 4893.58 0.00 0.00 90   000000000000     34734.85 0.00 0.00 0.00 91  
000000000000     14567.77 0.00 0.00 0.00 92   000000000000     22000.12   0.00  
93   000000000000     20705.66 0.00 18999.58 0.00 94   000000000000     40246.30
0.00 0.00 0.00 95   000000000000     15600.00   1416.67   96   000000000000    
18333.33 0.00 0.00 0.00 97   000000000000     8903.57 0.00 4592.95 0.00 98  
000000000000     24583.33 24583.33 0.00 0.00 99   000000000000     11250.00 0.00
0.00 0.00 100   000000000000     23333.33 8827.67 0.00 0.00 101   000000000000  
  24432.31   0.00   102   000000000000     15746.49   0.00   103   000000000000
    16033.34 7097.66 0.00 0.00 104   000000000000     17500.00 8747.46 0.00 0.00
105   000000000000     20800.00   0.00   106   000000000000     11250.00  
6715.00   107   000000000000     15416.67   0.00   108   000000000000    
11250.00 6666.67 33730.75 2107.15 109   000000000000     11831.73 0.00 0.00 0.00
110   000000000000     11916.67 0.00 0.00 0.00 111   000000000000     15833.34  
0.00   112   000000000000     27373.62 0.00 0.00 0.00 113   000000000000    
13816.50   1981.65   114   000000000000     20994.92 8280.83 0.00 0.00 115  
000000000000     33416.67   16678.48   116   000000000000     11649.73 9902.53
0.00 0.00 117   000000000000     29767.67   0.00   118   000000000000    
8419.17 16737.50 0.00 0.00 119   000000000000     20000.00 0.00 0.00 0.00 120  
000000000000     17916.00   0.00   121   000000000000     16666.00 12886.85 0.00
0.00 122   000000000000     24200.00 25096.93 0.00 0.00 123   000000000000    
5982.44 8415.33 5214.68 0.00 124   000000000000     10416.66 0.00 10526.62 0.00
125   000000000000     28165.30 4710.14 5601.17 0.00 126   000000000000    
30099.04   0.00   127   000000000000     16377.21   0.00   128   000000000000  
  12789.30   0.00   129   000000000000     12719.58 12719.58 0.00 0.00 130  
000000000000     9784.04   0.00   131   000000000000     49562.79 0.00 0.00 0.00
132   000000000000     8925.28 4977.85 0.00 0.00 133   000000000000     19066.67
0.00 0.00 0.00 134   000000000000     7137.87 8666.12 0.00 0.00 135  
000000000000     8848.33 9583.33 0.00 0.00 136   000000000000     7927.24
2974.00 2169.58 1175.00 137   000000000000     11605.00 7917.82 0.00 3012.50 138
  000000000000     11900.00 0.00 845.14 0.00 139   000000000000     37575.67
0.00 0.00 0.00 140   000000000000     0.00 32349.51 0.00 0.00 141   000000000000
    14333.34 14416.67 0.00 0.00 142   000000000000     21941.92 0.00 0.00 0.00
143   000000000000     17801.88 0.00 0.00 0.00 144   000000000000     39583.33
5076.75 0.00 0.00 145   000000000000     47725.33 0.00 0.00 0.00 146  
000000000000     21009.60 2218.58 0.00 0.00 147   000000000000     13333.34  
0.00   148   000000000000     8335.73 7090.28 0.00 0.00 149   000000000000    
7416.67   11389.31   150   000000000000     47419.50   0.00   151   000000000000
    20833.00 0.00 8333.00 0.00 152   000000000000     31377.79   4312.33   153  
000000000000     14583.34   0.00   154   000000000000     10887.97   0.00   155
  000000000000     63537.94   0.00   156   000000000000     9583.38 1657.20 0.00
0.00 157   000000000000     14806.20   4159.21   158   000000000000     1633.00
16171.67 0.00 0.00 159   000000000000     14833.87   0.00   160   000000000000  
  10000.00   11838.19   161   000000000000     14166.48 0.00 0.00 0.00 162  
000000000000     14744.08   4467.63   163   000000000000     14542.93 8166.67
1416.66 0.00 164   000000000000     29166.67 0.00 0.00 0.00 165   000000000000  
  14170.25 6673.33 0.00 0.00 166   000000000000     11043.00 0.00 18068.00 0.00
167   000000000000     21666.66 0.00 0.00 0.00 168   000000000000     15426.28
0.00 0.00 0.00 169   000000000000     18324.00 6402.00 0.00 0.00 170  
000000000000     26418.58   0.00   171   000000000000     23694.71   0.00   172
  000000000000     18750.00 13026.33 0.00 0.00 173   000000000000     36214.46  
0.00   174   000000000000     15757.21 0.00 0.00 0.00 175   000000000000    
9893.00 16666.67 0.00 0.00 176   000000000000     22370.75 10541.67 0.00 0.00
177   000000000000     15834.00 0.00 0.00 0.00 178   000000000000     9583.31
5032.67 0.00 0.00 179   000000000000     20000.00   12639.17   180  
000000000000     8453.97 2106.00 0.00 0.00 181   000000000000     28166.67 0.00
0.00 0.00 182   000000000000     41886.69 0.00 0.00 0.00 183   000000000000    
12958.33   0.00   184   000000000000     20000.00   0.00   185   000000000000  
  11333.76 7735.00 0.00 0.00 186   000000000000     0.00 16250.00 0.00 0.00 187
  000000000000     22256.04 0.00 0.00 0.00 188   000000000000     24601.89  
0.00   189   000000000000     17083.34 0.00 0.00 0.00 190   000000000000    
12500.00 0.00 15677.16 0.00 191   000000000000     20011.00   0.00   192  
000000000000     10726.49 3104.13 4549.21 0.00 193   000000000000     15476.46
0.00 0.00 0.00 194   000000000000     10833.33 4166.67 0.00 0.00 195  
000000000000     33333.00 0.00 9875.00 0.00 196   000000000000     9446.00
2725.38 0.00 0.00 197   000000000000     14333.33   0.00   198   000000000000  
  6500.00 0.00 35450.38 0.00 199   000000000000     12620.63 2680.92 0.00 0.00
200   000000000000     60440.25   0.00   201   000000000000     5416.67 0.00
33159.97 0.00 202   000000000000     11666.67   0.00   203   000000000000    
27767.13 0.00 0.00 0.00 204   000000000000     17027.14 0.00 0.00 0.00 205  
000000000000     16666.66   5500.00   206   000000000000     12301.75   0.00  
207   000000000000     32580.21 0.00 15433.69 0.00 208   000000000000    
2233.80 1650.80 7219.99 0.00 209   000000000000     11250.00 8036.75 0.00 0.00
210   000000000000     14583.34   0.00   211   000000000000     27102.64
12361.92 50913.84 0.00 212   000000000000     14735.41 0.00 0.00 0.00 213  
000000000000     14629.62 0.00 0.00 0.00 214   000000000000     17102.02  
75883.81   215   000000000000     14391.56 0.00 0.00 0.00 216   000000000000    
4731.81 8737.73 0.00 0.00 217   000000000000     10810.54   0.00   218  
000000000000     10147.00   0.00   219   000000000000     19909.86   0.00   220
  000000000000     52553.17 5849.99 0.00 0.00 221   000000000000     26938.88
0.00 0.00 0.00 222   000000000000     14541.68 0.00 0.00 0.00 223   000000000000
    8834.16 5661.83 0.00 0.00 224   000000000000     3333.35 9220.00 0.00 0.00
225   000000000000     38263.42   0.00   226   000000000000     2532.64 9323.06
0.00 0.00 227   000000000000     29165.00 0.00 0.00 0.00 228   000000000000    
18762.08 3753.00 0.00 0.00 229   000000000000     7704.59 1842.73 0.00 0.00 230
  000000000000     14583.00 0.00 12791.67 0.00 231   000000000000     94646.34
0.00 0.00 0.00 232   000000000000     8056.86   2047.73   233   000000000000    
13494.97 11966.67 0.00 0.00 234   000000000000     11291.68 7952.56 0.00 0.00
235   000000000000     10311.51 8406.66 0.00 0.00 236   000000000000    
13250.00 0.00 0.00 0.00 237   000000000000     50000.00 0.00 0.00 0.00 238  
000000000000     35717.80 0.00 0.00 0.00 239   000000000000     20165.02   0.00
  240   000000000000     1091.67 8083.33 0.00 0.00 241   000000000000    
10416.67 4467.39 0.00 0.00 242   000000000000     2603.13 11202.57 0.00 0.00 243
  000000000000     13333.34 0.00 0.00 0.00 244   000000000000     24999.99 0.00
0.00 0.00 245   000000000000     9715.34   514.97   246   000000000000    
12813.66 11032.08 0.00 0.00 247   000000000000     24932.63 0.00 0.00 0.00 248  
000000000000     2774.00 0.00 29472.24 0.00 249   000000000000     9166.66
8333.34 0.00 0.00 250   000000000000     21083.34   0.00   251   000000000000  
  17235.18 0.00 0.00 0.00 252   000000000000     18638.71   0.00   253  
000000000000     14979.17 28056.46 0.00 0.00 254   000000000000     20000.00
4642.76 11110.49 0.00 255   000000000000     16666.66 10254.58 5508.29 0.00 256
  000000000000     7402.79 7635.09 0.00 0.00 257   000000000000     5808.04
13166.76 0.00 0.00 258   000000000000     10658.35 5000.00 0.00 0.00 259  
000000000000     18550.00 0.00 0.00 0.00 260   000000000000     33574.19 0.00
0.00 0.00 261   000000000000     11274.29   0.00   262   000000000000    
7140.50   0.00   263   000000000000     39017.90   0.00   264   000000000000    
8333.33 1700.25 9084.13 0.00 265   000000000000     14166.66 6500.00 0.00 0.00
266   000000000000     8333.33   13122.91   267   000000000000     26350.00 0.00
0.00 0.00 268   000000000000     10999.99   0.00   269   000000000000    
15574.00 0.00 0.00 0.00 270   000000000000     9808.33   0.00   271  
000000000000     9166.66 11988.90 0.00 0.00 272   000000000000     8809.78
6888.62 0.00 0.00 273   000000000000     25000.00 0.00 0.00 0.00 274  
000000000000     28987.21   0.00   275   000000000000     59551.25   0.00   276
  000000000000     18750.03   0.00   277   000000000000     7427.66 6650.00 0.00
2874.62 278   000000000000     0.00 58042.00 0.00 0.00 279   000000000000    
15581.29 10833.34 0.00 0.00 280   000000000000     13378.66   0.00   281  
000000000000     13337.68 0.00 0.00 0.00 282   000000000000     43439.07 0.00
0.00 0.00 283   000000000000     27500.98 0.00 0.00 0.00 284   000000000000    
29583.34 0.00 0.00 0.00 285   000000000000     10218.18 7463.73 0.00 0.00 286  
000000000000     11623.16 13217.84 2975.75 0.00 287   000000000000     11716.66
10255.32 0.00 0.00 288   000000000000     10479.58   0.00   289   000000000000  
  42019.24 0.00 0.00 0.00 290   000000000000     16125.50   0.00   291  
000000000000     19985.08 19985.08 0.00 0.00 292   000000000000     11041.66
0.00 0.00 0.00 293   000000000000     22083.33 9930.54 14208.33 0.00 294  
000000000000     19503.54 5416.67 0.00 0.00 295   000000000000     14895.83 0.00
0.00 0.00 296   000000000000     14869.16   0.00   297   000000000000    
10737.51 0.00 0.00 0.00 298   000000000000     13539.46 2430.05 0.00 0.00 299  
000000000000     5964.55 0.00 11962.77 0.00 300   000000000000     10416.66
2000.00 9034.67 0.00 301   000000000000     0.00 7294.42 6700.00 0.00 302  
000000000000     9168.33 9417.02 0.00 0.00 303   000000000000     17545.79 0.00
0.00 0.00 304   000000000000     14583.34   0.00   305   000000000000    
10610.17 22138.89 0.00 0.00 306   000000000000     13934.37 0.00 0.00 0.00 307  
000000000000     21666.66   0.00   308   000000000000     20500.00 0.00 0.00
0.00 309   000000000000     9570.47 8765.47 0.00 0.00 310   000000000000    
18333.33 0.00 0.00 0.00 311   000000000000     22916.66 0.00 0.00 0.00 312  
000000000000     11597.00 0.00 0.00 0.00 313   000000000000     33203.66 0.00
0.00 0.00 314   000000000000     25720.10 0.00 0.00 0.00 315   000000000000    
4166.00 0.00 22393.11 0.00 316   000000000000     185803.69 0.00 0.00 0.00 317  
000000000000     22669.45 0.00 0.00 0.00 318   000000000000     11576.00 0.00
2511.25 0.00 319   000000000000     8333.32   45414.91   320   000000000000    
79662.92   0.00   321   000000000000     19166.74 12084.76 0.00 0.00 322  
000000000000     19146.00 0.00 0.00 0.00 323   000000000000     19813.73 0.00
0.00 0.00 324   000000000000     16666.66 0.00 0.00 315435.66 325   000000000000
    8541.66   0.00   326   000000000000     14166.66   0.00   327   000000000000
    14639.73   0.00   328   000000000000     38116.50   5711.67   329  
000000000000     10700.00   0.00   330   000000000000     10128.67 0.00 437.00
0.00 331   000000000000     49066.66 0.00 0.00 0.00 332   000000000000    
27916.67   0.00   333   000000000000     132042.00   0.00   334   000000000000  
  0.00 26700.84 0.00 6949.75 335   000000000000     19552.09   4016.12   336  
000000000000     9166.22 9362.50 0.00 0.00 337   000000000000     15613.87  
0.00   338   000000000000     6152.71 13583.34 0.00 0.00 339   000000000000    
16575.87 9199.97 0.00 0.00 340   000000000000     22642.00 0.00 0.00 0.00 341  
000000000000     20833.32 0.00 0.00 0.00 342   000000000000     28373.87   0.00
  343   000000000000     19666.00 0.00 0.00 0.00 344   000000000000     10833.33
0.00 39594.50 0.00 345   000000000000     10121.00 6041.67 0.00 0.00 346  
000000000000     14464.46 1209.90 3096.90 0.00 347   000000000000     13333.34
0.00 0.00 0.00 348   000000000000     13743.07   4482.17   349   000000000000  
  8000.00 7500.00 0.00 0.00 350   000000000000     13750.00 12958.33 0.00 0.00
351   000000000000     12906.26   0.00   352   000000000000     14583.33 0.00
4760.54 0.00 353   000000000000     16634.54   0.00   354   000000000000    
33171.19   0.00   355   000000000000     12500.00 0.00 6658.98 0.00 356  
000000000000     12185.60 10626.46 0.00 0.00 357   000000000000     12977.50  
0.00   358   000000000000     52697.12   0.00   359   000000000000     13364.00
  0.00   360   000000000000     9789.94   1285.00   361   000000000000    
40448.84 0.00 0.00 0.00 362   000000000000     3800.00 0.00 0.00 0.00 363  
000000000000     25000.00 17500.00 23237.54 0.00 364   000000000000     11250.00
0.00 8000.00 0.00 365   000000000000     6387.00 7238.58 0.00 0.00 366  
000000000000     12018.93 13456.77 0.00 0.00 367   000000000000     9983.33
8583.00 0.00 0.00 368   000000000000     34196.37   0.00   369   000000000000  
  18750.00 11666.68 0.00 0.00 370   000000000000     34666.67 0.00 3551.15 0.00
371   000000000000     17111.00   0.00   372   000000000000     0.00 0.00
40455.23 0.00 373   000000000000     12708.32   3583.33   374   000000000000    
20375.00 4958.31 0.00 0.00 375   000000000000     20195.00 8536.85 0.00 5833.33
376   000000000000     13650.82 1284.00 0.00 0.00 377   000000000000    
14375.00 12449.92 0.00 0.00 378   000000000000     51310.50   0.00   379  
000000000000     15833.34 7162.44 1375.00 3091.67 380   000000000000    
20833.33 0.00 0.00 0.00 381   000000000000     47734.46 0.00 0.00 0.00 382  
000000000000     8930.02 6866.67 0.00 0.00 383   000000000000     16666.66  
0.00   384   000000000000     419650.03   0.00   385   000000000000     14583.34
0.00 0.00 0.00 386   000000000000     20833.33 0.00 61090.07 0.00 387  
000000000000     80807.50 0.00 0.00 0.00 388   000000000000     30000.00   0.00
  389   000000000000     25707.75 0.00 23547.83 0.00 390   000000000000    
10684.08 8665.54 0.00 677.91 391   000000000000     11656.67 0.00 0.00 0.00 392
  000000000000     779.83 8940.83 0.00 0.00 393   000000000000     16666.66 0.00
0.00 0.00 394   000000000000     18333.32 0.00 22666.66 0.00 395   000000000000
    7008.00 0.00 1988.91 0.00 396   000000000000     18829.87   0.00   397  
000000000000     12308.34   7857.65   398   000000000000     11041.65   0.00  
399   000000000000     13970.66 10666.66 0.00 0.00 400   000000000000    
13150.62 0.00 5678.04 0.00 401   000000000000     15833.33   2083.33   402  
000000000000     24858.45 0.00 0.00 0.00 403   000000000000     22427.65 0.00
0.00 0.00 404   000000000000     8750.00 9657.26 0.00 0.00 405   000000000000  
  14166.66 8333.33 0.00 0.00 406   000000000000     32570.00 0.00 0.00 0.00 407
  000000000000     36830.50   0.00   408   000000000000     7849.46 10779.60
0.00 0.00 409   000000000000     12300.00 8872.00 0.00 0.00 410   000000000000  
  2764.92 0.00 6209.14 0.00 411   000000000000     1251.79 18961.67 0.00 0.00
412   000000000000     11565.90 0.00 0.00 0.00 413   000000000000     36752.00  
0.00   414   000000000000     20289.83   0.00   415   000000000000     14520.85
11875.00 2608.47 937.50 416   000000000000     12083.33 8114.58 0.00 0.00 417  
000000000000     37498.00 0.00 0.00 0.00 418   000000000000     10991.00 2950.29
0.00 0.00 419   000000000000     16666.66   0.00   420   000000000000    
9013.75 7999.33 0.00 0.00 421   000000000000     20763.29 0.00 0.00 0.00 422  
000000000000     30973.23   0.00   423   000000000000     30333.33   0.00   424
  000000000000     3109.96 0.00 10627.37 0.00 425   000000000000     6471.84
2458.40 0.00 0.00 426   000000000000     27083.34 0.00 0.00 0.00 427  
000000000000     29166.66   0.00   428   000000000000     10321.69 0.00 0.00
0.00 429   000000000000     14583.34 0.00 31474.26 0.00 430   000000000000    
15362.85 0.00 0.00 0.00 431   000000000000     11961.26   2083.33   432  
000000000000     10875.00 0.00 5687.54 0.00 433   000000000000     5000.00
10780.83 0.00 5874.27 434   000000000000     25000.00   0.00   435  
000000000000     9095.01 7675.00 0.00 6953.42 436   000000000000     12152.00
8212.00 0.00 0.00 437   000000000000     35124.17 0.00 0.00 0.00 438  
000000000000     0.00 29713.74 0.00 0.00 439   000000000000     3559.63 10517.35
0.00 0.00 440   000000000000     46047.58   0.00   441   000000000000    
14583.33 0.00 0.00 0.00 442   000000000000     0.00   38233.65   443  
000000000000     10130.38 13321.32 0.00 0.00 444   000000000000     14704.58
0.00 0.00 0.00 445   000000000000     2178.78   12900.00   446   000000000000  
  36000.00   0.00   447   000000000000     29655.20 0.00 4166.67 0.00 448  
000000000000     47916.67 3787.33 0.00 0.00 449   000000000000     25000.00 0.00
0.00 0.00 450   000000000000     16666.00 0.00 0.00 0.00 451   000000000000    
7718.76 18711.92 0.00 9779.46 452   000000000000     11250.01 0.00 0.00 0.00 453
  000000000000     40485.67 1989.78 0.00 185.21 454   000000000000     22624.33
0.00 0.00 0.00 455   000000000000     13466.68 1157.08 2094.33 0.00 456  
000000000000     33333.33 9080.00 0.00 0.00 457   000000000000     6250.00 0.00
21668.02 0.00 458   000000000000     9224.00 8217.00 0.00 0.00 459  
000000000000     11816.67 15441.42 0.00 0.00 460   000000000000     21452.59
1105.80 0.00 0.00 461   000000000000     22394.88   0.00   462   000000000000  
  25452.00 6166.67 0.00 0.00 463   000000000000     14083.33 3250.00 0.00 0.00
464   000000000000     12171.99   0.00   465   000000000000     34204.30 0.00
0.00 0.00 466   000000000000     16064.92   0.00   467   000000000000    
18291.76 0.00 0.00 0.00 468   000000000000     9753.38 0.00 5248.78 0.00 469  
000000000000     0.00 15230.82 0.00 0.00 470   000000000000     16632.78  
15570.83   471   000000000000     12916.67   27982.08   472   000000000000    
14500.00   0.00   473   000000000000     10833.04   0.00   474   000000000000  
  10410.42   6696.26   475   000000000000     11348.48 13675.65 0.00 0.00 476  
000000000000     8903.25 5418.21 0.00 0.00 477   000000000000     0.00   9422.50
  478   000000000000     17916.67 0.00 0.00 0.00 479   000000000000     9875.00
9193.58 0.00 0.00 480   000000000000     11699.43   0.00   481   000000000000  
  15164.61   12557.51   482   000000000000     45191.25 0.00 0.00 0.00 483  
000000000000     38293.95 0.00 0.00 0.00 484   000000000000     11057.00   0.00
  485   000000000000     17275.99 14121.58 0.00 0.00 486   000000000000    
12033.33 11666.67 0.00 0.00 487   000000000000     21395.83 9628.51 0.00 0.00
488   000000000000     3000.00   29005.98   489   000000000000     28927.92 0.00
0.00 0.00 490   000000000000     12146.33 7455.74 0.00 0.00 491   000000000000  
  22588.33 13645.05 16138.39 0.00 492   000000000000     7330.26 8082.53 0.00
0.00 493   000000000000     17165.67   0.00   494   000000000000     18750.00  
0.00   495   000000000000     23731.83 0.00 0.00 0.00 496   000000000000    
2228.50 7324.66 0.00 0.00 497   000000000000     49684.00   0.00   498  
000000000000     25926.64   0.00   499   000000000000     38883.77 0.00 0.00
0.00 500   000000000000     22884.31 0.00 0.00 0.00 501   000000000000    
15666.67 0.00 0.00 0.00 502   000000000000     17055.66   0.00   503  
000000000000     2563.00 0.00 9908.00 0.00 504   000000000000     5466.93
4013.41 0.00 0.00 505   000000000000     8696.83   9932.03   506   000000000000
    22916.67   19993.75   507   000000000000     11106.69   0.00   508  
000000000000     17751.06   0.00   509   000000000000     16666.68 0.00 0.00
0.00 510   000000000000     44470.50 0.00 0.00 0.00 511   000000000000    
26818.88 13736.67 0.00 0.00 512   000000000000       10971.63 514.44 -1019.50
513   000000000000     31166.66 13519.25 0.00 0.00 514   000000000000    
45176.70   0.00   515   000000000000     9211.50   7115.58   516   000000000000
    18750.01   0.00   517   000000000000     12075.02 0.00 5179.17 0.00 518  
000000000000     8882.67 5788.03 0.00 0.00 519   000000000000     47608.00 0.00
0.00 0.00 520   000000000000     29165.98 0.00 0.00 0.00 521   000000000000    
4662.08 19944.13 0.00 0.00 522   000000000000     9073.98 10416.67 0.00 2397.65
523   000000000000     36800.00 0.00 0.00 0.00 524   000000000000     110716.85
  0.00   525   000000000000     21064.00   2191.96   526   000000000000    
27284.64 0.00 0.00 0.00 527   000000000000     21470.83   7507.80   528  
000000000000     16666.66 0.00 0.00 0.00 529   000000000000     20833.34 0.00
0.00 0.00 530   000000000000     14682.56 0.00 0.00 0.00 531   000000000000    
12500.00 0.00 13583.33 0.00 532   000000000000     20833.34   0.00   533  
000000000000     23752.26 0.00 8416.67 0.00 534   000000000000     0.00 7400.00
0.00 9501.00 535   000000000000     42716.21 0.00 0.00 0.00 536   000000000000  
  20833.34 0.00 0.00 0.00 537   000000000000     13361.74   6129.58   538  
000000000000     15000.00   8151.67   539   000000000000     54977.30 0.00 0.00
0.00 540   000000000000     23076.54 0.00 0.00 0.00 541   000000000000    
82695.92   0.00   542   000000000000     23154.17   6933.67   543   000000000000
    12032.08 11854.18 0.00 0.00 544   000000000000     26529.96   0.00   545  
000000000000     33041.67   0.00   546   000000000000     96197.96 13940.00 0.00
0.00 547   000000000000     20833.33 0.00 36908.79 0.00 548   000000000000    
12800.22   0.00   549   000000000000     0.00   37474.08   550   000000000000  
  13583.33 5295.84 0.00 0.00 551   000000000000     14000.00   0.00   552  
000000000000     6562.23 16735.33 0.00 0.00 553   000000000000     16362.33 0.00
0.00 0.00 554   000000000000     12454.00   0.00   555   000000000000    
12528.00 0.00 2428.00 0.00 556   000000000000     52721.47 0.00 0.00 0.00 557  
000000000000     9048.00 4556.38 0.00 0.00 558   000000000000     7498.18
27032.50 0.00 0.00 559   000000000000     10606.95   0.00   560   000000000000  
  30061.23 0.00 0.00 0.00 561   000000000000     21283.66 13461.54 0.00 0.00 562
  000000000000     59138.67 10486.75 0.00 0.00 563   000000000000     17083.33
0.00 0.00 0.00 564   000000000000     16333.33   0.00   565   000000000000    
10441.80   0.00   566   000000000000     18025.58 0.00 0.00 0.00 567  
000000000000     16330.67   0.00   568   000000000000     18449.75 29916.67 0.00
0.00 569   000000000000     16251.83   9844.45   570   000000000000     16804.40
  0.00   571   000000000000     6779.50 6661.95 0.00 0.00 572   000000000000    
1795.25 0.00 12523.01 0.00 573   000000000000     6972.63 14929.42 0.00 0.00

 





 

  105 106 107 108 109 110 111 112 113  

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

Borrower

Employment

Verification

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower Asset

Verification

1 43510.00 43510.00 1 5   3   4   2 57554.51 57554.51 1 5   3   4   3 21519.88
25736.55 1 5   3   4   4 25833.34 25833.34 1 5   3   4   5 14238.67 14238.67 1 5
  3   4   6 16133.92 16133.92 1 5   3   4   7 10210.99 13810.99 1 5   3   4   8
20238.00 20238.00 1 5   3   4   9 60710.00 60710.00 1 5   3   4   10 15162.61
15162.61 1 5   3   4   11 15794.48 15794.48 1 5   3   4   12 23214.34 23214.34 1
4   3   4   13 15000.00 15000.00 1 5   3   4   14 5284.12 30607.08 1 5   3   4  
15 22971.00 31096.00 1 5   3   4   16 7999.01 19584.95 1 5   3   4   17 29247.36
29247.36 1 5   3   4   18 24414.00 24414.00 1 5   3   4   19 20000.00 20000.00 1
5   3   4   20 12500.00 12500.00 1 5   3   4   21 14000.00 14000.00 1 5   3   4
  22 12500.00 12500.00 1 5   3   4   23 15096.00 20444.00 1 5   3   4   24
12916.65 12916.65 1 5   3   4   25 25000.00 25000.00 1 5   3   4   26 14661.00
14661.00 1 5   3   4   27 19833.33 27683.25 1 5   3   4   28 14309.75 14309.75 1
5   3   4   29 18766.52 18766.52 1 5   3   4   30 14171.63 14171.63 1 5   3   4
  31 21379.17 21379.17 1 5   3   4   32 46373.34 46373.34 1 5   3   4   33
14511.05 14511.05 1 5   3   4   34 23333.33 72746.43 1 5   3   4   35 22475.88
22475.88 1 5   3   4   36 12291.33 12291.33 1 5   3   4   37 15302.11 16552.11 1
5   3   4   38 15892.49 15892.49 1 5   3   4   39 6250.00 14966.83 1 5   3   4  
40 17500.00 17500.00 1 5   3   4   41 35462.00 35462.00 1 5   3   4   42
10915.84 10915.84 1 5   3   4   43 33333.34 192681.44 1 5   3   4   44 22500.00
22500.00 1 5   3   4   45 15154.00 31541.00 1 5   3   4   46 13033.79 20545.87 1
5   3   4   47 21666.66 21666.66 1 5   3   4   48 36448.79 36448.79 1 5   3   4
  49 21297.75 21297.75 1 5   3   4   50 33806.67 33806.67 1 5   3   4   51
16666.67 16666.67 1 5   3   4   52 22383.34 22383.34 1 5   3   4   53 39236.50
39236.50 1 5   3   4   54 23402.00 23402.00 1 5   3   4   55 21166.68 24767.95 1
5   3   4   56 21337.71 21337.71 1 5   3   4   57 20899.74 20899.74 1 5   3   4
  58 9171.06 9171.06 1 5   3   4   59 8038.75 12101.88 1 5   3   4   60 48788.75
48788.75 1 5   3   4   61 58786.25 58786.25 1 5   3   4   62 80261.63 80261.63 1
5   3   4   63 17620.83 17620.83 1 5   3   4   64 20124.00 20124.00 1 5   3   4
  65 10750.00 10750.00 1 5   3   4   66 30091.44 30091.44 1 5   3   4   67
30416.66 30416.66 1 5   3   4   68 15166.67 15166.67 1 5   3   4   69 17492.50
17492.50 1 5   3   4   70 18750.00 18750.00 1 5   3   4   71 25966.66 25966.66 1
5   3   4   72 31468.70 31468.70 1 5   3   4   73 25877.46 25877.46 1 5   3   4
  74 18333.34 18333.34 1 5   3   4   75 19166.66 19166.66 1 5   3   4   76
12500.00 12500.00 1 5   3   4   77 16666.67 33532.53 1 5   3   4   78 40166.66
40166.66 1 5   3   4   79 48075.84 48075.84 1 5   3   4   80 3128.50 18251.06 1
5   3   4   81 17498.00 17498.00 1 5   3   4   82 10500.00 12491.92 1 5   3   4
  83 30686.03 30686.03 1 5   3   4   84 16958.83 16958.83 1 5   3   4   85
41635.40 41635.40 1 5   3   4   86 14890.00 14890.00 1 5   3   4   87 20239.38
20239.38 1 5   3   4   88 9277.35 13227.89 1 5   3   4   89 14896.08 14896.08 1
5   3   4   90 34734.85 34734.85 1 5   3   4   91 14567.77 14567.77 1 5   3   4
  92 22000.12 22000.12 1 5   3   4   93 20705.66 39705.24 1 5   3   4   94
40246.30 40246.30 1 5   3   4   95 15600.00 17016.67 1 5   3   4   96 18333.33
18333.33 1 5   3   4   97 8903.57 13496.52 1 5   3   4   98 49166.66 49166.66 1
5   3   4   99 11250.00 11250.00 1 5   3   4   100 32161.00 32161.00 1 5   3   4
  101 24432.31 24432.31 1 5   3   4   102 15746.49 15746.49 1 5   3   4   103
23131.00 23131.00 1 5   3   4   104 26247.46 26247.46 1 5   3   4   105 20800.00
20800.00 1 5   3   4   106 11250.00 17965.00 1 5   3   4   107 15416.67 15416.67
1 5   3   4   108 17916.67 53754.57 1 5   3   4   109 11831.73 11831.73 1 5   3
  4   110 11916.67 11916.67 1 5   3   4   111 15833.34 15833.34 1 5   3   4  
112 27373.62 27373.62 1 5   3   4   113 13816.50 15798.15 1 5   3   4   114
29275.75 29275.75 1 5   3   4   115 33416.67 50095.15 1 5   3   4   116 21552.26
21552.26 1 5   3   4   117 29767.67 29767.67 1 5   3   4   118 25156.67 25156.67
1 5   3   4   119 20000.00 20000.00 1 5   3   4   120 17916.00 17916.00 1 5   3
  4   121 29552.85 29552.85 1 5   3   4   122 49296.93 49296.93 1 5   3   4  
123 14397.77 19612.45 1 5   3   4   124 10416.66 20943.28 1 5   3   4   125
32875.44 38476.61 1 5   3   4   126 30099.04 30099.04 1 5   3   4   127 16377.21
16377.21 1 5   3   4   128 12789.30 12789.30 1 5   3   4   129 25439.16 25439.16
1 5   3   4   130 9784.04 9784.04 1 5   3   4   131 49562.79 49562.79 1 5   3  
4   132 13903.13 13903.13 1 5   3   4   133 19066.67 19066.67 1 5   3   4   134
15803.99 15803.99 1 5   3   4   135 18431.66 18431.66 1 5   3   4   136 10901.24
14245.82 1 5   3   4   137 19522.82 22535.32 1 5   3   4   138 11900.00 12745.14
1 5   3   4   139 37575.67 37575.67 1 5   3   4   140 32349.51 32349.51 1 5   3
  4   141 28750.01 28750.01 1 5   3   4   142 21941.92 21941.92 1 5   3   4  
143 17801.88 17801.88 1 5   3   4   144 44660.08 44660.08 1 5   3   4   145
47725.33 47725.33 1 5   3   4   146 23228.18 23228.18 1 5   3   4   147 13333.34
13333.34 1 5   3   4   148 15426.01 15426.01 1 5   3   4   149 7416.67 18805.98
1 5   3   4   150 47419.50 47419.50 1 5   3   4   151 20833.00 29166.00 1 5   3
  4   152 31377.79 35690.12 1 5   3   4   153 14583.34 14583.34 1 5   3   4  
154 10887.97 10887.97 1 5   3   4   155 63537.94 63537.94 1 5   3   4   156
11240.58 11240.58 1 5   3   4   157 14806.20 18965.41 1 5   3   4   158 17804.67
17804.67 1 5   3   4   159 14833.87 14833.87 1 5   3   4   160 10000.00 21838.19
1 5   3   4   161 14166.48 14166.48 1 5   3   4   162 14744.08 19211.71 1 5   3
  4   163 22709.60 24126.26 1 5   3   4   164 29166.67 29166.67 1 5   3   4  
165 20843.58 20843.58 1 5   3   4   166 11043.00 29111.00 1 5   3   4   167
21666.66 21666.66 1 5   3   4   168 15426.28 15426.28 1 5   3   4   169 24726.00
24726.00 1 5   3   4   170 26418.58 26418.58 1 5   3   4   171 23694.71 23694.71
1 5   3   4   172 31776.33 31776.33 1 5   3   4   173 36214.46 36214.46 1 5   3
  4   174 15757.21 15757.21 1 5   3   4   175 26559.67 26559.67 1 5   3   4  
176 32912.42 32912.42 1 5   3   4   177 15834.00 15834.00 1 5   3   4   178
14615.98 14615.98 1 5   3   4   179 20000.00 32639.17 1 5   3   4   180 10559.97
10559.97 1 5   3   4   181 28166.67 28166.67 1 5   3   4   182 41886.69 41886.69
1 5   3   4   183 12958.33 12958.33 1 5   3   4   184 20000.00 20000.00 1 5   3
  4   185 19068.76 19068.76 1 5   3   4   186 16250.00 16250.00 1 5   3   4  
187 22256.04 22256.04 1 5   3   4   188 24601.89 24601.89 1 5   3   4   189
17083.34 17083.34 1 5   3   4   190 12500.00 28177.16 1 5   3   4   191 20011.00
20011.00 1 5   3   4   192 13830.62 18379.83 1 5   3   4   193 15476.46 15476.46
1 5   3   4   194 15000.00 15000.00 1 5   3   4   195 33333.00 43208.00 1 5   3
  4   196 12171.38 12171.38 1 5   3   4   197 14333.33 14333.33 1 5   3   4  
198 6500.00 41950.38 1 5   3   4   199 15301.55 15301.55 1 5   3   4   200
60440.25 60440.25 1 5   3   4   201 5416.67 38576.64 1 5   3   4   202 11666.67
11666.67 1 5   3   4   203 27767.13 27767.13 1 5   3   4   204 17027.14 17027.14
1 5   3   4   205 16666.66 22166.66 1 5   3   4   206 12301.75 12301.75 1 5   3
  4   207 32580.21 48013.90 1 5   3   4   208 3884.60 11104.59 1 5   3   4   209
19286.75 19286.75 1 5   3   4   210 14583.34 14583.34 1 5   3   4   211 39464.56
90378.40 1 5   3   4   212 14735.41 14735.41 1 5   3   4   213 14629.62 14629.62
1 5   3   4   214 17102.02 92985.83 1 5   3   4   215 14391.56 14391.56 1 5   3
  4   216 13469.54 13469.54 1 5   3   4   217 10810.54 10810.54 1 5   3   4  
218 10147.00 10147.00 1 5   3   4   219 19909.86 19909.86 1 5   3   4   220
58403.16 58403.16 1 5   3   4   221 26938.88 26938.88 1 5   3   4   222 14541.68
14541.68 1 5   3   4   223 14495.99 14495.99 1 5   3   4   224 12553.35 12553.35
1 5   3   4   225 38263.42 38263.42 1 5   3   4   226 11855.70 11855.70 1 5   3
  4   227 29165.00 29165.00 1 5   3   4   228 22515.08 22515.08 1 5   3   4  
229 9547.32 9547.32 1 5   3   4   230 14583.00 27374.67 1 5   3   4   231
94646.34 94646.34 1 5   3   4   232 8056.86 10104.59 1 5   3   4   233 25461.64
25461.64 1 5   3   4   234 19244.24 19244.24 1 4   3   4   235 18718.17 18718.17
1 5   3   4   236 13250.00 13250.00 1 5   3   4   237 50000.00 50000.00 1 5   3
  4   238 35717.80 35717.80 1 5   3   4   239 20165.02 20165.02 1 5   3   4  
240 9175.00 9175.00 1 5   3   4   241 14884.06 14884.06 1 5   3   4   242
13805.70 13805.70 1 5   3   4   243 13333.34 13333.34 1 5   3   4   244 24999.99
24999.99 1 5   3   4   245 9715.34 10230.31 1 5   3   4   246 23845.74 23845.74
1 5   3   4   247 24932.63 24932.63 1 5   3   4   248 2774.00 32246.24 1 5   3  
4   249 17500.00 17500.00 1 5   3   4   250 21083.34 21083.34 1 5   3   4   251
17235.18 17235.18 1 5   3   4   252 18638.71 18638.71 1 5   3   4   253 43035.63
43035.63 1 5   3   4   254 24642.76 35753.25 1 5   3   4   255 26921.24 32429.53
1 5   3   4   256 15037.88 15037.88 1 5   3   4   257 18974.80 18974.80 1 5   3
  4   258 15658.35 15658.35 1 5   3   4   259 18550.00 18550.00 1 5   3   4  
260 33574.19 33574.19 1 5   3   4   261 11274.29 11274.29 1 5   3   4   262
7140.50 7140.50 1 4   3   4   263 39017.90 39017.90 1 5   3   4   264 10033.58
19117.71 1 5   3   4   265 20666.66 20666.66 1 5   3   4   266 8333.33 21456.24
1 5   3   4   267 26350.00 26350.00 1 5   3   4   268 10999.99 10999.99 1 5   3
  4   269 15574.00 15574.00 1 5   3   4   270 9808.33 9808.33 1 5   3   4   271
21155.56 21155.56 1 5   3   4   272 15698.40 15698.40 1 5   3   4   273 25000.00
25000.00 1 5   3   4   274 28987.21 28987.21 1 5   3   4   275 59551.25 59551.25
1 5   3   4   276 18750.03 18750.03 1 5   3   4   277 14077.66 16952.28 1 5   3
  4   278 58042.00 58042.00 1 5   3   4   279 26414.63 26414.63 1 5   3   4  
280 13378.66 13378.66 1 5   3   4   281 13337.68 13337.68 1 5   3   4   282
43439.07 43439.07 1 5   3   4   283 27500.98 27500.98 1 5   3   4   284 29583.34
29583.34 1 5   3   4   285 17681.91 17681.91 1 5   3   4   286 24841.00 27816.75
1 5   3   4   287 21971.98 21971.98 1 5   3   4   288 10479.58 10479.58 1 5   3
  4   289 42019.24 42019.24 1 5   3   4   290 16125.50 16125.50 1 5   3   4  
291 39970.16 39970.16 1 5   3   4   292 11041.66 11041.66 1 5   3   4   293
32013.87 46222.20 1 5   3   4   294 24920.21 24920.21 1 5   3   4   295 14895.83
14895.83 1 5   3   4   296 14869.16 14869.16 1 5   3   4   297 10737.51 10737.51
1 5   3   4   298 15969.51 15969.51 1 5   3   4   299 5964.55 17927.32 1 5   3  
4   300 12416.66 21451.33 1 5   3   4   301 7294.42 13994.42 1 5   3   4   302
18585.35 18585.35 1 5   3   4   303 17545.79 17545.79 1 5   3   4   304 14583.34
14583.34 1 5   3   4   305 32749.06 32749.06 1 5   3   4   306 13934.37 13934.37
1 4   3   4   307 21666.66 21666.66 1 5   3   4   308 20500.00 20500.00 1 5   3
  4   309 18335.94 18335.94 1 5   3   4   310 18333.33 18333.33 1 5   3   4  
311 22916.66 22916.66 1 5   3   4   312 11597.00 11597.00 1 5   3   4   313
33203.66 33203.66 1 5   3   4   314 25720.10 25720.10 1 5   3   4   315 4166.00
26559.11 1 5   3   4   316 185803.69 185803.69 1 5   3   4   317 22669.45
22669.45 1 5   3   4   318 11576.00 14087.25 1 5   3   4   319 8333.32 53748.23
1 5   3   4   320 79662.92 79662.92 1 5   3   4   321 31251.50 31251.50 1 5   3
  4   322 19146.00 19146.00 1 5   3   4   323 19813.73 19813.73 1 5   3   4  
324 16666.66 332102.32 1 5   3   4   325 8541.66 8541.66 1 5   3   4   326
14166.66 14166.66 1 5   3   4   327 14639.73 14639.73 1 5   3   4   328 38116.50
43828.17 1 5   3   4   329 10700.00 10700.00 1 5   3   4   330 10128.67 10565.67
1 5   3   4   331 49066.66 49066.66 1 5   3   4   332 27916.67 27916.67 1 5   3
  4   333 132042.00 132042.00 1 5   3   4   334 26700.84 33650.59 1 5   3   4  
335 19552.09 23568.21 1 5   3   4   336 18528.72 18528.72 1 5   3   4   337
15613.87 15613.87 1 5   3   4   338 19736.05 19736.05 1 5   3   4   339 25775.84
25775.84 1 5   3   4   340 22642.00 22642.00 1 5   3   4   341 20833.32 20833.32
1 5   3   4   342 28373.87 28373.87 1 5   3   4   343 19666.00 19666.00 1 5   3
  4   344 10833.33 50427.83 1 5   3   4   345 16162.67 16162.67 1 5   3   4  
346 15674.36 18771.26 1 4   3   4   347 13333.34 13333.34 1 5   3   4   348
13743.07 18225.24 1 5   3   4   349 15500.00 15500.00 1 5   3   4   350 26708.33
26708.33 1 5   3   4   351 12906.26 12906.26 1 5   3   4   352 14583.33 19343.87
1 5   3   4   353 16634.54 16634.54 1 5   3   4   354 33171.19 33171.19 1 5   3
  4   355 12500.00 19158.98 1 5   3   4   356 22812.06 22812.06 1 5   3   4  
357 12977.50 12977.50 1 5   3   4   358 52697.12 52697.12 1 5   3   4   359
13364.00 13364.00 1 5   3   4   360 9789.94 11074.94 1 5   3   4   361 40448.84
40448.84 1 5   3   4   362 3800.00 3800.00 1 5   3   4   363 42500.00 65737.54 1
5   3   4   364 11250.00 19250.00 1 5   3   4   365 17946.58 17946.58 1 5   3  
4   366 25475.70 25475.70 1 5   3   4   367 18566.33 18566.33 1 5   3   4   368
34196.37 34196.37 1 4   3   4   369 30416.68 30416.68 1 5   3   4   370 34666.67
38217.82 1 5   3   4   371 17111.00 17111.00 1 5   3   4   372 0.00 40455.23 1 5
  3   4   373 12708.32 16291.65 1 5   3   4   374 25333.31 25333.31 1 5   3   4
  375 28731.85 34565.18 1 5   3   4   376 14934.82 14934.82 1 5   3   4   377
26824.92 26824.92 1 5   3   4   378 51310.50 51310.50 1 5   3   4   379 22995.78
27462.45 1 5   3   4   380 20833.33 20833.33 1 5   3   4   381 47734.46 47734.46
1 5   3   4   382 15796.69 15796.69 1 5   3   4   383 16666.66 16666.66 1 4   3
  4   384 419650.03 419650.03 1 5   3   4   385 14583.34 14583.34 1 5   3   4  
386 20833.33 81923.40 1 5   3   4   387 80807.50 80807.50 1 5   3   4   388
30000.00 30000.00 1 5   3   4   389 25707.75 49255.58 1 5   3   4   390 19349.62
20027.53 1 5   3   4   391 11656.67 11656.67 1 5   3   4   392 9720.66 9720.66 1
5   3   4   393 16666.66 16666.66 1 5   3   4   394 18333.32 40999.98 1 5   3  
4   395 7008.00 8996.91 1 5   3   4   396 18829.87 18829.87 1 5   3   4   397
12308.34 20165.99 1 5   3   4   398 11041.65 11041.65 1 5   3   4   399 24637.32
24637.32 1 5   3   4   400 13150.62 18828.66 1 5   3   4   401 15833.33 17916.66
1 5   3   4   402 24858.45 24858.45 1 5   3   4   403 22427.65 22427.65 1 5   3
  4   404 18407.26 18407.26 1 5   3   4   405 22499.99 22499.99 1 5   3   4  
406 32570.00 32570.00 1 5   3   4   407 36830.50 36830.50 1 4   3   4   408
18629.06 18629.06 1 5   3   4   409 21172.00 21172.00 1 5   3   4   410 2764.92
8974.06 1 5   3   4   411 20213.46 20213.46 1 5   3   4   412 11565.90 11565.90
1 5   3   4   413 36752.00 36752.00 1 5   3   4   414 20289.83 20289.83 1 5   3
  4   415 26395.85 29941.82 1 5   3   4   416 20197.91 20197.91 1 5   3   4  
417 37498.00 37498.00 1 5   3   4   418 13941.29 13941.29 1 5   3   4   419
16666.66 16666.66 1 5   3   4   420 17013.08 17013.08 1 5   3   4   421 20763.29
20763.29 1 5   3   4   422 30973.23 30973.23 1 5   3   4   423 30333.33 30333.33
1 5   3   4   424 3109.96 13737.33 1 5   3   4   425 8930.24 8930.24 1 5   3   4
  426 27083.34 27083.34 1 5   3   4   427 29166.66 29166.66 1 5   3   4   428
10321.69 10321.69 1 5   3   4   429 14583.34 46057.60 1 5   3   4   430 15362.85
15362.85 1 5   3   4   431 11961.26 14044.59 1 5   3   4   432 10875.00 16562.54
1 5   3   4   433 15780.83 21655.10 1 5   3   4   434 25000.00 25000.00 1 5   3
  4   435 16770.01 23723.43 1 5   3   4   436 20364.00 20364.00 1 5   3   4  
437 35124.17 35124.17 1 5   3   4   438 29713.74 29713.74 1 5   3   4   439
14076.98 14076.98 1 5   3   4   440 46047.58 46047.58 1 4   3   4   441 14583.33
14583.33 1 5   3   4   442 0.00 38233.65 1 5   3   4   443 23451.70 23451.70 1 5
  3   4   444 14704.58 14704.58 1 5   3   4   445 2178.78 15078.78 1 5   3   4  
446 36000.00 36000.00 1 5   3   4   447 29655.20 33821.87 1 5   3   4   448
51704.00 51704.00 1 5   3   4   449 25000.00 25000.00 1 5   3   4   450 16666.00
16666.00 1 5   3   4   451 26430.68 36210.14 1 5   3   4   452 11250.01 11250.01
1 5   3   4   453 42475.45 42660.66 1 5   3   4   454 22624.33 22624.33 1 5   3
  4   455 14623.76 16718.09 1 5   3   4   456 42413.33 42413.33 1 5   3   4  
457 6250.00 27918.02 1 5   3   4   458 17441.00 17441.00 1 5   3   4   459
27258.09 27258.09 1 5   3   4   460 22558.39 22558.39 1 5   3   4   461 22394.88
22394.88 1 5   3   4   462 31618.67 31618.67 1 5   3   4   463 17333.33 17333.33
1 5   3   4   464 12171.99 12171.99 1 5   3   4   465 34204.30 34204.30 1 5   3
  4   466 16064.92 16064.92 1 5   3   4   467 18291.76 18291.76 1 5   3   4  
468 9753.38 15002.16 1 5   3   4   469 15230.82 15230.82 1 5   3   4   470
16632.78 32203.61 1 5   3   4   471 12916.67 40898.75 1 5   3   4   472 14500.00
14500.00 1 5   3   4   473 10833.04 10833.04 1 5   3   4   474 10410.42 17106.68
1 5   3   4   475 25024.13 25024.13 1 5   3   4   476 14321.46 14321.46 1 5   3
  4   477 0.00 9422.50 1 5   3   4   478 17916.67 17916.67 1 5   3   4   479
19068.58 19068.58 1 4   3   4   480 11699.43 11699.43 1 5   3   4   481 15164.61
27722.12 1 5   3   4   482 45191.25 45191.25 1 5   3   4   483 38293.95 38293.95
1 5   3   4   484 11057.00 11057.00 1 5   3   4   485 31397.57 31397.57 1 5   3
  4   486 23700.00 23700.00 1 5   3   4   487 31024.34 31024.34 1 5   3   4  
488 3000.00 32005.98 1 5   3   4   489 28927.92 28927.92 1 5   3   4   490
19602.07 19602.07 1 5   3   4   491 36233.38 52371.77 1 5   3   4   492 15412.79
15412.79 1 4   3   4   493 17165.67 17165.67 1 5   3   4   494 18750.00 18750.00
1 5   3   4   495 23731.83 23731.83 1 5   3   4   496 9553.16 9553.16 1 5   3  
4   497 49684.00 49684.00 1 5   3   4   498 25926.64 25926.64 1 5   3   4   499
38883.77 38883.77 1 5   3   4   500 22884.31 22884.31 1 5   3   4   501 15666.67
15666.67 1 5   3   4   502 17055.66 17055.66 1 5   3   4   503 2563.00 12471.00
1 5   3   4   504 36041.61 36325.92 1 5   3   4   505 8696.83 18628.86 1 5   3  
4   506 22916.67 42910.42 1 5   3   4   507 11106.69 11106.69 1 5   3   4   508
17751.06 17751.06 1 5   3   4   509 16666.68 16666.68 1 5   3   4   510 44470.50
44470.50 1 5   3   4   511 40555.55 40555.55 1 5   3   4   512 10971.63 10466.57
1 5   3   4   513 44685.91 44685.91 1 5   3   4   514 45176.70 45176.70 1 5   3
  4   515 9211.50 16327.08 1 5   3   4   516 18750.01 18750.01 1 5   3   4   517
12075.02 17254.19 1 5   3   4   518 14670.70 14670.70 1 5   3   4   519 47608.00
47608.00 1 5   3   4   520 29165.98 29165.98 1 5   3   4   521 24606.21 24606.21
1 5   3   4   522 19490.65 21888.30 1 5   3   4   523 36800.00 36800.00 1 5   3
  4   524 110716.85 110716.85 1 5   3   4   525 21064.00 23255.96 1 5   3   4  
526 27284.64 27284.64 1 5   3   4   527 21470.83 28978.63 1 5   3   4   528
16666.66 16666.66 1 5   3   4   529 20833.34 20833.34 1 5   3   4   530 14682.56
14682.56 1 5   3   4   531 12500.00 26083.33 1 5   3   4   532 20833.34 20833.34
1 5   3   4   533 23752.26 32168.93 1 5   3   4   534 7400.00 16901.00 1 5   3  
4   535 42716.21 42716.21 1 5   3   4   536 20833.34 20833.34 1 5   3   4   537
13361.74 19491.32 1 5   3   4   538 15000.00 23151.67 1 5   3   4   539 54977.30
54977.30 1 5   3   4   540 23076.54 23076.54 1 5   3   4   541 82695.92 82695.92
1 5   3   4   542 23154.17 30087.84 1 5   3   4   543 23886.26 23886.26 1 5   3
  4   544 26529.96 26529.96 1 5   3   4   545 33041.67 33041.67 1 5   3   4  
546 110137.96 110137.96 1 4   3   4   547 20833.33 57742.12 1 5   3   4   548
12800.22 12800.22 1 5   3   4   549 0.00 37474.08 1 5   3   4   550 18879.17
18879.17 1 5   3   4   551 14000.00 14000.00 1 5   3   4   552 23297.56 23297.56
1 5   3   4   553 16362.33 16362.33 1 5   3   4   554 12454.00 12454.00 1 5   3
  4   555 12528.00 14956.00 1 5   3   4   556 52721.47 52721.47 1 5   3   4  
557 13604.38 13604.38 1 5   3   4   558 34530.68 34530.68 1 5   3   4   559
10606.95 10606.95 1 5   3   4   560 30061.23 30061.23 1 5   3   4   561 34745.20
34745.20 1 5   3   4   562 69625.42 69625.42 1 5   3   4   563 17083.33 17083.33
1 5   3   4   564 16333.33 16333.33 1 5   3   4   565 10441.80 10441.80 1 5   3
  4   566 18025.58 18025.58 1 5   3   4   567 16330.67 16330.67 1 5   3   4  
568 48366.42 48366.42 1 5   3   4   569 16251.83 26096.28 1 5   3   4   570
16804.40 16804.40 1 5   3   4   571 13441.45 13441.45 1 5   3   4   572 1795.25
14318.26 1 5   3   4   573 21902.05 21902.05 1 5   3   4  

  

  114 115 116 117 118 119 120 121 122  

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of Down

Payment from

Borrower Own

Funds

City State Postal Code 1 67971.23 7238.76 0.166370       ESCALON CA 95320 2
139254.00 17931.17 0.311551     13.925400 LOS ANGELES CA 90049 3 158034.86
7813.59 0.303599     100.000000 MILTON GA 30004 4 417432.23 8658.38 0.335163    
  PALO ALTO CA 94306 5 245124.58 3582.19 0.251582       LAKE OSWEGO OR 97035 6
86833.04 4812.93 0.298311     100.000000 REDONDO BEACH CA 90278 7 164471.13
5967.65 0.432094     100.000000 NEWPORT BEACH CA 92660 8 293195.30 5743.40
0.283793     100.000000 SAN DIEGO CA 92127 9 590047.36 19111.63 0.314802    
100.000000 LAS VEGAS NV 89118 10 211615.19 6015.36 0.396723     100.000000
STUDIO CITY CA 91607 11 387101.80 6791.59 0.429998     100.000000 REDWOOD CITY
CA 94062 12 36137.38 3958.39 0.170515       SEATTLE WA 98122 13 142643.28
6659.08 0.443939       LEESBURG VA 20175 14 92516.30 5827.47 0.190396      
SPRING TX 77386 15 281505.15 12004.70 0.386053     100.000000 GREAT FALLS VA
22066 16 1138059.25 8237.61 0.420609     100.000000 NEWPORT BEACH CA 92663 17
101359.08 11701.40 0.400084     100.000000 MAMMOTH LAKES CA 93546 18 95770.36
10859.62 0.444811     58.307700 GOLD CANYON AZ 85118 19 181783.46 7365.08
0.368254       WALNUT CA 91789 20 277435.57 4350.89 0.348071     100.000000
OAKLAND CA 94611 21 86132.74 4965.69 0.354692     100.000000 SAN DIEGO CA 92131
22 266219.18 3766.96 0.301357       SAN FRANCISCO CA 94116 23 1549099.91 6814.54
0.333327       SANTA CRUZ CA 95060 24 531555.74 4214.10 0.326253     100.000000
DANVILLE CA 94526 25 172007.28 10828.82 0.433153     100.000000 RIVERSIDE CA
92506 26 129496.45 3041.47 0.207453     100.000000 SACRAMENTO CA 95819 27
323261.68 5863.98 0.211824       SCOTTSDALE AZ 85262 28 91613.89 5693.41
0.397869       CHICAGO IL 60614 29 504538.27 7097.82 0.378217       PIEDMONT CA
94611 30 128139.50 4097.66 0.289145     100.000000 GILBERT AZ 85296 31 181097.53
6528.56 0.305370       PLEASANTON CA 94566 32 1076577.50 12673.00 0.273282    
100.000000 LOS GATOS CA 95033 33 1039630.80 4651.44 0.320545     100.000000
DAVIS CA 95618 34 414024.94 31178.97 0.428598     100.000000 SAN JOSE CA 95124
35 364093.73 4239.94 0.188644       HOLLYWOOD FL 33312 36 268492.16 5046.08
0.410540     100.000000 DALLAS TX 75205 37 454272.66 7505.55 0.453450    
100.000000 FRISCO TX 75034 38 646956.57 6390.39 0.402101     100.000000 SAN
FRANCISCO CA 94115 39 245927.71 6470.21 0.432303       SAN FRANCISCO CA 94131 40
196327.47 6286.14 0.359208       CARMEL CA 93923 41 193210.05 8780.92 0.247615  
  100.000000 AUSTIN TX 78703 42 105068.80 4026.85 0.368900     100.000000
BELLEVUE WA 98004 43 896215.94 14039.73 0.072865     100.000000 HOUSTON TX 77005
44 134985.01 8731.44 0.388064     100.000000 AUSTIN TX 78746 45 287492.48
13415.52 0.425336     100.000000 SAN FRANCISCO CA 94131 46 171546.23 6339.33
0.308545     100.000000 DALLAS TX 75225 47 240605.28 4460.26 0.205858      
WILMETTE IL 60091 48 121916.71 7266.58 0.199364       TORRANCE CA 90505 49
65911.83 7705.06 0.361778     100.000000 BOCA RATON FL 33496 50 189527.18
5149.26 0.152315       DELRAY BEACH FL 33483 51 2986935.70 7456.87 0.447412    
100.000000 MONTE SERENO CA 95030 52 96390.33 5119.05 0.228699       ROCKLIN CA
95765 53 403876.63 10547.28 0.268813       GREENBRAE CA 94904 54 611190.06
7037.38 0.300717       CUPERTINO CA 95014 55 196009.22 9643.08 0.389337    
100.000000 DALLAS TX 75214 56 219672.81 5854.30 0.274364     100.000000 MORAGA
CA 94556 57 33313.07 5262.16 0.251781       SAN FRANCISCO CA 94110 58 93965.40
3361.73 0.366559       SAN DIEGO CA 92130 59 365374.94 3274.61 0.270587    
100.000000 CHARLESTON SC 29403 60 211787.51 10621.60 0.217706       NEWCASTLE WA
98056 61 414457.79 6356.15 0.108123       NEWPORT BEACH CA 92660 62 598354.90
10804.02 0.134610       ARLINGTON VA 22207 63 75551.56 4117.86 0.233693    
100.000000 BROOKLINE MA 02467 64 177008.12 6644.68 0.330187       REDONDO BEACH
CA 92128 65 38842.96 4356.90 0.405293       SANTA CLARA CA 95051 66 318020.83
10655.11 0.354091       CHARLESTOWN MA 02129 67 4955859.05 5310.99 0.174608    
  CALABASAS CA 91302 68 256181.20 4732.73 0.312048     100.000000 AUSTIN TX
78746 69 89446.87 5527.53 0.315994       CHINO HILLS CA 91709 70 182595.86
4874.08 0.259951       WILMETTE IL 60091 71 194561.09 8304.09 0.319798    
100.000000 LOS ANGELES CA 90027 72 755416.06 4309.51 0.136946       SARATOGA CA
95070 73 76403.67 7560.46 0.292164     97.530700 BROOKLYN NY 11238 74 561036.62
5085.41 0.277386     100.000000 SAN JOSE CA 95120 75 46031.82 5405.02 0.282001  
    PALO ALTO CA 94301 76 103194.98 3320.68 0.265654     100.000000 CHICAGO IL
60657 77 302198.98 11733.94 0.349927     100.000000 SHORT HILLS NJ 07078 78
425815.41 6850.10 0.170542       CARLSBAD CA 92008 79 383750.62 6061.93 0.126091
      LOS ANGELES CA 90020 80 3288580.95 4959.51 0.271738       MONTE SERENO CA
95030 81 120673.54 6777.33 0.387320     100.000000 WASHINGTON DC 20010 82
84471.95 5585.06 0.447094       RANCHO PALOS VERDES CA 90275 83 73141.60 8550.94
0.278659       WASHINGTON DC 20003 84 120460.70 7502.87 0.442417     100.000000
MILTON MA 02186 85 184312.49 17866.37 0.429115     100.000000 LOS GATOS CA 95032
86 67386.20 5862.60 0.393727       BOULDER CO 80302 87 58305.94 4493.20 0.222003
      CHICAGO IL 60614 88 266394.66 4587.05 0.346771       WAYZATA MN 55391 89
85251.33 4828.04 0.324115       DALLAS TX 75205 90 331988.74 6192.11 0.178268  
    CARDIFF BY THE SEA CA 92007 91 482120.38 5057.42 0.347165       SAN MATEO CA
94402 92 51853.53 9463.75 0.430168     100.000000 SIMI VALLEY CA 93065 93
1096606.33 13946.51 0.351251     100.000000 SEATTLE WA 98105 94 277582.53
9646.35 0.239683       MERCER ISLAND WA 98040 95 29679.06 5952.98 0.349832      
CARLSBAD CA 92008 96 56292.03 6749.98 0.368181       MANHATTAN BEACH CA 90266 97
69136.84 3158.37 0.234014       WASHINGTON UT 84780 98 1237854.62 8034.67
0.163417     100.000000 SCOTTSDALE AZ 85255 99 31326.22 3707.30 0.329538    
100.000000 SEATTLE WA 98115 100 661336.72 5623.06 0.174841     100.000000
ARLINGTON VA 22205 101 1353369.58 6745.91 0.276106     100.000000 MILL VALLEY CA
94941 102 146799.04 5076.50 0.322389       SUNNYVALE CA 94087 103 459906.84
6030.88 0.260727       SAN FRANCISCO CA 94110 104 44900.33 5721.34 0.217977    
100.000000 Houston TX 77005 105 54068.52 5930.87 0.285138     100.000000
SEBASTOPOL CA 95472 106 214914.73 6366.47 0.354382     100.000000 SCOTTSDALE AZ
85255 107 50330.69 4587.92 0.297595     100.000000 NORTHBROOK IL 60062 108
143599.92 11934.11 0.222011     100.000000 CHARLOTTE NC 28205 109 268812.13
3056.12 0.258299       ARLINGTON VA 22201 110 279062.37 4776.54 0.400828      
BELMONT CA 94002 111 82913.69 5645.27 0.356543       SAN FRANCISCO CA 94131 112
230472.53 8809.54 0.321826       BROOKLYN NY 11217 113 77902.36 6970.59 0.441228
      SAN LUIS OBISPO CA 93401 114 198885.46 7412.39 0.253192       MOUNTAIN
BROOK AL 35213 115 340048.67 14116.21 0.281788     100.000000 SANTA ROSA CA
95405 116 1226146.70 7757.80 0.359953     100.000000 MCLEAN VA 22101 117
51351.09 7904.15 0.265528       NAPERVILLE IL 60563 118 174424.67 4960.29
0.197176     100.000000 DEERFIELD IL 60015 119 276051.67 5794.16 0.289708    
100.000000 CARLSBAD CA 92011 120 100836.44 5412.08 0.302081     100.000000 PLANO
TX 75093 121 836178.36 5454.30 0.184561       SAN JOSE CA 95126 122 121538.09
7447.93 0.151083       SAN DIEGO CA 92130 123 174888.69 6794.89 0.346458      
SAN MARINO CA 91108 124 160301.30 5707.88 0.272540       BURLINGAME CA 94010 125
292202.90 4945.36 0.128529       COLORADO SPRINGS CO 80908 126 85187.42 8518.87
0.283028       DORAL FL 33178 127 93118.00 5322.28 0.324981       WINTER PARK FL
32789 128 215992.88 2878.62 0.225080       GRANITE BAY CA 95746 129 156904.34
5299.18 0.208308       OLNEY MD 20832 130 222782.63 4349.80 0.444581      
MALIBU CA 90265 131 1191459.67 10078.05 0.203339       DIABLO CA 94528 132
47308.02 5215.88 0.375159       LOS ANGELES CA 90039 133 49198.08 5333.63
0.279736     100.000000 CHANDLER AZ 85249 134 327627.87 3957.11 0.250387      
PETALUMA CA 94954 135 37916.89 4726.36 0.256426     14.706500 ALEXANDRIA VA
22304 136 289477.97 6374.38 0.447456       SAMMAMISH WA 98075 137 158772.02
8623.50 0.382666     100.000000 MILTON GA 30004 138 294147.25 5001.47 0.392422  
  100.000000 SEATTLE WA 98105 139 438227.86 6070.57 0.161556       SAN DIEGO CA
92130 140 545158.53 9702.81 0.299937       BROOKLYN NY 11217 141 1083557.61
8960.11 0.311656       ORANGE CA 92869 142 125119.34 8258.04 0.376359      
PLAYA DEL REY CA 90293 143 72886.64 4924.64 0.276636       SAN DIEGO CA 92116
144 236608.66 6710.80 0.150264       DELAWARE OH 43015 145 949071.32 9015.55
0.188905       SAN LUIS OBISPO CA 93405 146 33796.70 4615.69 0.198711      
PIEDMONT CA 94611 147 102764.43 3782.96 0.283722     100.000000 GREENWOOD
VILLAGE CO 80111 148 110008.74 5378.32 0.348653       SALINAS CA 93908 149
364873.34 7375.25 0.392176       LADERA RANCH CA 92694 150 151604.14 6442.32
0.135858       HINSDALE IL 60521 151 391129.00 4013.65 0.137614     100.000000
CORLE MADERA CA 94925 152 165833.04 15059.62 0.421955     12.052900 DALLAS TX
75225 153 99775.46 6407.18 0.439349     100.000000 DALLAS TX 75225 154 217299.79
3388.80 0.311243       RIDGEFIELD WA 98642 155 1221584.70 16917.55 0.266259    
100.000000 AUSTIN TX 78746 156 71094.22 4484.49 0.398955       SAN FRANCISCO CA
94114 157 100034.33 5738.84 0.302595       SARATOGA CA 95070 158 135798.24
6657.99 0.373946     100.000000 PACIFIC GROVE CA 93950 159 42109.22 4850.02
0.326956       SAN JOSE CA 95129 160 169717.65 5666.01 0.259454       OCEANSIDE
CA 92057 161 383663.10 5173.81 0.365215       LONGMONT CO 80503 162 554026.80
7020.71 0.365439       REDMOND WA 98052 163 441339.98 10722.46 0.444431    
100.000000 CAMPBELL CA 95008 164 1305814.28 9898.88 0.339390     100.000000
NAPLES FL 34102 165 274560.62 8288.10 0.397633       REDONDO BEACH CA 90278 166
351003.44 7628.30 0.262042       EVERGREEN CO 80439 167 355129.99 6399.53
0.295363     100.000000 LOUISVILLE KY 40245 168 27140.06 4049.23 0.262489      
ARLINGTON HEIGHTS IL 60005 169 138742.16 8612.07 0.348300       BLOOMINGTON MN
55438 170 582364.96 11905.56 0.450651       SAN FRANCISCO CA 94123 171 457983.61
10460.03 0.441450     100.000000 FAIRFIELD CA 94535 172 116935.23 6791.56
0.213730       HINSDALE IL 60521 173 348256.00 8661.38 0.239169     100.000000
CORTE MADERA CA 94925 174 58058.32 4590.20 0.291308       LAFAYETTE CA 94549 175
273619.31 7306.49 0.275097       VILLANOVA PA 19085 176 450528.50 5774.48
0.175450       LOS ANGELES CA 90272 177 97456.89 6434.34 0.406362     100.000000
SANTA CLARITA CA 91387 178 56047.67 3729.87 0.255191     100.000000 DALLAS TX
75214 179 190928.11 10235.19 0.313586     100.000000 IJAMSVILLE MD 21754 180
22491.83 3175.98 0.300757       SAN RAMON CA 94583 181 46047.92 8929.31 0.317017
      CAPISTRANO BEACH CA 92624 182 318312.83 9719.89 0.232052     100.000000
STEAMBOAT CO 80487 183 271093.77 4604.85 0.355358     100.000000 ALEXANDRIA VA
22304 184 132977.72 7272.38 0.363619     100.000000 NAPA CA 94558 185 307347.63
7598.14 0.398460     100.000000 FREMONT CA 94539 186 387198.69 4582.86 0.282022
      NEWTON MA 02459 187 621784.15 6148.72 0.276272       MIAMI FL 33181 188
254328.05 5811.41 0.236218       SAN CLEMENTE CA 92672 189 264725.92 4547.82
0.266214     100.000000 SILVERADO CA 92676 190 156672.00 5276.99 0.187279      
LOS ANGELES CA 90064 191 499217.97 7310.92 0.365345     100.000000 INCLINE
VILLAGE NV 89451 192 216389.91 8741.21 0.475587     100.000000 DENVER CO 80220
193 335475.65 4860.46 0.314055       FORT WORTH TX 76107 194 328560.89 4818.96
0.321264     100.000000 ALAMO CA 94507 195 359706.62 15633.60 0.361822    
100.000000 KETCHUM ID 83340 196 114036.31 3101.07 0.254784     100.000000
LAKEWOOD CO 80215 197 340775.72 4789.81 0.334173     100.000000 OYSTER BAY COVE
NY 11771 198 138496.88 8715.36 0.207754       NEWCASTLE CA 95658 199 61045.52
5345.99 0.349376     100.000000 HALF MOON BAY CA 94019 200 4611540.35 7394.44
0.122343     100.000000 LAKESIDE MI 49116 201 104668.16 7023.92 0.182077    
82.118400 WESTERN SPRINGS IL 60558 202 31579.75 3338.66 0.286171       NASHVILLE
TN 37205 203 280764.63 7589.26 0.273318       MANHATTAN BEACH CA 90266 204
180922.86 6828.63 0.401044     100.000000 DALLAS TX 75214 205 1090750.28 6409.27
0.289140     100.000000 WINDERMERE FL 34756 206 52968.60 4627.75 0.376186      
MOORESVILLE NC 28117 207 429715.50 10741.09 0.223708     60.809100 LOS ANGELES
CA 90068 208 1024805.60 5119.07 0.460987       IRVING TX 75038 209 80149.30
6539.89 0.339087       SEATTLE WA 98105 210 271418.13 4973.25 0.341023    
100.000000 DALLAS TX 75205 211 643202.06 20176.16 0.223241     100.000000
ATLANTA GA 30309 212 52643.63 3807.50 0.258391       GUILFORD CT 06437 213
93556.51 6567.25 0.448901     100.000000 REDONDO BEACH CA 90277 214 54007.68
40006.60 0.430244     100.000000 MISSOURI CITY TX 77459 215 85809.68 5449.77
0.378678       PETALUMA CA 94952 216 74112.43 5025.53 0.373103       WASHINGTON
DC 20016 217 45582.51 4419.67 0.408830       SAN DIEGO CA 92130 218 31645.72
4440.56 0.437623       LOS GATOS CA 95030 219 41422.24 4908.08 0.246515      
VENICE CA 90291 220 1038661.22 7517.25 0.128713     100.000000 DALLAS TX 75205
221 341439.30 4798.19 0.178114       GREENWOOD VILLAGE CO 80121 222 46744.65
4281.03 0.294397       SAN DIEGO CA 92122 223 37851.89 5312.39 0.366473    
100.000000 HAMILTON NJ 08620 224 64442.25 3291.39 0.262192       OREM UT 84097
225 115005.30 10812.25 0.282574       DALLAS TX 75287 226 1031275.72 5943.27
0.501301     100.000000 SAUSALITO CA 94965 227 464998.60 7450.17 0.255449    
100.000000 COALVILLE UT 84017 228 493831.60 6366.39 0.282761       GREAT FALLS
VA 22066 229 67994.29 3295.81 0.345208       CHANDLER AZ 85248 230 328776.64
9790.52 0.357649     100.000000 MILTON GA 30004 231 321343.38 8850.19 0.093508  
    ALTADENA CA 91001 232 142266.60 4346.02 0.430104     100.000000 PORTLAND OR
97229 233 92563.64 5625.44 0.220938       ENCINITAS CA 92024 234 235323.37
5006.58 0.260160       CAMPBELL CA 95008 235 68529.83 4960.95 0.265034    
100.000000 SAN DIEGO CA 92120 236 235728.47 4364.48 0.329395     100.000000 BEND
OR 97701 237 1185575.90 17863.30 0.357266     100.000000 TAMPA FL 33606 238
61757.23 6550.39 0.183393     100.000000 APALACHIN NY 13732 239 108291.26
7804.97 0.387055     100.000000 STATEN ISLAND NY 10304 240 51013.21 3669.67
0.399964     100.000000 DALLAS TX 75225 241 40980.18 5039.24 0.338566       SAN
JOSE CA 95125 242 76055.80 5595.89 0.405332       MORGAN HILL CA 95037 243
75636.98 4147.18 0.311038     100.000000 FAIR OAKS RANCH TX 78015 244 814635.04
8587.67 0.343507     100.000000 CARLSBAD CA 92009 245 114386.61 4457.01 0.435667
      SAN FRANCISCO CA 94114 246 112065.66 5663.77 0.237517       FREMONT CA
94539 247 632413.91 6413.87 0.257248       SAN FRANCISCO CA 94114 248 1323703.46
7173.82 0.222470       GRANITE BAY CA 95746 249 31448.46 5437.23 0.310699      
SEATTLE WA 98102 250 67296.88 4767.24 0.226114     100.000000 PARKER CO 80134
251 158227.13 5674.34 0.329230       MEDFIELD MA 02052 252 251298.13 6395.37
0.343123       OAKLAND CA 94610 253 321296.75 7990.73 0.185677       GREAT FALLS
VA 22066 254 256888.67 9548.23 0.267059       EDMONDS WA 98026 255 371257.24
9660.40 0.297889     100.000000 MADISON NJ 07940 256 79095.09 6141.26 0.408386  
  100.000000 DALLAS TX 75230 257 313700.36 6889.73 0.363099       MERCER ISLAND
WA 98040 258 37460.08 6464.10 0.412821       REDONDO BEACH CA 90277 259
304200.36 5528.64 0.298040     100.000000 Coto De Caza CA 92679 260 1113116.48
6345.32 0.188994       WESTFIELD NJ 07090 261 490599.38 4678.68 0.414987    
100.000000 UNIVERSITY PARK TX 75205 262 155301.80 2707.85 0.379224       LOS
ANGELES CA 91601 263 199192.83 6670.19 0.170952       TUCSON AZ 85718 264
68048.64 4231.34 0.221331       WHEATON IL 60187 265 298087.86 4709.13 0.227861
      ACAMPO CA 95220 266 124865.03 6932.15 0.323083       CORONA DEL MAR CA
92625 267 185683.26 5549.71 0.210615       ALLEN TX 75013 268 59512.31 4603.97
0.418543       SARATOGA CA 95070 269 127585.73 4878.87 0.313270       SACRAMENTO
CA 95816 270 42466.16 4231.91 0.431461       GRANITE BAY CA 95746 271 387849.27
5619.64 0.265634       MORAGA CA 94556 272 503322.18 4228.32 0.269347    
100.000000 ATLANTA GA 30327 273 425161.68 7768.82 0.310753       REHOBOTH BEACH
DE 19971 274 215458.88 6163.14 0.212616     100.000000 FORT WORTH TX 76107 275
787244.33 7098.81 0.119205       NEW YORK NY 10011 276 60459.88 7471.29 0.398468
      WINCHESTER MA 01890 277 31289.26 4552.74 0.268562       SEATTLE WA 98107
278 102284.45 3764.60 0.064860       SEATTLE WA 98199 279 194256.21 7925.95
0.300059     100.000000 DUBLIN CA 94568 280 102059.45 4996.31 0.373454       SAN
JOSE CA 95120 281 72631.60 4718.19 0.353749       NOBLESVILLE IN 46062 282
127009.50 11199.33 0.257817       BOULDER CO 80304 283 77442.19 8767.45 0.318805
    100.000000 SAINT LOUIS MO 63124 284 54016.36 8121.48 0.274529     100.000000
ORANGE CA 92869 285 168562.83 6929.58 0.391902       SARATOGA CA 95070 286
73600.22 3743.19 0.134566     100.000000 Seattle WA 98117 287 185700.73 5168.40
0.235227     100.000000 FALLS CHURCH VA 22046 288 202602.06 3771.64 0.359904    
  LOS GATOS CA 95030 289 254323.31 6419.70 0.152780       POWAY CA 92064 290
1718699.70 5768.37 0.357717     100.000000 PLANO TX 75093 291 499302.53 12988.82
0.324963       BRECKENRIDGE CO 80424 292 43452.63 4369.59 0.395737       HOUSTON
TX 77063 293 3102702.24 18838.18 0.407557     100.000000 HOUSTON TX 77005 294
56139.86 6085.42 0.244196       CHESTNUT HILL MA 02467 295 21800.34 3698.19
0.248270       AUSTIN TX 78703 296 129749.59 5429.99 0.365185       BELLEVUE WA
98004 297 169502.40 3894.05 0.362659       CHICAGO IL 60618 298 28911.85 5840.16
0.365707       DANVILLE CA 94526 299 94319.45 4636.35 0.258619       BELLEVUE WA
98008 300 129571.57 6110.60 0.284859     100.000000 DUNWOODY GA 30338 301
86345.23 5174.86 0.369780       LOVELAND CO 80538 302 44455.80 4453.16 0.239606
      SUNNYVALE CA 94087 303 2235592.38 7271.89 0.414452     100.000000 LAKE
OSWEGO OR 97035 304 218427.25 5575.93 0.382349       DALLAS TX 75225 305
279026.71 6385.84 0.194993     100.000000 PANAMA CITY BEACH FL 32413 306
360971.39 5021.15 0.360343     100.000000 RENTON WA 98059 307 2833.60 6661.61
0.307459     93.923000 LONG BEACH CA 90815 308 730395.03 6193.44 0.302119      
HOUSTON TX 77098 309 108047.35 6253.00 0.341024       SAN FRANCISCO CA 94132 310
39861.75 5672.20 0.309393       ANN ARBOR MI 48104 311 539637.12 7328.52
0.319790     100.000000 SEATTLE WA 98199 312 95262.99 3645.84 0.314378      
FORT MILL SC 29708 313 338897.33 5778.47 0.174031       CARLSBAD CA 92009 314
239147.19 6922.05 0.269130       NORTHBROOK IL 60062 315 265723.73 4085.11
0.153812       DALLAS TX 75229 316 1165795.04 28286.94 0.152241       WATERVILLE
VALLEY NH 03215 317 1138894.72 5690.94 0.251040       NEWPORT BEACH CA 92660 318
296727.14 6325.01 0.448988       LOS ALTOS CA 94024 319 356922.09 12765.96
0.237514       GEORGETOWN TX 78628 320 176133.16 10236.13 0.128493    
100.000000 HENDERSON NV 89012 321 215669.61 7722.90 0.247121       REDWOOD CITY
CA 94062 322 216703.23 6977.34 0.364428     100.000000 KNOXVILLE TN 37922 323
107897.05 7511.54 0.379108       MANHATTAN BEACH CA 90266 324 148664.76 11408.71
0.034353       SAN MARINO CA 91108 325 67167.52 3699.76 0.433143     100.000000
CHARLOTTE NC 28207 326 161652.53 3414.34 0.241012       CAMPBELL CA 95008 327
192081.66 4288.21 0.292916       HOLLIS NH 03049 328 69287.55 18427.69 0.420453
    100.000000 HINGHAM MA 02043 329 146649.47 3817.11 0.356739       SEVERNA
PARK MD 21146 330 462949.34 4963.06 0.469735       MIAMI BEACH FL 33140 331
173056.95 14883.83 0.303339       SETAUKET NY 11733 332 242929.04 5504.36
0.197171       ORCHARD LAKE MI 48324 333 670357.34 18040.24 0.136625      
PRINCETON NJ 08540 334 225484.71 11722.72 0.348366       SACRAMENTO CA 95864 335
533988.29 6287.41 0.266775       LAFAYETTE CA 94549 336 74380.06 4841.52
0.261298     81.604600 SAN FRANCISCO CA 94110 337 170634.32 5139.40 0.329156    
  CUPERTINO CA 95014 338 649205.47 5602.00 0.283846       HINGHAM MA 02043 339
87688.20 11386.30 0.441743       HENDERSON NV 89052 340 225928.62 8132.06
0.359158       LAFAYETTE CA 94549 341 55562.44 8314.56 0.399099     78.625800
RIDGEFILED CT 06877 342 132136.56 5885.05 0.207411       GLENVIEW IL 60025 343
39140.31 4629.10 0.235386       WELLESLEY MA 02482 344 44575.22 6725.71 0.133373
      GREENWOOD VILLAGE CO 80212 345 196523.79 4111.36 0.254374     100.000000
SEATTLE WA 98117 346 187218.27 3615.68 0.192618       ELIZABETH CO 80107 347
165946.37 5950.48 0.446286       SAN JOSE CA 95120 348 849833.94 6957.07
0.381727       NEWPORT BEACH CA 92660 349 65561.02 5666.60 0.365587      
SUNNYVALE CA 94087 350 77121.06 5234.89 0.196002       CHEVY CHASE MD 20815 351
177182.60 3965.46 0.307251       SAN FRANCISCO CA 94131 352 404956.33 7380.07
0.381520       GREENWICH CT 06830 353 268378.36 7203.57 0.433049       SARATOGA
CA 95070 354 341285.37 8858.53 0.267055     100.000000 BALTIMORE MD 21209 355
223373.45 7626.19 0.398048     100.000000 SEATTLE WA 98136 356 279173.30 4218.79
0.184937       GLEN ELLYN IL 60137 357 60439.74 4095.85 0.315612       CARLISLE
MA 01741 358 762740.26 10143.98 0.192496     100.000000 ST. LOUIS MO 63122 359
65220.93 4534.08 0.339276       MILTON GA 30004 360 55054.81 4509.41 0.407172  
    SPRING TX 77379 361 55648.30 6403.50 0.158311       CARMEL CA 93923 362
1114165.53 1537.98 0.404731     100.000000 SCOTTSDALE AZ 85262 363 754685.48
8174.27 0.124347       CHESTERFIELD MO 63017 364 171627.50 6288.38 0.326669    
  NAPERVILLE IL 60540 365 71372.07 5826.61 0.324664     100.000000 ALISO VIEJO
CA 92656 366 129339.94 7410.27 0.290876       BENICIA CA 94510 367 101834.76
5282.31 0.284510     100.000000 DOWNERS GROVE IL 60515 368 337871.24 11421.11
0.333986       CUMMING GA 30041 369 310591.02 8560.32 0.281435       DALLAS TX
75225 370 47788.27 9356.95 0.244832       GRANITE BAY CA 95746 371 138667.88
4601.71 0.268933     100.000000 AUSTIN TX 78701 372 3257123.42 9820.10 0.242740
      PARADISE VALLEY AZ 85253 373 44388.37 5773.60 0.354390       HOUSTON TX
77055 374 148725.31 4274.57 0.168733       CORTE MADERA CA 94925 375 169037.84
7417.65 0.214599       PORTLAND OR 97201 376 1711370.79 5818.86 0.389617    
100.000000 ALEXANDRIA VA 22309 377 1074558.23 5264.85 0.196267       ARLINGTON
VA 22207 378 242622.42 9628.72 0.187656       NEWTON PA 18940 379 465650.20
9111.85 0.331793       BURLINGAME CA 94010 380 151923.83 7640.04 0.366722      
COS COB CT 06807 381 508339.75 11830.99 0.247850       ENCINO CA 91436 382
60082.94 4601.81 0.291315       ARLINGTON VA 22201 383 254488.03 4618.10
0.277086       ORINDA CA 94563 384 1116683.96 13412.01 0.031960       HINSDALE
IL 60521 385 91423.64 5727.46 0.392740       SAN FRANCISCO CA 94114 386
246279.63 7974.51 0.097341     100.000000 OSTERVILLE MA 02655 387 133606.71
6872.44 0.085047       LITTLETON CO 80127 388 342333.40 11002.86 0.366762      
STEAMBOAT SPRINGS CO 80487 389 189210.83 14859.47 0.301681     100.000000
TEMECULA CA 92591 390 391850.33 6536.89 0.326395     100.000000 CLAREMONT CA
91711 391 39610.32 3193.82 0.273991       HAYMARKET VA 20169 392 65820.27
3425.11 0.352354       PALO ALTO CA 94303 393 249110.66 6898.53 0.413912    
100.000000 BRONXVILLE NY 10708 394 57889.90 8038.50 0.196061       RIVERSIDE CA
92506 395 259976.26 3364.58 0.373971       LINCOLN CA 95648 396 2524155.72
6150.49 0.326635     100.000000 IRVING TX 75038 397 78540.48 5251.97 0.260437  
    HINSDALE IL 60521 398 79188.95 4462.83 0.404181       HOUSTON TX 77096 399
149742.38 5593.90 0.227050     100.000000 FALLS CHURCH VA 22043 400 347438.90
4345.41 0.230787       SAN JOSE CA 95125 401 128201.95 8285.81 0.462464      
SUNNYVALE CA 94087 402 48277.67 8958.04 0.360362     100.000000 HENDERSON NV
89052 403 1024218.57 8971.69 0.400028       SACRAMENTO CA 95864 404 124824.13
4469.80 0.242828       SEATTLE WA 98105 405 131726.43 7315.22 0.325121    
100.000000 NEW YORK NY 10036 406 420956.78 8322.09 0.255514       BETHESDA MD
20817 407 78670.84 11104.65 0.301507     91.566400 OCALA FL 34482 408 55218.92
6835.39 0.366921     100.000000 WEST LINN OR 97068 409 226025.25 5301.05
0.250380       NEWTON MA 02459 410 1293089.27 4088.33 0.455572     100.000000
LOS GATOS CA 95032 411 65743.39 5631.31 0.278592       KANSAS CITY MO 64110 412
27315.25 4598.86 0.397622       ALAMO CA 94507 413 200838.08 7322.51 0.199241  
    SAN FRANCISCO CA 94123 414 1424500.24 7545.36 0.371879       CALABASAS CA
91302 415 70388.03 8064.83 0.269350     79.970500 NEWTON MA 02468 416 50665.10
4431.22 0.219390     100.000000 BETHESDA MD 20816 417 363033.74 15878.98
0.423462     100.000000 EDINA MN 55424 418 350835.71 6596.63 0.473172       LOS
ALTOS CA 94024 419 61441.09 6043.25 0.362595       Short Hills NJ 07078 420
229681.69 4834.74 0.284178       BROOKLINE MA 02445 421 271761.83 6797.09
0.327361       MIAMI BEACH FL 33140 422 1936961.28 13691.87 0.442055      
KENSINGTON CA 94708 423 836449.51 8969.32 0.295692       DALLAS TX 75230 424
62357.09 4362.77 0.317585       HOUSTON TX 77019 425 266470.53 3539.06 0.396301
      OKATIE SC 29909 426 565637.72 6111.11 0.225641       FALLS CHURCH VA 22046
427 85755.16 7773.00 0.266503       CHICAGO IL 60654 428 250006.86 3868.59
0.374802     100.000000 FOUNTAIN HILLS AZ 85268 429 113469.01 6732.79 0.146182  
    ATLANTA GA 30305 430 103070.41 3363.76 0.218954       SAMMAMISH WA 98075 431
226293.85 5218.48 0.371565       MANHATTAN BEACH CA 90266 432 70958.02 5287.81
0.319263       PACLFIC PALLSADES CA 90272 433 85567.14 6561.08 0.302981      
PROSPER TX 75078 434 8374979.41 10819.05 0.432762     100.000000 DALLAS TX 75205
435 70706.85 4919.74 0.207379       ALAMO CA 94507 436 502089.92 6329.80
0.310833       NEW YORK NY 10024 437 49061.76 6246.13 0.177830       GLENCOE IL
60022 438 229842.00 10424.92 0.350845       MENLO PARK CA 94025 439 28254.97
3404.21 0.241828       MERCER ISLAND WA 98040 440 158334.61 11300.95 0.245419  
    ANNANDALE VA 22003 441 290512.00 6114.27 0.419264       SCARSDALE NY 10583
442 1556172.07 8650.63 0.226257       CHARLOTTE NC 28207 443 74109.87 4973.00
0.212053       SAN DIEGO CA 92106 444 92289.63 5890.23 0.400571       HOUSTON TX
77025 445 2404980.76 5546.37 0.367826       DALLAS TX 75230 446 47835.03
14470.34 0.401954       GREENSBORO NC 27455 447 109056.63 12004.40 0.354930    
  OAK BROOK IL 60523 448 1190712.36 12909.87 0.249688       SAN RAMON CA 94583
449 82350.48 5700.33 0.228013       COLUMBIA SC 29205 450 179452.20 6077.37
0.364657       DALLAS TX 75225 451 677129.09 6645.00 0.183512       DALLAS TX
75230 452 105226.07 4373.01 0.388712       SAN RAFAEL CA 94903 453 668733.63
10631.68 0.249215       BOULDER CO 80302 454 225239.06 8208.47 0.362816      
UNIVERSITY PARK TX 75225 455 1801466.02 6948.64 0.415636     100.000000 HOUSTON
TX 77056 456 269866.31 8843.39 0.208505     100.000000 NEEDHAM MA 02494 457
531246.64 4663.68 0.167049       CORONADO CA 92118 458 588063.34 6573.86
0.376920       BERKELEY CA 94707 459 226942.77 7150.91 0.262341     100.000000
MCLEAN VA 22101 460 3607671.61 4847.44 0.214884       NEW YORK NY 10016 461
425431.55 4308.22 0.192375     100.000000 SCOTTSDALE AZ 85262 462 250425.45
10550.93 0.333693       MCCALL ID 83638 463 121097.63 7778.30 0.448748      
BROADLANDS VA 20148 464 152888.02 4698.60 0.386017       MANCHESTER MA 01944 465
829037.96 6577.73 0.192307       SANTA MONICA CA 90405 466 408023.86 5188.79
0.322989       SAN FRANCISCO CA 94115 467 40906.23 6718.91 0.367319      
LIGHTHOUSE POINT FL 33064 468 143890.81 5757.38 0.383770       DOVER MA 02030
469 50076.67 5549.04 0.364330       SHORT HILLS NJ 07078 470 75926.93 14152.49
0.439469       BURR RIDGE IL 60527 471 119711.41 4790.80 0.117138       MORGAN
UT 84050 472 789541.96 3661.60 0.252524       SEATTLE WA 98115 473 240884.56
3573.07 0.329831       PARADISE VALLEY AZ 85253 474 180755.73 5879.91 0.343720  
    SOLANA BEACH CA 92075 475 26697.08 6338.96 0.253314       ACTON MA 01720 476
101415.18 4276.69 0.298621       ANNAPOLIS MD 21405 477 580300.92 3318.14
0.352151       LAFAYETTE CO 80026 478 106423.91 5449.55 0.304161       SAN
ANSELMO CA 94960 479 192939.25 4138.42 0.217028       BETHESDA MD 20816 480
89066.85 4456.75 0.380937     100.000000 LAS VEGAS NV 89134 481 663062.71
6217.63 0.224284       LOS ALTOS CA 94024 482 119768.04 5055.27 0.111864      
Charlotte NC 28207 483 2034247.83 16254.10 0.424456       WASHIGTON DC 20015 484
129173.14 3989.21 0.360786       ATLANTA GA 30327 485 712216.99 8376.53 0.266789
      GREAT FALLS VA 22066 486 129853.28 6809.15 0.287306     100.000000 CHICAGO
IL 60647 487 120806.71 10878.78 0.350653     100.000000 NEWTON MA 02466 488
2199090.84 8798.16 0.274891       NEWBURGH IN 47630 489 203064.68 4260.79
0.147290       SALT LAKE CITY UT 84108 490 99220.37 6686.93 0.341134       SAN
JOSE CA 95132 491 873291.70 7183.31 0.137160       NEEDHAM MA 02492 492 40923.23
4876.07 0.316365       SAN RAMON CA 94582 493 961346.74 6745.51 0.392965      
RIVERSIDE CT 06878 494 67577.87 6510.83 0.347244       WASHINGTON DC 20016 495
42319.79 6475.99 0.272882       SUDBURY MA 01776 496 156004.83 4562.69 0.477611
      AUSTIN TX 78704 497 184434.07 8146.34 0.163963       SENECA SC 29672 498
151544.91 8447.99 0.325842       LOS ANGELES CA 91316 499 194501.44 4994.78
0.128454       CHEVY CHASE MD 20815 500 272894.83 8617.18 0.376554      
LEXINGTON MA 02421 501 63953.64 4833.25 0.308505       NASHVILLE TN 37221 502
143991.45 7135.22 0.418349       DALLAS TX 75214 503 79696.53 5348.33 0.428861  
    BOCA RATON FL 33431 504 185622.46 11269.43 0.310231       ENCINITAS CA 92024
505 297968.43 6657.97 0.357401       MARVIN NC 28173 506 180774.10 13288.03
0.309669       GLENVIEW IL 60025 507 714129.00 2376.85 0.214002       SAN
FRANCISCO CA 94123 508 280054.74 4906.11 0.276384     100.000000 OAKTON VA 22124
509 89135.12 5611.09 0.336665       DOVER MA 02030 510 121820.27 11704.55
0.263198       SOUTH DENNIS MA 02660 511 39061.91 5135.55 0.126630      
ALEXANDRIA VA 22307 512 546297.40 5046.88 0.482190       WASHINGTON DC 20011 513
84526.10 6918.72 0.154830       ARLINGTON VA 22205 514 353634.07 17500.28
0.387374       WAYZATA MN 55391 515 300791.55 6040.01 0.369938       BARRINGTON
IL 60010 516 84557.80 5518.43 0.294316     100.000000 NEEDHAM MA 02494 517
82606.26 6541.56 0.379129       VIENNA VA 22180 518 315891.96 6153.36 0.419432  
    SCITUATE MA 02066 519 433383.17 11389.69 0.239239       NEWTON MA 02468 520
342468.80 5176.93 0.177499       SUDBURY MA 01776 521 168513.06 8676.10 0.352598
      HINGHAM MA 02043 522 75441.35 8903.09 0.406751       SAN FRANCISCO CA
94118 523 105971.60 8222.22 0.223430       HALF MOON BAY CA 94019 524 2992702.22
16822.76 0.151944       EL PASO TX 79902 525 409564.27 5338.31 0.229546      
ENCINO CA 91436 526 38783.08 7505.46 0.275080       st louis MO 63119 527
284354.94 11598.93 0.400258     100.000000 LAKE FOREST IL 60045 528 147750.37
5817.30 0.349038       Weston CT 06883 529 39763.42 5316.69 0.255201       SANTA
MONICA CA 90405 530 237561.16 4717.18 0.321278       NORTH ATTLEBORO MA 02760
531 173226.05 7637.93 0.292828       RYE NY 10580 532 227946.21 5583.86 0.268025
      Mamaroneck NY 10543 533 2720823.75 13983.25 0.434682       WESTPORT CT
06880 534 612002.75 6327.68 0.374397       Seattle WA 98040 535 86678.78 5780.44
0.135322       SCOTTSDALE AZ 85266 536 103994.17 6516.21 0.312778       SEATTLE
WA 98112 537 380122.80 7181.62 0.368452       GRANBURY TX 76049 538 5285013.06
7053.09 0.304647       WESTPORT CT 06880 539 240880.10 9370.06 0.170435      
Severna Park MD 21146 540 71053.33 5676.00 0.245964       Los Gatos CA 95032 541
202089.73 14190.70 0.171601       HOUSTON TX 77025 542 181194.21 10716.09
0.356160       HIGHLAND MD 20777 543 164850.89 8685.52 0.363620       ARLINGTON
VA 22205 544 255857.36 9695.69 0.365462     100.000000 MONTAUK NY 11954 545
144505.66 8775.67 0.265594       NAPLES FL 34102 546 750214.06 29241.30 0.265497
      EVANSTON IL 60201 547 340126.54 8824.96 0.152834       NAPERVILLE IL 60563
548 277857.92 5252.37 0.410334       MAITLAND FL 32751 549 8708199.44 8003.38
0.213571     100.000000 LONG BEACH CA 90803 550 79838.49 5903.71 0.312710      
CAMARILLO CA 93010 551 64381.32 3592.11 0.256579       SALT LAKE CITY UT 84102
552 455729.85 7039.82 0.302170     100.000000 CAMARILLO CA 93012 553 188276.22
6230.38 0.380776     100.000000 HOUSTON TX 77005 554 23932.47 5274.09 0.423486  
    CORONADO CA 92118 555 101248.71 6582.88 0.440150       MOORPARK CA 93021 556
204633.10 7691.01 0.145880       TAHOE CITY CA 96145 557 240369.26 5269.03
0.387304       STEVENSON RANCH CA 91381 558 489618.27 5812.03 0.168315      
HUNTINGTON BEACH CA 92648 559 66605.62 4440.80 0.418669       LOS ANGELES CA
90019 560 1407087.67 5496.61 0.182847       WALNUT CREEK CA 94596 561 167516.30
13261.10 0.381667     100.000000 COVINA CA 91724 562 85813.40 8870.97 0.127410  
    HOUSTON TX 77024 563 323833.91 4182.10 0.244806       HIGHLANDS RANCH CO
80126 564 63920.55 7053.39 0.431840       SHERMAN OAKS CA 91403 565 125861.64
4534.80 0.434293       SAN CLEMENTE CA 92673 566 113946.00 6048.32 0.335541    
  SACRAMENTO CA 95816 567 435084.53 3274.48 0.200511       LAS VEGAS NV 89128
568 100494.53 11381.97 0.235328       ST. LOUIS MO 63124 569 1011389.25 6173.34
0.236560       Poway CA 92064 570 63085.08 5025.37 0.299051       MILPITAS CA
95035 571 75482.47 3325.37 0.247397       CARMEL CA 93923 572 359044.27 6093.36
0.425566       MILL VALLEY CA 94941 573 953178.14 7578.35 0.346011    
100.000000 SAN FRANCISCO CA 94127

 

  123 124 125 126 127 128 129 130 131 132   Property Type Occupancy Sales Price

Original Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

Original Automated

Valuation Model

(AVM) Model Name

Original AVM

Confidence Score

Most Recent

Property Value2

Most Recent

Property Valuation

Type

1 1 1   960000.00 3 20130211         2 1 1 2125000.00 2125000.00 3 20130323    
    3 1 1 1000000.00 1080000.00 3 20130308         4 1 1   1800000.00 3 20130318
        5 1 1   820000.00 3 20130314         6 1 1 830000.00 830000.00 3
20130320         7 1 1 1200000.00 1200000.00 3 20130318         8 7 1 785000.00
785000.00 3 20130314         9 1 2 2000000.00 2000000.00 3 20130319         10 1
1 1203500.00 1203500.00 3 20130321         11 1 1 1000000.00 1000000.00 3
20130315         12 1 1   843000.00 3 20130318         13 1 1   1400000.00 3
20130318         14 7 1   680000.00 3 20121228         15 7 1 2574861.00
2575000.00 3 20130303         16 7 1 1778000.00 1780000.00 3 20130315         17
1 2 839000.00 839000.00 3 20130313         18 7 2 657000.00 658000.00 3 20130227
        19 1 1   1550000.00 3 20130314         20 1 1 820000.00 820000.00 3
20130322         21 7 1 985000.00 985000.00 3 20130305         22 1 1  
1050000.00 3 20130313         23 1 1   915000.00 3 20130107         24 1 1
850000.00 815000.00 3 20130315         25 1 1 1150000.00 1150000.00 3 20130306  
      26 1 1 675000.00 675000.00 3 20130318         27 7 1   980000.00 3
20130322         28 1 1   1300000.00 3 20130308         29 1 1   1700000.00 3
20130305         30 7 1 550000.00 545000.00 3 20130308         31 1 1  
1400000.00 3 20130215         32 1 1 1758000.00 1760000.00 3 20130318         33
1 1 875000.00 880000.00 3 20130305         34 1 1 1600000.00 1600000.00 3
20130313         35 7 1   750000.00 3 20130218         36 1 1 775000.00
775000.00 3 20130320         37 1 1 860000.00 900000.00 3 20130308         38 3
1 990000.00 995000.00 3 20130311         39 1 1   1520000.00 3 20130301        
40 1 1   850000.00 3 20130212         41 1 1 1625000.00 1635000.00 3 20130319  
      42 1 1 830000.00 830000.00 3 20130304         43 1 1 2475000.00 2500000.00
3 20130305         44 1 1 1180000.00 1195000.00 3 20130318         45 1 1
1250000.00 1250000.00 3 20130228         46 1 1 1090000.00 1100000.00 3 20130320
        47 1 1   753000.00 3 20130215         48 1 1   1100000.00 3 20130307    
    49 7 1 875000.00 875000.00 3 20130302         50 1 1   1225000.00 3 20130319
        51 1 1 1730000.00 1730000.00 3 20130227         52 7 1   778000.00 3
20130313         53 1 1   1950000.00 3 20130321         54 1 1   1540000.00 3
20130304         55 1 1 780000.00 790000.00 3 20130311         56 1 1 949000.00
970000.00 3 20130308         57 1 1   900000.00 3 20130227         58 7 1  
890000.00 3 20130307         59 7 1 655000.00 700000.00 3 20130226         60 7
1   1100000.00 3 20130210         61 7 1   1550000.00 3 20130307         62 1 1
  2200000.00 3 20130312         63 1 1 825000.00 835000.00 3 20130227         64
1 1   1500000.00 3 20130308         65 1 1   1040000.00 3 20130313         66 3
1   830000.00 3 20130307         67 7 1   2025000.00 3 20130304         68 1 1
830000.00 830000.00 3 20130318         69 7 1   828000.00 3 20130224         70
1 1   905000.00 3 20130307         71 1 1 1250000.00 1260000.00 3 20130222      
  72 1 1   1295000.00 3 20130227         73 12 1 1287000.00 2130000.00 3
20130222         74 1 1 1128000.00 1130000.00 3 20130306         75 1 1  
1300000.00 3 20130225         76 12 1 570000.00 570000.00 3 20130312         77
1 1 1250000.00 1250000.00 3 20130225         78 1 1   1125000.00 3 20130221    
    79 1 1   1750000.00 3 20130301         80 7 1   2350000.00 3 20130306      
  81 12 1 1135000.00 1135000.00 3 20130304         82 1 1   1260000.00 3
20130227         83 12 1   1053312.00 3 20130312         84 1 1 960000.00
968000.00 3 20130307         85 1 1 2001000.00 2000000.00 3 20130227         86
1 1   830000.00 3 20130318         87 8 1   1150000.00 3 20130306         88 1 1
  975000.00 3 20130128         89 1 1   990000.00 3 20130226         90 1 1  
1565000.00 3 20130325         91 1 1   1580000.00 3 20130306         92 7 1
890000.00 890000.00 3 20130226         93 1 1 2390000.00 2395000.00 3 20130315  
      94 1 1   2500000.00 3 20130211         95 1 1   1200000.00 3 20130209    
    96 1 1   1300000.00 3 20130308         97 1 1   735000.00 3 20130211        
98 7 1 605000.00 640000.00 3 20130313         99 1 1 676000.00 676000.00 3
20130228         100 1 1 1525000.00 1525000.00 3 20130309         101 1 1
1690000.00 1695000.00 3 20130303         102 1 1   1270000.00 3 20130319        
103 1 1   1465000.00 3 20130307         104 1 1 812575.00 813000.00 3 20130319  
      105 1 1 1135000.00 1135000.00 3 20130308         106 7 1 618700.00
620000.00 3 20130216         107 1 1 847000.00 850000.00 3 20130207         108
1 1 865000.00 865000.00 3 20130208         109 1 1   817500.00 3 20130312      
  110 7 1   900000.00 3 20130226         111 1 1   1431000.00 3 20130304        
112 13 1   2550000.00 3 20130219         113 1 1   960000.00 3 20130313        
114 1 1   1475000.00 3 20130304         115 1 1 1095000.00 1095000.00 3 20130221
        116 7 1 960000.00 960000.00 3 20130305         117 1 1   940000.00 3
20130305         118 1 1 600000.00 630000.00 3 20130313         119 7 1
945000.00 950000.00 3 20130306         120 7 1 970618.00 975000.00 3 20130311  
      121 1 1   1100000.00 3 20130306         122 7 1   1050000.00 3 20130301  
      123 1 1   1950000.00 3 20130302         124 1 1   1475000.00 3 20130301  
      125 7 1   1100000.00 3 20130312         126 7 1   910000.00 3 20130226    
    127 1 1   900000.00 3 20130217         128 7 1   1560000.00 3 20130311      
  129 7 1   915000.00 3 20130306         130 1 1   1500000.00 3 20130304        
131 1 1   2075000.00 3 20121207         132 1 1   1110000.00 3 20130302        
133 7 1 570000.00 575000.00 3 20130222         134 1 1   845000.00 3 20130212  
      135 1 1 1005000.00 1010000.00 3 20130305         136 7 1   1040000.00 3
20130306         137 7 1 790000.00 790000.00 3 20130226         138 1 1
780000.00 780000.00 3 20130225         139 1 1   1160000.00 3 20130221        
140 13 1   2600000.00 3 20130226         141 7 1   1600000.00 3 20130208        
142 1 1   1125000.00 3 20130301         143 1 1   1000000.00 3 20130228        
144 7 1   1325000.00 3 20130307         145 1 1   2000000.00 3 20130312        
146 1 1   1400000.00 3 20130307         147 7 1 760000.00 760000.00 3 20130305  
      148 1 1   730000.00 3 20130225         149 7 1   1220000.00 3 20130218    
    150 1 1   940000.00 3 20130128         151 1 1 2425000.00 2425000.00 3
20130228         152 1 1 1875000.00 1875000.00 3 20130304         153 7 1
745000.00 755000.00 3 20130205         154 1 1   700000.00 3 20130215        
155 1 1 1840000.00 1950000.00 3 20130222         156 3 1   890000.00 3 20130301
        157 1 1   1225000.00 3 20130226         158 1 1 1125000.00 1250000.00 3
20130228         159 1 1   1100000.00 3 20130305         160 7 1   750000.00 3
20130219         161 7 1   1050000.00 3 20130308         162 7 1   860000.00 3
20130125         163 1 1 920000.00 920000.00 3 20130225         164 3 2
880000.00 900000.00 3 20130221         165 1 1   1090000.00 3 20130305        
166 7 1   1100000.00 3 20130212         167 7 1 960000.00 960000.00 3 20130311  
      168 1 1   650000.00 3 20130221         169 1 1   665000.00 3 20130205    
    170 14 1   1575000.00 3 20121115         171 12 1 621000.00 640000.00 3
20130225         172 1 1   830000.00 3 20130110         173 1 1 1051500.00
1052000.00 3 20130227         174 1 1   1000000.00 3 20130211         175 1 1  
1700000.00 3 20130318         176 1 1   1430000.00 3 20130312         177 7 1
1100000.00 1100000.00 3 20130222         178 1 1 600000.00 600000.00 3 20130228
        179 7 1 905000.00 915000.00 3 20130301         180 7 1   640000.00 3
20130305         181 1 1   1850000.00 3 20130228         182 7 2 1525000.00
1550000.00 3 20130228         183 1 1 980400.00 1000000.00 3 20130305        
184 1 1 1045000.00 1045000.00 3 20130214         185 1 1 945000.00 910000.00 3
20130221         186 1 1   960000.00 3 20130301         187 1 1   887000.00 3
20130228         188 3 1   1150000.00 3 20130304         189 1 1 910000.00
915000.00 3 20130301         190 1 1   1650000.00 3 20130214         191 1 2
703750.00 750000.00 3 20130227         192 1 1 750000.00 760000.00 3 20130218  
      193 1 1   1139800.00 3 20130224         194 7 1 900000.00 900000.00 3
20130220         195 1 2 2024900.00 2155000.00 3 20130212         196 1 1
613500.00 610000.00 3 20130304         197 1 1 920000.00 940000.00 3 20130201  
      198 1 1   855000.00 3 20130308         199 1 1 1045000.00 1045000.00 3
20130211         200 1 2 1000000.00 1056000.00 3 20130222         201 1 1
650000.00 660000.00 3 20130227         202 1 1   865000.00 3 20130211        
203 1 1   1772000.00 3 20130218         204 1 1 711000.00 745000.00 3 20130221  
      205 7 1 1200000.00 1240000.00 3 20130220         206 1 1   995000.00 3
20130313         207 1 1 2000000.00 2000000.00 3 20130226         208 7 1  
613000.00 3 20130302         209 1 1   820000.00 3 20130212         210 1 1
1035000.00 1045000.00 3 20130301         211 1 1 1445000.00 1445000.00 3
20130225         212 1 1   560000.00 3 20130301         213 1 1 1000000.00
1000000.00 3 20130220         214 7 1 855000.00 860000.00 3 20130225         215
1 1   1750000.00 3 20130129         216 1 1   1129000.00 3 20130304         217
7 1   925000.00 3 20130223         218 1 1   1100000.00 3 20130221         219 1
1   1200000.00 3 20130216         220 1 1 1595000.00 1625000.00 3 20130227      
  221 7 1   825000.00 3 20130227         222 1 1   900000.00 3 20130212        
223 1 1 630000.00 635000.00 3 20130224         224 1 1   640000.00 3 20130227  
      225 7 1   896000.00 3 20130218         226 1 1 1000000.00 1000000.00 3
20130222         227 7 1 895000.00 895000.00 3 20130221         228 7 1  
1630000.00 3 20130302         229 7 1   825000.00 3 20130215         230 7 1
1095000.00 1100000.00 3 20130214         231 1 1   1500000.00 3 20130208        
232 7 1 699900.00 700000.00 3 20130308         233 7 1   795000.00 3 20130123  
      234 1 1   950000.00 3 20130301         235 1 1 840000.00 850000.00 3
20130225         236 7 1 975000.00 975000.00 3 20130222         237 1 1
1337500.00 1340000.00 3 20130213         238 1 1 615000.00 625000.00 3 20130204
        239 1 1 865200.00 920000.00 3 20130213         240 1 1 835400.00
837500.00 3 20130228         241 1 1   810000.00 3 20130208         242 1 1  
1857000.00 3 20130224         243 7 1 560000.00 561000.00 3 20130307         244
7 1 967980.00 950000.00 3 20130225         245 3 1   1100000.00 3 20130206      
  246 1 1   860000.00 3 20130222         247 1 1   1670000.00 3 20130301        
248 7 1   1000000.00 3 20130212         249 1 1   878000.00 3 20130304        
250 1 1 610000.00 610000.00 3 20130312         251 1 1   1040000.00 3 20130222  
      252 1 1   1080000.00 3 20130209         253 7 1   1900000.00 3 20130103  
      254 1 1   1075000.00 3 20130201         255 1 1 1125000.00 1125000.00 3
20130305         256 1 1 819500.00 820000.00 3 20130306         257 1 1  
850000.00 3 20130208         258 1 1   1200000.00 3 20130221         259 7 1
950000.00 950000.00 3 20130222         260 1 1   2300000.00 3 20130211        
261 1 1 840000.00 840000.00 3 20130301         262 1 1   950000.00 3 20130116  
      263 7 1   1370000.00 3 20130209         264 1 1   770000.00 3 20130301    
    265 1 1   580000.00 3 20130218         266 7 1   1755000.00 3 20130219      
  267 7 1   720000.00 3 20130318         268 7 1   960000.00 3 20130301        
269 1 1   1000000.00 3 20130305         270 1 1   810000.00 3 20130122        
271 1 1   1150000.00 3 20130131         272 1 1 760000.00 765000.00 3 20130219  
      273 1 2   1600000.00 3 20130222         274 1 1 725000.00 725000.00 3
20130214         275 2 1   2550000.00 3 20121221         276 1 1   1310000.00 3
20130220         277 1 1   1000000.00 3 20130228         278 1 1   835000.00 3
20130206         279 7 1 945792.00 946000.00 3 20130130         280 1 1  
1170000.00 3 20130220         281 7 1   790000.00 3 20130221         282 1 1  
2150000.00 3 20130302         283 7 1 1022448.00 1025000.00 3 20130225        
284 7 1 860000.00 860000.00 3 20130223         285 1 1   2050000.00 3 20130207  
      286 1 1 840600.00 855000.00 3 20130123         287 1 1 975000.00 975000.00
3 20130206         288 1 1   1525000.00 3 20130129         289 7 1   1235000.00
3 20130220         290 7 1 762300.00 785000.00 3 20130304         291 7 2  
1400000.00 3 20130204         292 7 1   600000.00 3 20130128         293 1 1
2252300.00 2300000.00 3 20130226         294 1 1   1420000.00 3 20130214        
295 1 1   593000.00 3 20130220         296 1 1   1455000.00 3 20130131        
297 1 1   715000.00 3 20130220         298 1 1   1300000.00 3 20130215        
299 1 1   1550000.00 3 20130102         300 7 1 662000.00 655000.00 3 20130128  
      301 7 1   1180000.00 3 20130218         302 1 1   1200000.00 3 20130201  
      303 1 1 3200000.00 3300000.00 3 20130228         304 1 1   1100000.00 3
20130305         305 7 2 730000.00 740000.00 3 20130217         306 1 1
1030000.00 1050000.00 3 20130215         307 1 1 920000.00 923500.00 3 20130204
        308 1 1   1150000.00 3 20130218         309 1 1   995000.00 3 20121220  
      310 1 1   965000.00 3 20130215         311 1 1 1220000.00 1250000.00 3
20130216         312 7 1   645000.00 3 20130118         313 7 1   1200000.00 3
20130226         314 1 1   1065000.00 3 20130208         315 1 1   760000.00 3
20130226         316 1 2   710000.00 3 20130313         317 7 1   4036000.00 3
20130308         318 1 1   1770000.00 3 20130211         319 7 1   1300000.00 3
20130219         320 7 1 890000.00 865000.00 3 20130211         321 1 1  
2050000.00 3 20130221         322 7 1 675000.00 777000.00 3 20130212         323
1 1   1700000.00 3 20130216         324 1 1   3600000.00 3 20130202         325
1 1 775000.00 775000.00 3 20130214         326 1 1   932000.00 3 20130219      
  327 1 1   725000.00 3 20130220         328 3 1 1112500.00 1125000.00 3
20130213         329 1 1   875000.00 3 20130205         330 1 1   1000000.00 3
20130212         331 1 1   1200000.00 3 20130215         332 1 1   846000.00 3
20121220         333 7 1   1340000.00 3 20130221         334 7 1   1560000.00 3
20130201         335 1 1   1190000.00 3 20130214         336 1 1 825000.00
825000.00 3 20130212         337 1 1   1255000.00 3 20130218         338 1 1  
840000.00 3 20130222         339 7 1   1250000.00 3 20130112         340 1 1  
1100000.00 3 20130221         341 1 1 1175000.00 1175000.00 3 20130129        
342 1 1   1090000.00 3 20130213         343 1 1   950000.00 3 20130208        
344 7 1   1900000.00 3 20130220         345 1 1 838000.00 838000.00 3 20130215  
      346 1 1   780000.00 3 20130221         347 1 1   1120000.00 3 20130220    
    348 7 1   1725000.00 3 20130130         349 1 1   1225000.00 3 20130208    
    350 1 1   1500000.00 3 20130308         351 1 1   975000.00 3 20130211      
  352 1 1   1725000.00 3 20130215         353 1 1   1705000.00 3 20130202      
  354 7 1 840000.00 875000.00 3 20130218         355 1 1 1070000.00 1070000.00 3
20130208         356 1 1   975000.00 3 20130218         357 1 1   889000.00 3
20130219         358 1 1 860000.00 900000.00 3 20130218         359 7 1  
1000000.00 3 20130225         360 7 1   690000.00 3 20130211         361 1 1  
1525000.00 3 20130218         362 7 2 900000.00 860000.00 3 20130220         363
7 1   1340000.00 3 20130208         364 1 1   1075000.00 3 20130131         365
7 1 1082523.00 1083000.00 3 20130128         366 1 1   590000.00 3 20130204    
    367 12 1 653263.00 655000.00 3 20121210         368 1 1   1400000.00 3
20130222         369 1 1   1450000.00 3 20130225         370 7 1   1150000.00 3
20130212         371 4 1 725000.00 726000.00 3 20130213         372 1 1  
2060000.00 3 20130222         373 1 1   950000.00 3 20130212         374 1 1  
1152000.00 3 20130211         375 1 1   1396000.00 3 20130214         376 1 1
1100000.00 1550000.00 3 20130204         377 1 1   1564140.00 3 20130208        
378 1 1   1400000.00 3 20121220         379 1 1   1866000.00 3 20130207        
380 1 1   1425000.00 3 20130208         381 1 1   1330000.00 3 20130206        
382 1 1   960000.00 3 20130130         383 1 1   1275000.00 3 20130212        
384 1 1   1650000.00 3 20130212         385 3 1   1250000.00 3 20130123        
386 1 2 1220000.00 1220000.00 3 20130207         387 7 1   1375000.00 3 20130305
        388 1 2   2225000.00 3 20130119         389 1 1 1095000.00 1095000.00 3
20130130         390 1 1 1095000.00 1095000.00 3 20130128         391 1 1  
725000.00 3 20130211         392 1 1   1675000.00 3 20130218         393 1 1
1725000.00 1725000.00 3 20130201         394 7 1   1115000.00 3 20130212        
395 7 1   700000.00 3 20130218         396 7 1 717758.00 745000.00 3 20130207  
      397 7 1   1016000.00 3 20130211         398 7 1   885000.00 3 20130220    
    399 7 1 1390000.00 1390000.00 3 20130211         400 1 1   1120000.00 3
20130125         401 1 1   1250000.00 3 20130213         402 7 1 845000.00
845000.00 3 20130123         403 1 1   1150000.00 3 20130118         404 1 1  
960000.00 3 20130104         405 4 1 825000.00 850000.00 3 20130208         406
1 1   1250000.00 3 20130228         407 7 1 1400000.00 1400000.00 3 20130118    
    408 7 1 762500.00 762500.00 3 20130204         409 1 1   1350000.00 3
20130211         410 1 1 940000.00 940000.00 3 20130201         411 7 1  
975000.00 98 20130209         412 1 1   985000.00 3 20130214         413 3 1  
1520000.00 3 20130201         414 7 1   1700000.00 3 20130122         415 1 1
1445000.00 1450000.00 3 20130208         416 1 1 870000.00 870000.00 3 20130204
        417 1 1 1575000.00 1600000.00 3 20130130         418 1 1   4255000.00 3
20130212         419 1 1   1200000.00 3 20130130         420 1 1   1325000.00 3
20130103         421 1 1   1300000.00 3 20130118         422 1 1   1600000.00 3
20130205         423 1 1   820000.00 3 20130206         424 1 1   875000.00 3
20130201         425 7 1   850000.00 3 20130209         426 1 1   1370000.00 3
20130210         427 4 1   550000.00 3 20121221         428 1 1 800000.00
800000.00 3 20130125         429 1 1   1235000.00 3 20130202         430 7 1  
660000.00 3 20130207         431 1 1   1175000.00 3 20130227         432 1 1  
1912000.00 3 20130222         433 7 1   930000.00 3 20130219         434 1 1
1800000.00 1800000.00 3 20130208         435 1 1   1060000.00 3 20130103        
436 2 1   1675000.00 3 20130129         437 1 1   800000.00 3 20130206        
438 1 1   1650000.00 3 20130124         439 1 1   975000.00 3 20130125        
440 1 1   1150000.00 3 20130205         441 1 1   1100000.00 3 20130126        
442 1 1   3600000.00 3 20130212         443 1 1   1550000.00 3 20130125        
444 1 1   993500.00 3 20130130         445 7 1   896000.00 3 20130205        
446 7 1   975000.00 3 20130204         447 7 1   2200000.00 3 20130201        
448 7 1   1850000.00 3 20130208         449 1 1   850000.00 98 20130211        
450 1 1   1700000.00 3 20130131         451 1 1   1050000.00 3 20130219        
452 12 1   725000.00 3 20130203         453 1 1   1900000.00 3 20130115        
454 1 1   1900000.00 3 20130124         455 7 1 1274000.00 1300000.00 3 20130204
        456 1 1 1387500.00 1400000.00 3 20130205         457 7 1   875000.00 3
20130128         458 1 1   1240000.00 3 20130205         459 1 1 1827500.00
1880000.00 3 20130123         460 2 1   875000.00 3 20130110         461 1 1
553500.00 566000.00 3 20130117         462 7 2   1900000.00 3 20130209        
463 7 1   1250000.00 3 20130123         464 1 1   875000.00 3 20130121        
465 1 1   1175000.00 3 20130129         466 3 1   1195000.00 3 20130124        
467 1 1   902000.00 3 20130123         468 1 1   1325000.00 3 20130123        
469 1 1   975000.00 3 20130130         470 7 1   1400000.00 3 20130114        
471 1 1   1100000.00 3 20121227         472 1 1   660000.00 3 20130201        
473 1 1   752948.19 3 20130118         474 7 1   1050000.00 3 20130122        
475 1 1   850000.00 3 20130212         476 7 1   920000.00 3 20130212        
477 7 1   730000.00 3 20130122         478 1 1   1100000.00 3 20130113        
479 12 1   1425000.00 3 20130228         480 7 1 828000.00 830000.00 3 20130111
        481 1 1   2450000.00 3 20130125         482 1 1   1100000.00 3 20130128
        483 1 1   1275000.00 3 20130125         484 1 1   820000.00 3 20130129  
      485 7 1   1600000.00 3 20130118         486 1 1 955500.00 960000.00 3
20121227         487 1 1 1300000.00 1300000.00 3 20130117         488 1 1  
860000.00 3 20130129         489 7 1   890000.00 3 20121226         490 1 1  
975000.00 3 20130201         491 1 1   2500000.00 3 20130207         492 7 1  
939500.00 3 20130114         493 1 1   1650000.00 3 20130117         494 1 1  
1975000.00 3 20130119         495 1 1   970000.00 3 20130113         496 1 1  
1010000.00 3 20130114         497 7 1   1560000.00 3 20130207         498 1 1  
1060000.00 3 20130111         499 1 1   1550000.00 3 20130111         500 1 1  
1150000.00 3 20130104         501 1 1   830000.00 3 20130114         502 1 1  
870000.00 3 20130117         503 7 1   830000.00 3 20121227         504 1 1  
2400000.00 3 20130109         505 7 1   874000.00 3 20130117         506 1 1  
1847000.00 3 20121213         507 12 1   3250000.00 3 20130111         508 1 1
1251000.00 1251000.00 3 20121230         509 1 1   1375000.00 3 20130108        
510 1 2   1929000.00 3 20130213         511 1 1   1100000.00 3 20121226        
512 1 1   1175000.00 98 20121220         513 1 1   1120000.00 3 20121226        
514 1 1   1428000.00 3 20121201         515 1 1   1700000.00 3 20130111        
516 1 1 1370000.00 1370000.00 3 20121109         517 1 1   910000.00 3 20121213
        518 13 1   1360000.00 3 20121126         519 1 1   1575000.00 3 20130201
        520 1 1   995000.00 3 20121218         521 1 1   900000.00 3 20121206  
      522 12 1   2300000.00 3 20121126         523 1 1   1700000.00 3 20121201  
      524 7 1   5000000.00 3 20130125         525 1 1   1075000.00 3 20130116  
      526 7 1   825000.00 3 20130117         527 7 1 1000000.00 1319500.00 3
20130109         528 1 1   1000000.00 3 20130110         529 1 1   1185000.00 3
20130105         530 1 1   775000.00 3 20130124         531 1 1   966000.00 3
20121231         532 1 1   915000.00 3 20121226         533 1 1   2350000.00 3
20130118         534 1 1   2175000.00 3 20121228         535 1 1   1025000.00 3
20130122         536 1 1   1202000.00 3 20130225         537 1 1   975000.00 3
20130118         538 1 1   2155000.00 3 20121203         539 7 1   1229000.00 3
20121119         540 1 1   1740000.00 3 20121130         541 7 1   1875000.00 3
20121102         542 7 1   1025000.00 3 20121213         543 1 1   1280000.00 3
20130104         544 1 2 950000.00 950000.00 3 20121210         545 1 1  
950000.00 3 20121015         546 1 1   2470000.00 3 20121229         547 7 1  
1650000.00 3 20121107         548 1 1   975000.00 3 20130305         549 7 1
1700000.00 1700000.00 3 20130306         550 7 1   1100000.00 3 20130227        
551 1 1   775000.00 3 20130219         552 7 1 1160000.00 1160000.00 3 20130215
        553 1 1 770000.00 789000.00 3 20130223         554 13 1   1400000.00 3
20130218         555 7 1   1220000.00 3 20130221         556 7 2   890000.00 3
20130221         557 7 1   890000.00 3 20130131         558 1 1   1000000.00 3
20130301         559 1 1   1220000.00 3 20130131         560 7 1   1400000.00 3
20130205         561 1 1 1250000.00 1100000.00 3 20130129         562 7 1  
1192000.00 3 20130125         563 7 1   865000.00 3 20130211         564 1 1  
1120000.00 3 20130128         565 7 1   1035500.00 3 20130110         566 1 1  
1150000.00 3 20121220         567 7 1   792000.00 3 20121208         568 7 1  
1500000.00 3 20121116         569 1 1   1334000.00 3 20130204         570 1 1  
1040000.00 3 20130222         571 1 1   650000.00 3 20130108         572 1 1  
1750000.00 3 20130117         573 1 1 1700000.00 1645000.00 3 20130122        

 

  133 134 135 136 137 138 139 140 141 142  

Most Recent

Property Valuation

Date

Most Recent AVM

Model Name

Most Recent AVM

Confidence Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage Insurance

Company Name

Mortgage Insurance

Percent

MI: Lender or

Borrower Paid?

Pool Insurance Co.

Name

1       0.637500 0.637500 0 0 0     2       0.529400 0.529400 0 0 0     3      
0.800000 0.800000 0 0 0     4       0.550000 0.550000 0 0 0     5       0.747800
0.747800 0 0 0     6       0.800000 0.800000 0 0 0     7       0.700000 0.700000
0 0 0     8       0.800000 0.800000 0 0 0     9       0.500000 0.500000 0 0 0  
  10       0.749400 0.749400 0 0 0     11       0.700000 0.700000 0 0 0     12  
    0.731300 0.731300 0 0 0     13       0.678500 0.678500 0 0 0     14      
0.800000 0.800000 0 0 0     15       0.700000 0.700000 0 0 0     16      
0.493800 0.493800 0 0 0     17       0.750000 0.750000 0 0 0     18      
0.750000 0.750000 0 0 0     19       0.645100 0.645100 0 0 0     20      
0.800000 0.800000 0 0 0     21       0.750000 0.750000 0 0 0     22      
0.514200 0.514200 0 0 0     23       0.800000 0.800000 0 0 0     24      
0.800000 0.800000 0 0 0     25       0.750000 0.750000 0 0 0     26      
0.800000 0.800000 0 0 0     27       0.640800 0.640800 0 0 0     28      
0.611500 0.611500 0 0 0     29       0.411700 0.411700 0 0 0     30      
0.800000 0.800000 0 0 0     31       0.696000 0.696000 0 0 0     32      
0.750000 0.750000 0 0 0     33       0.800000 0.800000 0 0 0     34      
0.750000 0.750000 0 0 0     35       0.717300 0.717300 0 0 0     36      
0.696700 0.696700 0 0 0     37       0.800000 0.800000 0 0 0     38      
0.696900 0.696900 0 0 0     39       0.683200 0.625600 0 0 0     40      
0.782300 0.782300 0 0 0     41       0.750000 0.750000 0 0 0     42      
0.800000 0.800000 0 0 0     43       0.700000 0.700000 0 0 0     44      
0.800000 0.800000 0 0 0     45       0.750000 0.750000 0 0 0     46      
0.800000 0.800000 0 0 0     47       0.770200 0.770200 0 0 0     48      
0.695800 0.604500 0 0 0     49       0.750000 0.750000 0 0 0     50      
0.530600 0.530600 0 0 0     51       0.693600 0.693600 0 0 0     52      
0.719700 0.719700 0 0 0     53       0.769200 0.769200 0 0 0     54      
0.649300 0.649300 0 0 0     55       0.800000 0.800000 0 0 0     56      
0.800000 0.800000 0 0 0     57       0.772200 0.772200 0 0 0     58      
0.650000 0.650000 0 0 0     59       0.800000 0.800000 0 0 0     60      
0.772700 0.772700 0 0 0     61       0.576100 0.414800 0 0 0     62      
0.681800 0.681800 0 0 0     63       0.800000 0.800000 0 0 0     64      
0.553300 0.553300 0 0 0     65       0.682600 0.682600 0 0 0     66      
0.709300 0.709300 0 0 0     67       0.471900 0.328700 0 0 0     68      
0.800000 0.800000 0 0 0     69       0.695600 0.635200 0 0 0     70      
0.709700 0.709700 0 0 0     71       0.800000 0.800000 0 0 0     72      
0.540500 0.540500 0 0 0     73       0.749800 0.749800 0 0 0     74      
0.750000 0.750000 0 0 0     75       0.557600 0.557600 0 0 0     76      
0.800000 0.800000 0 0 0     77       0.799900 0.799900 0 0 0     78      
0.612400 0.612400 0 0 0     79       0.440500 0.440500 0 0 0     80      
0.361700 0.361700 0 0 0     81       0.800000 0.800000 0 0 0     82      
0.529300 0.529300 0 0 0     83       0.799900 0.799900 0 0 0     84      
0.734300 0.734300 0 0 0     85       0.750000 0.750000 0 0 0     86      
0.727700 0.727700 0 0 0     87       0.578200 0.578200 0 0 0     88      
0.625600 0.625600 0 0 0     89       0.674700 0.674700 0 0 0     90      
0.595500 0.595500 0 0 0     91       0.554400 0.438200 0 0 0     92      
0.797700 0.797700 0 0 0     93       0.601200 0.601200 0 0 0     94      
0.550800 0.350800 0 0 0     95       0.541600 0.541600 0 0 0     96      
0.682300 0.682300 0 0 0     97       0.737400 0.737400 0 0 0     98      
0.800000 0.800000 0 0 0     99       0.800000 0.800000 0 0 0     100      
0.557300 0.557300 0 0 0     101       0.591700 0.591700 0 0 0     102      
0.557400 0.557400 0 0 0     103       0.682500 0.682500 0 0 0     104      
0.800000 0.800000 0 0 0     105       0.800000 0.800000 0 0 0     106      
0.795200 0.795200 0 0 0     107       0.800000 0.800000 0 0 0     108      
0.800000 0.800000 0 0 0     109       0.538200 0.538200 0 0 0     110      
0.798800 0.798800 0 0 0     111       0.598100 0.598100 0 0 0     112      
0.565400 0.565400 0 0 0     113       0.784800 0.784800 0 0 0     114      
0.677900 0.677900 0 0 0     115       0.800000 0.800000 0 0 0     116      
0.800000 0.800000 0 0 0     117       0.753900 0.707400 0 0 0     118      
0.800000 0.800000 0 0 0     119       0.800000 0.800000 0 0 0     120      
0.799900 0.799900 0 0 0     121       0.672700 0.672700 0 0 0     122      
0.725700 0.725700 0 0 0     123       0.352800 0.352800 0 0 0     124      
0.603300 0.603300 0 0 0     125       0.800000 0.800000 0 0 0     126      
0.790100 0.790100 0 0 0     127       0.614400 0.614400 0 0 0     128      
0.594200 0.594200 0 0 0     129       0.737700 0.737700 0 0 0     130      
0.440000 0.440000 0 0 0     131       0.722800 0.722800 0 0 0     132      
0.737800 0.737800 0 0 0     133       0.800000 0.800000 0 0 0     134      
0.700000 0.700000 0 0 0     135       0.800000 0.800000 0 0 0     136      
0.800000 0.800000 0 0 0     137       0.800000 0.800000 0 0 0     138      
0.800000 0.800000 0 0 0     139       0.556800 0.556800 0 0 0     140      
0.319200 0.319200 0 0 0     141       0.600000 0.475000 0 0 0     142      
0.589300 0.589300 0 0 0     143       0.650000 0.650000 0 0 0     144      
0.749400 0.749400 0 0 0     145       0.544700 0.544700 0 0 0     146      
0.505700 0.445700 0 0 0     147       0.800000 0.800000 0 0 0     148      
0.794500 0.794500 0 0 0     149       0.672500 0.590500 0 0 0     150      
0.781900 0.781900 0 0 0     151       0.278300 0.278300 0 0 0     152      
0.667700 0.667700 0 0 0     153       0.800000 0.800000 0 0 0     154      
0.707500 0.707500 0 0 0     155       0.456500 0.456500 0 0 0     156      
0.800000 0.800000 0 0 0     157       0.644800 0.644800 0 0 0     158      
0.800000 0.800000 0 0 0     159       0.595400 0.595400 0 0 0     160      
0.799800 0.799800 0 0 0     161       0.631500 0.631500 0 0 0     162      
0.552300 0.552300 0 0 0     163       0.800000 0.800000 0 0 0     164      
0.568100 0.568100 0 0 0     165       0.749900 0.749900 0 0 0     166      
0.647200 0.647200 0 0 0     167       0.750000 0.750000 0 0 0     168      
0.773800 0.773800 0 0 0     169       0.800000 0.800000 0 0 0     170      
0.514900 0.514900 0 0 0     171       0.800000 0.800000 0 0 0     172      
0.784000 0.729800 0 0 0     173       0.800000 0.800000 0 0 0     174      
0.696000 0.696000 0 0 0     175       0.553500 0.553500 0 0 0     176      
0.576900 0.576900 0 0 0     177       0.700000 0.700000 0 0 0     178      
0.800000 0.800000 0 0 0     179       0.800000 0.800000 0 0 0     180      
0.734300 0.734300 0 0 0     181       0.486400 0.486400 0 0 0     182      
0.655000 0.655000 0 0 0     183       0.799900 0.799900 0 0 0     184      
0.665000 0.665000 0 0 0     185       0.800000 0.800000 0 0 0     186      
0.763000 0.763000 0 0 0     187       0.694400 0.694400 0 0 0     188      
0.604300 0.604300 0 0 0     189       0.800000 0.800000 0 0 0     190      
0.487800 0.487800 0 0 0     191       0.749900 0.749900 0 0 0     192      
0.784000 0.784000 0 0 0     193       0.489500 0.489500 0 0 0     194      
0.800000 0.800000 0 0 0     195       0.691300 0.691300 0 0 0     196      
0.800000 0.800000 0 0 0     197       0.750000 0.750000 0 0 0     198      
0.798200 0.798200 0 0 0     199       0.750000 0.750000 0 0 0     200      
0.700000 0.700000 0 0 0     201       0.800000 0.800000 0 0 0     202      
0.616900 0.616900 0 0 0     203       0.654600 0.654600 0 0 0     204      
0.800000 0.800000 0 0 0     205       0.700000 0.700000 0 0 0     206      
0.584900 0.584900 0 0 0     207       0.375000 0.375000 0 0 0     208      
0.709600 0.709600 0 0 0     209       0.676200 0.676200 0 0 0     210      
0.800000 0.800000 0 0 0     211       0.750000 0.750000 0 0 0     212      
0.785300 0.785300 0 0 0     213       0.800000 0.800000 0 0 0     214      
0.800000 0.800000 0 0 0     215       0.485700 0.485700 0 0 0     216      
0.711400 0.609300 0 0 0     217       0.685400 0.685400 0 0 0     218      
0.558100 0.558100 0 0 0     219       0.660800 0.660800 0 0 0     220      
0.626900 0.626900 0 0 0     221       0.800000 0.800000 0 0 0     222      
0.723300 0.723300 0 0 0     223       0.800000 0.800000 0 0 0     224      
0.800000 0.800000 0 0 0     225       0.800000 0.800000 0 0 0     226      
0.750000 0.750000 0 0 0     227       0.750000 0.750000 0 0 0     228      
0.580300 0.580300 0 0 0     229       0.623000 0.623000 0 0 0     230      
0.800000 0.800000 0 0 0     231       0.716600 0.716600 0 0 0     232      
0.800000 0.800000 0 0 0     233       0.800000 0.800000 0 0 0     234      
0.775500 0.775500 0 0 0     235       0.800000 0.800000 0 0 0     236      
0.750000 0.750000 0 0 0     237       0.747600 0.747600 0 0 0     238      
0.800000 0.800000 0 0 0     239       0.800000 0.800000 0 0 0     240      
0.581000 0.581000 0 0 0     241       0.800000 0.800000 0 0 0     242      
0.598900 0.383500 0 0 0     243       0.800000 0.800000 0 0 0     244      
0.606300 0.606300 0 0 0     245       0.677200 0.677200 0 0 0     246      
0.800000 0.800000 0 0 0     247       0.479000 0.479000 0 0 0     248      
0.700000 0.700000 0 0 0     249       0.777900 0.777900 0 0 0     250      
0.729500 0.729500 0 0 0     251       0.750000 0.750000 0 0 0     252      
0.716600 0.651800 0 0 0     253       0.636800 0.636800 0 0 0     254      
0.800000 0.800000 0 0 0     255       0.711100 0.711100 0 0 0     256      
0.800000 0.800000 0 0 0     257       0.660000 0.660000 0 0 0     258      
0.650000 0.571600 0 0 0     259       0.800000 0.800000 0 0 0     260      
0.438100 0.286000 0 0 0     261       0.750000 0.750000 0 0 0     262      
0.800000 0.800000 0 0 0     263       0.750000 0.750000 0 0 0     264      
0.772200 0.772200 0 0 0     265       0.800000 0.800000 0 0 0     266      
0.538400 0.396000 0 0 0     267       0.777700 0.777700 0 0 0     268      
0.750000 0.750000 0 0 0     269       0.644000 0.644000 0 0 0     270      
0.790100 0.716000 0 0 0     271       0.768600 0.768600 0 0 0     272      
0.697300 0.697300 0 0 0     273       0.410600 0.410600 0 0 0     274      
0.800000 0.800000 0 0 0     275       0.372500 0.372500 0 0 0     276      
0.591600 0.591600 0 0 0     277       0.635000 0.635000 0 0 0     278      
0.635900 0.635900 0 0 0     279       0.799900 0.799900 0 0 0     280      
0.594000 0.594000 0 0 0     281       0.800000 0.736700 0 0 0     282      
0.575800 0.575800 0 0 0     283       0.799900 0.799900 0 0 0     284      
0.800000 0.800000 0 0 0     285       0.426800 0.426800 0 0 0     286      
0.800000 0.800000 0 0 0     287       0.800000 0.800000 0 0 0     288      
0.357300 0.357300 0 0 0     289       0.614800 0.614800 0 0 0     290      
0.737600 0.737600 0 0 0     291       0.692600 0.692600 0 0 0     292      
0.713600 0.713600 0 0 0     293       0.569300 0.569300 0 0 0     294      
0.598500 0.598500 0 0 0     295       0.787300 0.787300 0 0 0     296      
0.650000 0.650000 0 0 0     297       0.724400 0.724400 0 0 0     298      
0.593800 0.593800 0 0 0     299       0.412300 0.412300 0 0 0     300      
0.800000 0.800000 0 0 0     301       0.625400 0.625400 0 0 0     302      
0.571600 0.571600 0 0 0     303       0.312500 0.312500 0 0 0     304      
0.590900 0.590900 0 0 0     305       0.750000 0.750000 0 0 0     306      
0.800000 0.800000 0 0 0     307       0.800000 0.800000 0 0 0     308      
0.556000 0.556000 0 0 0     309       0.712500 0.712500 0 0 0     310      
0.777200 0.777200 0 0 0     311       0.800000 0.800000 0 0 0     312      
0.708500 0.708500 0 0 0     313       0.517500 0.517500 0 0 0     314      
0.800000 0.800000 0 0 0     315       0.615700 0.615700 0 0 0     316      
0.723900 0.723900 0 0 0     317       0.349600 0.349600 0 0 0     318      
0.584700 0.449100 0 0 0     319       0.769100 0.769100 0 0 0     320      
0.800000 0.800000 0 0 0     321       0.582900 0.582900 0 0 0     322      
0.800000 0.800000 0 0 0     323       0.562900 0.562900 0 0 0     324      
0.265200 0.265200 0 0 0     325       0.741900 0.741900 0 0 0     326      
0.585800 0.585800 0 0 0     327       0.776200 0.776200 0 0 0     328      
0.800000 0.800000 0 0 0     329       0.704000 0.704000 0 0 0     330      
0.800000 0.800000 0 0 0     331       0.800000 0.800000 0 0 0     332      
0.700000 0.700000 0 0 0     333       0.731300 0.731300 0 0 0     334      
0.657600 0.657600 0 0 0     335       0.750000 0.750000 0 0 0     336      
0.800000 0.800000 0 0 0     337       0.565700 0.565700 0 0 0     338      
0.789200 0.789200 0 0 0     339       0.650000 0.650000 0 0 0     340      
0.609000 0.609000 0 0 0     341       0.800000 0.800000 0 0 0     342      
0.422000 0.422000 0 0 0     343       0.538900 0.538900 0 0 0     344      
0.517500 0.517500 0 0 0     345       0.797600 0.797600 0 0 0     346      
0.800000 0.800000 0 0 0     347       0.696400 0.651700 0 0 0     348      
0.800000 0.510100 0 0 0     349       0.573000 0.573000 0 0 0     350      
0.541300 0.541300 0 0 0     351       0.589700 0.589700 0 0 0     352      
0.572100 0.404000 0 0 0     353       0.579400 0.579400 0 0 0     354      
0.800000 0.800000 0 0 0     355       0.800000 0.800000 0 0 0     356      
0.635800 0.635800 0 0 0     357       0.670400 0.670400 0 0 0     358      
0.800000 0.800000 0 0 0     359       0.612000 0.612000 0 0 0     360      
0.791300 0.791300 0 0 0     361       0.600000 0.600000 0 0 0     362      
0.697600 0.697600 0 0 0     363       0.738800 0.738800 0 0 0     364      
0.691100 0.691100 0 0 0     365       0.799900 0.799900 0 0 0     366      
0.771100 0.771100 0 0 0     367       0.799600 0.799600 0 0 0     368      
0.600000 0.600000 0 0 0     369       0.793100 0.689600 0 0 0     370      
0.647800 0.647800 0 0 0     371       0.750000 0.750000 0 0 0     372      
0.485400 0.485400 0 0 0     373       0.599700 0.599700 0 0 0     374      
0.626700 0.626700 0 0 0     375       0.617800 0.617800 0 0 0     376      
0.800000 0.800000 0 0 0     377       0.542500 0.446600 0 0 0     378      
0.650000 0.650000 0 0 0     379       0.643000 0.535900 0 0 0     380      
0.498900 0.498900 0 0 0     381       0.650000 0.650000 0 0 0     382      
0.692700 0.692700 0 0 0     383       0.600000 0.600000 0 0 0     384      
0.585400 0.585400 0 0 0     385       0.556000 0.556000 0 0 0     386      
0.672100 0.672100 0 0 0     387       0.700000 0.700000 0 0 0     388      
0.584200 0.584200 0 0 0     389       0.750000 0.750000 0 0 0     390      
0.700000 0.700000 0 0 0     391       0.674800 0.674800 0 0 0     392      
0.359100 0.359100 0 0 0     393       0.405700 0.405700 0 0 0     394      
0.681600 0.681600 0 0 0     395       0.792800 0.792800 0 0 0     396      
0.725500 0.725500 0 0 0     397       0.622000 0.622000 0 0 0     398      
0.607600 0.607600 0 0 0     399       0.645300 0.645300 0 0 0     400      
0.629400 0.629400 0 0 0     401       0.650000 0.650000 0 0 0     402      
0.800000 0.800000 0 0 0     403       0.760800 0.760800 0 0 0     404      
0.768700 0.768700 0 0 0     405       0.800000 0.800000 0 0 0     406      
0.730400 0.730400 0 0 0     407       0.700000 0.700000 0 0 0     408      
0.800000 0.800000 0 0 0     409       0.531800 0.531800 0 0 0     410      
0.750000 0.750000 0 0 0     411       0.700000 0.700000 0 0 0     412      
0.766400 0.746100 0 0 0     413       0.726900 0.726900 0 0 0     414      
0.471900 0.401300 0 0 0     415       0.750000 0.750000 0 0 0     416      
0.800000 0.800000 0 0 0     417       0.634900 0.634900 0 0 0     418      
0.164500 0.164500 0 0 0     419       0.587500 0.587500 0 0 0     420      
0.750000 0.372600 0 0 0     421       0.686500 0.686500 0 0 0     422      
0.555000 0.555000 0 0 0     423       0.621900 0.621900 0 0 0     424      
0.645500 0.645500 0 0 0     425       0.588200 0.588200 0 0 0     426      
0.728800 0.728800 0 0 0     427       0.800000 0.800000 0 0 0     428      
0.750000 0.750000 0 0 0     429       0.800000 0.800000 0 0 0     430      
0.800000 0.800000 0 0 0     431       0.744600 0.744600 0 0 0     432      
0.373400 0.373400 0 0 0     433       0.623600 0.623600 0 0 0     434      
0.600000 0.600000 0 0 0     435       0.725200 0.725200 0 0 0     436      
0.565300 0.417900 0 0 0     437       0.697500 0.697500 0 0 0     438      
0.621200 0.548400 0 0 0     439       0.549700 0.549700 0 0 0     440      
0.611700 0.611700 0 0 0     441       0.687200 0.687200 0 0 0     442      
0.257600 0.257600 0 0 0     443       0.471400 0.439100 0 0 0     444      
0.700000 0.700000 0 0 0     445       0.597000 0.597000 0 0 0     446      
0.800000 0.800000 0 0 0     447       0.595400 0.595400 0 0 0     448      
0.769700 0.769700 0 0 0     449       0.800000 0.800000 0 0 0     450      
0.452200 0.452200 0 0 0     451       0.547600 0.547600 0 0 0     452      
0.794400 0.794400 0 0 0     453       0.750000 0.447300 0 0 0     454      
0.545500 0.545500 0 0 0     455       0.596500 0.596500 0 0 0     456      
0.800000 0.800000 0 0 0     457       0.800000 0.800000 0 0 0     458      
0.745900 0.544300 0 0 0     459       0.547100 0.547100 0 0 0     460      
0.565700 0.565700 0 0 0     461       0.800000 0.800000 0 0 0     462      
0.526300 0.526300 0 0 0     463       0.711600 0.711600 0 0 0     464      
0.788500 0.788500 0 0 0     465       0.592400 0.592400 0 0 0     466      
0.600000 0.600000 0 0 0     467       0.736100 0.634100 0 0 0     468      
0.588600 0.588600 0 0 0     469       0.730200 0.730200 0 0 0     470      
0.703200 0.703200 0 0 0     471       0.564500 0.564500 0 0 0     472      
0.800000 0.800000 0 0 0     473       0.792800 0.792800 0 0 0     474      
0.594200 0.594200 0 0 0     475       0.604400 0.604400 0 0 0     476      
0.589100 0.589100 0 0 0     477       0.776700 0.776700 0 0 0     478      
0.604500 0.604500 0 0 0     479       0.438900 0.438900 0 0 0     480      
0.800000 0.800000 0 0 0     481       0.291000 0.291000 0 0 0     482      
0.690000 0.576300 0 0 0     483       0.745800 0.745800 0 0 0     484      
0.800000 0.800000 0 0 0     485       0.608000 0.608000 0 0 0     486      
0.800000 0.800000 0 0 0     487       0.800000 0.800000 0 0 0     488      
0.600000 0.600000 0 0 0     489       0.706500 0.706500 0 0 0     490      
0.743500 0.743500 0 0 0     491       0.430000 0.430000 0 0 0     492      
0.751400 0.751400 0 0 0     493       0.500000 0.500000 0 0 0     494      
0.506300 0.506300 0 0 0     495       0.667000 0.667000 0 0 0     496      
0.687100 0.687100 0 0 0     497       0.432600 0.432600 0 0 0     498      
0.661300 0.661300 0 0 0     499       0.525700 0.461200 0 0 0     500      
0.589500 0.589500 0 0 0     501       0.795100 0.795100 0 0 0     502      
0.750000 0.750000 0 0 0     503       0.698100 0.698100 0 0 0     504      
0.527900 0.527900 0 0 0     505       0.672700 0.672700 0 0 0     506      
0.750000 0.750000 0 0 0     507       0.394100 0.240300 0 0 0     508      
0.528300 0.528300 0 0 0     509       0.509000 0.509000 0 0 0     510      
0.574900 0.574900 0 0 0     511       0.681800 0.681800 0 0 0     512      
0.600800 0.600800 0 0 0     513       0.767800 0.767800 0 0 0     514      
0.650000 0.650000 0 0 0     515       0.508800 0.508800 0 0 0     516      
0.572900 0.572900 0 0 0     517       0.725200 0.725200 0 0 0     518      
0.595500 0.522000 0 0 0     519       0.679300 0.679300 0 0 0     520      
0.728600 0.728600 0 0 0     521       0.790000 0.790000 0 0 0     522      
0.636300 0.636300 0 0 0     523       0.526400 0.526400 0 0 0     524      
0.500000 0.500000 0 0 0     525       0.665100 0.665100 0 0 0     526      
0.750000 0.750000 0 0 0     527       0.746000 0.746000 0 0 0     528      
0.660000 0.660000 0 0 0     529       0.748800 0.602000 0 0 0     530      
0.785800 0.785800 0 0 0     531       0.737000 0.737000 0 0 0     532      
0.758100 0.758100 0 0 0     533       0.697800 0.621200 0 0 0     534      
0.447800 0.447800 0 0 0     535       0.768700 0.768700 0 0 0     536      
0.717500 0.717500 0 0 0     537       0.666100 0.607600 0 0 0     538      
0.409200 0.409200 0 0 0     539       0.750000 0.610200 0 0 0     540      
0.566600 0.566600 0 0 0     541       0.630500 0.630500 0 0 0     542      
0.719000 0.719000 0 0 0     543       0.773400 0.773400 0 0 0     544      
0.800000 0.800000 0 0 0     545       0.534700 0.534700 0 0 0     546      
0.651400 0.651400 0 0 0     547       0.750000 0.750000 0 0 0     548      
0.601000 0.601000 0 0 0     549       0.700000 0.700000 0 0 0     550      
0.606300 0.606300 0 0 0     551       0.732200 0.732200 0 0 0     552      
0.600000 0.600000 0 0 0     553       0.750000 0.750000 0 0 0     554      
0.558500 0.558500 0 0 0     555       0.576200 0.576200 0 0 0     556      
0.634800 0.634800 0 0 0     557       0.800000 0.800000 0 0 0     558      
0.689000 0.689000 0 0 0     559       0.583600 0.583600 0 0 0     560      
0.650000 0.650000 0 0 0     561       0.750000 0.750000 0 0 0     562      
0.649600 0.649600 0 0 0     563       0.649700 0.649700 0 0 0     564      
0.800000 0.800000 0 0 0     565       0.680800 0.680800 0 0 0     566      
0.590500 0.590500 0 0 0     567       0.707000 0.707000 0 0 0     568      
0.733300 0.733300 0 0 0     569       0.422000 0.422000 0 0 0     570      
0.800000 0.800000 0 0 0     571       0.800000 0.800000 0 0 0     572      
0.627500 0.556100 0 0 0     573       0.700000 0.700000 0 0 0    

 

  143 144 145 146 147 148 149 150 151  

Pool Insurance Stop

Loss %

MI Certificate

Number

Updated DTI

(Front-end)

Updated DTI

(Back-end)

Modification

Effective Payment

Date

Total Capitalized

Amount

Total Deferred

Amount

Pre-Modification

Interest (Note) Rate

Pre-Modification P&I

Payment

1                   2                   3                   4                  
5                   6                   7                   8                  
9                   10                   11                   12                
  13                   14                   15                   16            
      17                   18                   19                   20        
          21                   22                   23                   24    
              25                   26                   27                   28
                  29                   30                   31                  
32                   33                   34                   35              
    36                   37                   38                   39          
        40                   41                   42                   43      
            44                   45                   46                   47  
                48                   49                   50                  
51                   52                   53                   54              
    55                   56                   57                   58          
        59                   60                   61                   62      
            63                   64                   65                   66  
                67                   68                   69                  
70                   71                   72                   73              
    74                   75                   76                   77          
        78                   79                   80                   81      
            82                   83                   84                   85  
                86                   87                   88                  
89                   90                   91                   92              
    93                   94                   95                   96          
        97                   98                   99                   100      
            101                   102                   103                  
104                   105                   106                   107          
        108                   109                   110                   111  
                112                   113                   114                
  115                   116                   117                   118        
          119                   120                   121                   122
                  123                   124                   125              
    126                   127                   128                   129      
            130                   131                   132                  
133                   134                   135                   136          
        137                   138                   139                   140  
                141                   142                   143                
  144                   145                   146                   147        
          148                   149                   150                   151
                  152                   153                   154              
    155                   156                   157                   158      
            159                   160                   161                  
162                   163                   164                   165          
        166                   167                   168                   169  
                170                   171                   172                
  173                   174                   175                   176        
          177                   178                   179                   180
                  181                   182                   183              
    184                   185                   186                   187      
            188                   189                   190                  
191                   192                   193                   194          
        195                   196                   197                   198  
                199                   200                   201                
  202                   203                   204                   205        
          206                   207                   208                   209
                  210                   211                   212              
    213                   214                   215                   216      
            217                   218                   219                  
220                   221                   222                   223          
        224                   225                   226                   227  
                228                   229                   230                
  231                   232                   233                   234        
          235                   236                   237                   238
                  239                   240                   241              
    242                   243                   244                   245      
            246                   247                   248                  
249                   250                   251                   252          
        253                   254                   255                   256  
                257                   258                   259                
  260                   261                   262                   263        
          264                   265                   266                   267
                  268                   269                   270              
    271                   272                   273                   274      
            275                   276                   277                  
278                   279                   280                   281          
        282                   283                   284                   285  
                286                   287                   288                
  289                   290                   291                   292        
          293                   294                   295                   296
                  297                   298                   299              
    300                   301                   302                   303      
            304                   305                   306                  
307                   308                   309                   310          
        311                   312                   313                   314  
                315                   316                   317                
  318                   319                   320                   321        
          322                   323                   324                   325
                  326                   327                   328              
    329                   330                   331                   332      
            333                   334                   335                  
336                   337                   338                   339          
        340                   341                   342                   343  
                344                   345                   346                
  347                   348                   349                   350        
          351                   352                   353                   354
                  355                   356                   357              
    358                   359                   360                   361      
            362                   363                   364                  
365                   366                   367                   368          
        369                   370                   371                   372  
                373                   374                   375                
  376                   377                   378                   379        
          380                   381                   382                   383
                  384                   385                   386              
    387                   388                   389                   390      
            391                   392                   393                  
394                   395                   396                   397          
        398                   399                   400                   401  
                402                   403                   404                
  405                   406                   407                   408        
          409                   410                   411                   412
                  413                   414                   415              
    416                   417                   418                   419      
            420                   421                   422                  
423                   424                   425                   426          
        427                   428                   429                   430  
                431                   432                   433                
  434                   435                   436                   437        
          438                   439                   440                   441
                  442                   443                   444              
    445                   446                   447                   448      
            449                   450                   451                  
452                   453                   454                   455          
        456                   457                   458                   459  
                460                   461                   462                
  463                   464                   465                   466        
          467                   468                   469                   470
                  471                   472                   473              
    474                   475                   476                   477      
            478                   479                   480                  
481                   482                   483                   484          
        485                   486                   487                   488  
                489                   490                   491                
  492                   493                   494                   495        
          496                   497                   498                   499
                  500                   501                   502              
    503                   504                   505                   506      
            507                   508                   509                  
510                   511                   512                   513          
        514                   515                   516                   517  
                518                   519                   520                
  521                   522                   523                   524        
          525                   526                   527                   528
                  529                   530                   531              
    532                   533                   534                   535      
            536                   537                   538                  
539                   540                   541                   542          
        543                   544                   545                   546  
                547                   548                   549                
  550                   551                   552                   553        
          554                   555                   556                   557
                  558                   559                   560              
    561                   562                   563                   564      
            565                   566                   567                  
568                   569                   570                   571          
        572                   573                  

 

  152 153 154 155 156 157 158 159 160 161  

Pre-Modification

Initial Interest Rate

Change Downward

Cap

Pre-Modification

Subsequent Interest

Rate Cap

Pre-Modification

Next Interest Rate

Change Date

Pre-Modification I/O

Term

Forgiven Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw - Yrs at in
Industry 1                 40   2                 20 15 3                 11 25
4                 15   5                 18 22 6                 32   7        
        25 25 8                 10 6 9                 30   10                 7
20 11                 6.75   12                 13 13 13                 18 12.5
14                 17 10 15                 19   16                 26   17    
            22 26 18                 35 18 19                 19   20          
      15   21                 5   22                 19   23                 27
20 24                 18   25                 10   26                 19 13 27  
              3 0 28                 11 16 29                 39   30          
      12 12 31                 5 8 32                 15 15 33                 0
  34                 22   35                 11   36                 9 8 37    
            35   38                 9 9 39                 6   40              
  27 6 41                 8   42                 9   43                 25.75  
44                 8   45                 8 15 46                 4.5   47      
          14   48                 18   49                 5 2 50                
10   51                 10   52                 21 5 53                 17 15 54
                25 21 55                 7 12.5 56                 4 10 57      
          14 8 58                 17   59                 20.25   60            
    5   61                 19   62                 16 16 63                 6
5.5 64                 27.5   65                 17   66                 18 8 67
                25   68                 13   69                 15 8.5 70      
          13   71                 9 12 72                 21   73              
  10 10 74                 5   75                 11 0 76                 8   77
                20   78                 15 25 79                 15 12 80      
          0   81                 3.5 3.5 82                 11   83            
    15 5 84                 5 15 85                 23   86                 21  
87                 10   88                 23   89                 18 8 90      
          13.5   91                 24   92                 4.75   93          
      18   94                 46   95                 24   96                 8
  97                 17   98                 31 15 99                 5 5.75 100
                20 14 101                 30   102                 12   103    
            24 9 104                 3.25 4 105                 16   106        
        6   107                 15   108                 14.5 5 109            
    27   110                 2.5 1.25 111                 6   112              
  35   113                 30   114                 12 12 115                 30
  116                 12.75 11.75 117                 5   118                 8
4 119                 15   120                 20   121                 21 17
122                 15.5 14 123                 52 16 124                 11 8
125                 30 14 126                 9   127                 11   128  
              17   129                 19 20 130                 0   131        
        10   132                 15 13 133                 28 3 134            
    38 20 135                 7 10 136                 20.5 22.5 137            
    9.75 5.5 138                 13 4 139                 20   140              
  20 20 141                 27 29 142                 28   143                
15   144                 29 25 145                 24   146                 34
16 147                 9   148                 13.75 23.5 149                 15
  150                 20   151                 13   152                 18   153
                11   154                 35   155                 0   156      
          10 8 157                 8   158                 2 20 159            
    18   160                 9   161                 3   162                 14
  163                 12 8 164                 35   165                 25 12
166                 35   167                 16   168                 21 5 169  
              7 7 170                 20   171                 12   172        
        10 11 173                 6   174                 19   175              
  30 24 176                 30 21 177                 30   178                 8
5 179                 10   180                 6 4 181                 39   182
                20   183                 25.5   184                 34   185    
            20 18 186                 0 3 187                 9   188          
      10   189                 6   190                 8   191                
13   192                 18 9 193                 9   194                 3 3
195                 25   196                 13 10 197                 19   198
                15   199                 15 7 200                 18   201      
          13   202                 4.5   203                 14   204          
      19 10 205                 30   206                 17   207              
  20   208                 0   209                 0.5 15 210                 5
  211                 12 22 212                 20   213                 25 10
214                 22   215                 14 19 216                 20 15 217
                13   218                 0   219                 20   220      
          13 11 221                 12   222                 10   223          
      15.5 12.5 224                 21 10 225                 21   226          
      0.5 28 227                 21   228                 14 6 229              
  12 15 230                 15   231                 16   232                 22
  233                 15 15 234                 13 10 235                 7 4.5
236                 16   237                 35   238                 4 4 239  
              2   240                 15 12 241                 20 16 242      
          40 33 243                 21   244                 31   245          
      4   246                 15 12 247                 11 5 248                
26   249                 10 12 250                 28   251                 15  
252                 15   253                 20 15 254                 6 10 255
                9 15 256                 1 7 257                 10 3 258      
          30 25 259                 21   260                 24   261          
      16   262                 23   263                 17   264                
11 7 265                 10 10 266                 19   267                 15  
268                 20   269                 13   270                 18   271  
              9 18 272                 10 10.25 273                 10 27 274  
              7   275                 7   276                 20   277          
      15 10 278                 0 16 279                 11 6 280              
  19   281                 6.75   282                 12   283                
13   284                 20 0 285                 16 15 286                 10
10 287                 20 16 288                 25   289                 11 0
290                 2.5   291                 25 25 292                 4   293
                14 11 294                 16 6.5 295                 3.5 3 296  
              8   297                 10   298                 11 11 299        
        19 0 300                 13   301                 0 10 302              
  5 9 303                 5   304                 8   305                 10 27
306                 24   307                 25   308                 41   309  
              11 7 310                 5   311                 44   312        
        23   313                 24   314                 7   315              
  10 0 316                 15   317                 45   318                 17
  319                 26   320                 20   321                 15 11
322                 27   323                 29   324                 25   325  
              6   326                 19   327                 20   328        
        30   329                 20   330                 20 21 331            
    10   332                 13   333                 27   334                 0
23 335                 27   336                 14 5 337                 15  
338                 12 8 339                 19 5.75 340                 34 31
341                 10   342                 0   343                 10   344  
              21   345                 5.5 3 346                 38 0 347      
          1 0.25 348                 29   349                 10 10 350        
        19 29 351                 13   352                 17.5   353          
      27   354                 18   355                 9   356                
20 35 357                 10   358                 11   359                 3  
360                 36   361                 11   362                 16 16 363
                28 20 364                 24   365                 4.5 15 366  
              30   367                 12 3 368                 32   369        
        15 15 370                 12   371                 9.25   372          
      23   373                 25   374                 14 23 375              
  13 8 376                 52   377                 25 6 378                 21
  379                 20 33 380                 5   381                 30   382
                12.5 10 383                 20   384                 11   385  
              20   386                 14   387                 8   388        
        17   389                 35   390                 18 20 391            
    25   392                 24 48 393                 18   394                
13.5   395                 29   396                 11   397                 12
  398                 16   399                 15 10 400                 27  
401                 11   402                 28 5.75 403                 20 2
404                 22 21 405                 3 2 406                 13   407  
              28   408                 10 20 409                 25 25 410      
          5   411                 7 16 412                 40   413            
    20   414                 15   415                 12 15 416                
4 5 417                 3   418                 20 20 419                 16  
420                 26 9 421                 6   422                 29   423  
              33   424                 0   425                 0   426          
      11.5   427                 6   428                 10 10 429              
  10   430                 20   431                 20   432                 14
6 433                 5 30 434                 6   435                 16 16 436
                27 23 437                 25   438                 0 8 439      
          22 12 440                 14   441                 12   442          
      10   443                 15 14 444                 12   445              
  0   446                 32   447                 7   448                 2 3
449                 18   450                 14   451                 12.25 10.5
452                 30   453                 18 20 454                 21 10 455
                23 18.75 456                 12 8 457                 6 10 458  
              33 37 459                 30 20 460                 0   461      
          12   462                 23 17 463                 12 2.25 464        
        15   465                 9 2 466                 7   467                
25 24 468                 6 12 469                 0 14 470                 7  
471                 15   472                 20   473                 8   474  
              15   475                 30 30 476                 22 14 477      
          0   478                 15   479                 34 25 480            
    20   481                 17   482                 16   483                
30   484                 15   485                 45 30 486                 5 5
487                 12 3.5 488                 22   489                 15   490
                13 8 491                 20 22 492                 27 2 493    
            26   494                 0   495                 3.25   496        
        8 26 497                 33   498                 41   499              
  10   500                 21   501                 14 6 502                 5  
503                 0   504                 0   505                 23   506    
            9   507                 47   508                 39   509          
      12 9 510                 2 0 511                 18 20 512                
15 15 513                 15 13 514                 50   515                 0  
516                 15   517                 16 0 518                 34   519  
              30   520                 20   521                 13 13 522      
          3 22 523                 28   524                 0   525            
    5   526                 20 4 527                 4.5   528                
18   529                 20 18 530                 14 13 531                 12
  532                 20   533                 31   534                 0 35 535
                14   536                 11.75   537                 30   538  
              11   539                 1.5 0 540                 34   541      
          11   542                 9.5   543                 25 19.25 544      
          15   545                 28   546                 24 10 547          
      16   548                 8.5   549                 0   550                
26 28 551                 8.5   552                 10 10 553                 12
  554                 29   555                 15   556                 15   557
                26 8 558                 14 16 559                 11   560    
            38 38 561                 12 12 562                 9 4 563        
        10 0 564                 30   565                 0   566              
  17 35 567                 14   568                 14 14 569                
31   570                 17   571                 6 5 572                 2  
573                 4 6

 

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 20430401
43510 0 0 0 0 0 Full Two Years Two Months 2 0 20430501 21750.34 0 0 35804.17 0 0
Full Two Years Two Months 3 0 20430501 5211.54 0 0 16308.34 4216.67 0 Full Two
Years Two Months 4 0 20430501 25833.34 0 0 0 0 0 Full Two Years Two Months 5 0
20430501 14238.67 0 0 0 0 0 Full Two Years Two Months 6 0 20430501 10325.92 0 0
5808 0 0 Full Two Years Two Months 7 0 20430401 4905.25 0 0 5305.74 0 0 Full Two
Years Two Months 8 0 20430501 11666.67 0 0 8571.33 0 0 Full Two Years Two Months
9 0 20430401 60710 0 0 0 0 0 Full Two Years Two Months 10 0 20430401 7697.87 0 0
7464.74 0 0 Full Two Years Two Months 11 0 20430401 15794.48 0 0 0 0 0 Full Two
Years Two Months 12 0 20430401 10512 0 0 12702.34 0 0 Full Two Years Two Months
13 0 20430501 12500 0 0 2500 0 0 Full Two Years Two Months 14 0 20430401 2900 0
25322.96 2384.12 0 0 Full Two Years Two Months 15 0 20430401 22971 8125 0 0 0 0
Full Two Years Two Months 16 0 20430401 7999.01 0 9316.94 0 0 0 Full Two Years
Two Months 17 0 20430401 7687 0 0 21560.36 0 0 Full Two Years Two Months 18 0
20430401 15798 0 0 8616 0 0 Full Two Years Two Months 19 0 20430401 20000 0 0 0
0 0 Full Two Years Two Months 20 0 20430501 12500 0 0 0 0 0 Full Two Years Two
Months 21 0 20430401 14000 0 0 0 0 0 Full Two Years Two Months 22 0 20430401
12500 0 0 0 0 0 Full Two Years Two Months 23 0 20430401 15096 5348 0 0 0 0 Full
Two Years Two Months 24 0 20430401 12916.65 0 0 0 0 0 Full Two Years Two Months
25 0 20430501 25000 0 0 0 0 0 Full Two Years Two Months 26 0 20430501 6250 0 0
8411 0 0 Full Two Years Two Months 27 0 20430501 19833.33 7849.92 0 0 0 0 Full
Two Years Two Months 28 0 20430401 14309.75 0 0 0 0 0 Full Two Years Two Months
29 0 20430401 18766.52 0 0 0 0 0 Full Two Years Two Months 30 0 20430501 11000 0
0 3171.63 0 0 Full Two Years Two Months 31 0 20430401 11250 0 0 10129.17 0 0
Full Two Years Two Months 32 0 20430501 25833.3 0 0 20540.04 0 0 Full Two Years
Two Months 33 0 20430401 13672.25 0 0 838.8 0 0 Full Two Years Two Months 34 0
20430501 23333.33 43579.77 0 0 0 0 Full Two Years Two Months 35 0 20430401
22475.88 0 0 0 0 0 Full Two Years Two Months 36 0 20430401 8028.01 0 0 4263.32 0
0 Full Two Years Two Months 37 0 20430401 15302.11 0 0 0 0 0 Full Two Years Two
Months 38 0 20430401 9999.16 0 0 5893.33 0 0 Full Two Years Two Months 39 52457
20430401 6250 252.53 8009.83 0 0 0 Full Two Years Two Months 40 0 20430401
10416.67 0 0 7083.33 0 0 Full Two Years Two Months 41 0 20430501 0 0 0 35462 0 0
Full Two Years Two Months 42 0 20430401 10915.84 0 0 0 0 0 Full Two Years Two
Months 43 0 20430401 33333.34 159348.1 0 0 0 0 Full Two Years Two Months 44 0
20430501 22500 0 0 0 0 0 Full Two Years Two Months 45 0 20430401 15154 6048
10339 0 0 0 Full Two Years Two Months 46 0 20430501 13033.79 7512.08 0 0 0 0
Full Two Years Two Months 47 0 20430401 21666.66 0 0 0 0 0 Full Two Years Two
Months 48 35103 20430501 36448.79 0 0 0 0 0 Full Two Years Two Months 49 0
20430401 16214.42 0 0 5083.33 0 0 Full Two Years Two Months 50 0 20430501
33806.67 0 0 0 0 0 Full Two Years Two Months 51 0 20430401 16666.67 0 0 0 0 0
Full Two Years Two Months 52 0 20430401 12083.34 0 0 10300 0 0 Full Two Years
Two Months 53 0 20430501 18000 0 0 21236.5 0 0 Full Two Years Two Months 54 0
20430401 15450 0 0 7952 0 0 Full Two Years Two Months 55 0 20430401 11750
2927.53 0 9416.68 673.74 0 Full Two Years Two Months 56 0 20430501 11531.25 0 0
9806.46 0 0 Full Two Years Two Months 57 0 20430401 15316.67 0 0 5583.07 0 0
Full Two Years Two Months 58 0 20430501 9171.06 0 0 0 0 0 Full Two Years Two
Months 59 0 20430401 8038.75 4063.13 0 0 0 0 Full Two Years Two Months 60 0
20430401 48788.75 0 0 0 0 0 Full Two Years Two Months 61 250000 20430401
58786.25 0 0 0 0 0 Full Two Years Two Months 62 0 20430501 56319.49 0 0 23942.14
0 0 Full Two Years Two Months 63 0 20430501 11104.16 0 0 6516.67 0 0 Full Two
Years Two Months 64 0 20430401 20124 0 0 0 0 0 Full Two Years Two Months 65 0
20430401 10750 0 0 0 0 0 Full Two Years Two Months 66 0 20430501 16666.66 0 0
13424.78 0 0 Full Two Years Two Months 67 268992 20430401 30416.66 0 0 0 0 0
Full Two Years Two Months 68 0 20430501 15166.67 0 0 0 0 0 Full Two Years Two
Months 69 50000 20430401 7492.5 0 0 10000 0 0 Full Two Years Two Months 70 0
20430501 18750 0 0 0 0 0 Full Two Years Two Months 71 0 20430401 14300 0 0
11666.66 0 0 Full Two Years Two Months 72 0 20430401 31468.7 0 0 0 0 0 Full Two
Years Two Months 73 0 20430401 12886.62 0 0 12990.84 0 0 Full Two Years Two
Months 74 0 20430401 18333.34 0 0 0 0 0 Full Two Years Two Months 75 0 20430401
19166.66 0 0 0 0 0 Full Two Years Two Months 76 0 20430401 12500 0 0 0 0 0 Full
Two Years Two Months 77 0 20430401 16666.67 16865.86 0 0 0 0 Full Two Years Two
Months 78 0 20430401 14166.66 0 0 26000 0 0 Full Two Years Two Months 79 0
20430401 39951.75 0 0 8124.09 0 0 Full Two Years Two Months 80 0 20430401
2169.67 0 0 958.83 0 0 Full Two Years Two Months 81 0 20430401 0 0 0 17498 0 0
Full Two Years Two Months 82 0 20430401 10500 1991.92 0 0 0 0 Full Two Years Two
Months 83 0 20430401 15269.36 0 0 15416.67 0 0 Full Two Years Two Months 84 0
20430501 11250 0 0 5708.83 0 0 Full Two Years Two Months 85 0 20430401 41635.4 0
0 0 0 0 Full Two Years Two Months 86 0 20430501 14890 0 0 0 0 0 Full Two Years
Two Months 87 0 20430501 20239.38 0 0 0 0 0 Full Two Years Two Months 88 0
20430401 9277.35 0 0 0 0 0 Full Two Years Two Months 89 0 20430401 10002.5 0 0
4893.58 0 0 Full Two Years Two Months 90 0 20430501 34734.85 0 0 0 0 0 Full Two
Years Two Months 91 171517 20430501 14567.77 0 0 0 0 0 Full Two Years Two Months
92 0 20430401 22000.12 0 0 0 0 0 Full Two Years Two Months 93 0 20430501
20705.66 18999.58 0 0 0 0 Full Two Years Two Months 94 498632.72 20430401
40246.3 0 0 0 0 0 Full Two Years Two Months 95 0 20430401 15600 1416.67 0 0 0 0
Full Two Years Two Months 96 0 20430501 18333.33 0 0 0 0 0 Full Two Years Two
Months 97 0 20430401 8903.57 0 0 0 0 0 Full Two Years Two Months 98 0 20430401
24583.33 0 0 24583.33 0 0 Full Two Years Two Months 99 0 20430401 11250 0 0 0 0
0 Full Two Years Two Months 100 0 20430401 23333.33 0 0 8827.67 0 0 Full Two
Years Two Months 101 0 20430401 24432.31 0 0 0 0 0 Full Two Years Two Months 102
0 20430501 15746.49 0 0 0 0 0 Full Two Years Two Months 103 0 20430401 16033.34
0 0 7097.66 0 0 Full Two Years Two Months 104 0 20430501 17500 0 0 8747.46 0 0
Full Two Years Two Months 105 0 20430401 20800 0 0 0 0 0 Full Two Years Two
Months 106 0 20430401 11250 6715 0 0 0 0 Full Two Years Two Months 107 0
20430501 15416.67 0 0 0 0 0 Full Two Years Two Months 108 0 20430401 11250
33730.75 0 6666.67 0 2107.15 Full Two Years Two Months 109 0 20430501 11831.73 0
0 0 0 0 Full Two Years Two Months 110 0 20430401 11916.67 0 0 0 0 0 Full Two
Years Two Months 111 0 20430401 15833.34 0 0 0 0 0 Full Two Years Two Months 112
0 20430401 27373.62 0 0 0 0 0 Full Two Years Two Months 113 0 20430501 13816.5
1981.65 0 0 0 0 Full Two Years Two Months 114 0 20430401 20994.92 0 0 8280.83 0
0 Full Two Years Two Months 115 0 20430401 33416.67 16678.48 0 0 0 0 Full Two
Years Two Months 116 0 20430401 11649.73 0 0 9902.53 0 0 Full Two Years Two
Months 117 43750 20430501 29767.67 0 0 0 0 0 Full Two Years Two Months 118 0
20430501 8419.17 0 0 16737.5 0 0 Full Two Years Two Months 119 0 20430401 20000
0 0 0 0 0 Full Two Years Two Months 120 0 20430401 17916 0 0 0 0 0 Full Two
Years Two Months 121 0 20430401 16666 0 0 12886.85 0 0 Full Two Years Two Months
122 0 20430401 24200 0 0 25096.93 0 0 Full Two Years Two Months 123 0 20430401
5982.44 0 0 8415.33 0 0 Full Two Years Two Months 124 0 20430401 10416.66 3500
7026.62 0 0 0 Full Two Years Two Months 125 0 20430401 28165.3 0 0 4710.14 0 0
Full Two Years Two Months 126 0 20430401 30099.04 0 0 0 0 0 Full Two Years Two
Months 127 0 20430401 16377.21 0 0 0 0 0 Full Two Years Two Months 128 0
20430501 12789.3 0 0 0 0 0 Full Two Years Two Months 129 0 20430401 12719.58 0 0
12719.58 0 0 Full Two Years Two Months 130 0 20430401 9784.04 0 0 0 0 0 Full Two
Years Two Months 131 0 20430401 49562.79 0 0 0 0 0 Full Two Years Two Months 132
0 20430401 8925.28 0 0 4977.85 0 0 Full Two Years Two Months 133 0 20430401
19066.67 0 0 0 0 0 Full Two Years Two Months 134 0 20430401 7137.87 0 0 8666.12
0 0 Full Two Years Two Months 135 0 20430401 8848.33 0 0 9583.33 0 0 Full Two
Years Two Months 136 0 20430501 7927.24 2169.58 0 2974 0 0 Full Two Years Two
Months 137 0 20430401 11605 0 0 7917.82 3012.5 0 Full Two Years Two Months 138 0
20430401 11900 845.14 0 0 0 0 Full Two Years Two Months 139 0 20430401 37575.67
0 0 0 0 0 Full Two Years Two Months 140 0 20430401 0 0 0 32349.51 0 0 Full Two
Years Two Months 141 34086 20430401 14333.34 0 0 14416.67 0 0 Full Two Years Two
Months 142 0 20430401 21941.92 0 0 0 0 0 Full Two Years Two Months 143 0
20430401 17801.88 0 0 0 0 0 Full Two Years Two Months 144 0 20430401 39583.33 0
0 5076.75 0 0 Full Two Years Two Months 145 0 20430501 47725.33 0 0 0 0 0 Full
Two Years Two Months 146 84000 20430401 21009.6 0 0 2218.58 0 0 Full Two Years
Two Months 147 0 20430401 13333.34 0 0 0 0 0 Full Two Years Two Months 148 0
20430401 8335.73 0 0 7090.28 0 0 Full Two Years Two Months 149 96831 20430401
7416.67 0 11389.31 0 0 0 Full Two Years Two Months 150 0 20430401 47419.5 0 0 0
0 0 Full Two Years Two Months 151 0 20430401 20833 8333 0 0 0 0 Full Two Years
Two Months 152 0 20430401 31377.79 0 0 0 0 0 Full Two Years Two Months 153 0
20430401 14583.34 0 0 0 0 0 Full Two Years Two Months 154 0 20430401 10887.97 0
0 0 0 0 Full Two Years Two Months 155 0 20430401 63537.94 0 0 0 0 0 Full Two
Years Two Months 156 0 20430401 9583.38 0 0 1657.2 0 0 Full Two Years Two Months
157 0 20430401 14806.2 4159.21 0 0 0 0 Full Two Years Two Months 158 0 20430401
1633 0 0 16171.67 0 0 Full Two Years Two Months 159 0 20430401 14833.87 0 0 0 0
0 Full Two Years Two Months 160 0 20430401 10000 11838.19 0 0 0 0 Full Two Years
Two Months 161 0 20430501 14166.48 0 0 0 0 0 Full Two Years Two Months 162 0
20430401 14744.08 4467.63 0 0 0 0 Full Two Years Two Months 163 0 20430401
14542.93 1416.66 0 8166.67 0 0 Full Two Years Two Months 164 0 20430401 29166.67
0 0 0 0 0 Full Two Years Two Months 165 0 20430401 14170.25 0 0 6673.33 0 0 Full
Two Years Two Months 166 0 20430501 11043 18068 0 0 0 0 Full Two Years Two
Months 167 0 20430401 21666.66 0 0 0 0 0 Full Two Years Two Months 168 0
20430401 15426.28 0 0 0 0 0 Full Two Years Two Months 169 0 20430401 18324 0 0
6402 0 0 Full Two Years Two Months 170 0 20430401 26418.58 0 0 0 0 0 Full Two
Years Two Months 171 0 20430401 23694.71 0 0 0 0 0 Full Two Years Two Months 172
43434 20430401 18750 0 0 13026.33 0 0 Full Two Years Two Months 173 0 20430401
36214.46 0 0 0 0 0 Full Two Years Two Months 174 0 20430401 15757.21 0 0 0 0 0
Full Two Years Two Months 175 0 20430501 9893 0 0 16666.67 0 0 Full Two Years
Two Months 176 0 20430501 22370.75 0 0 10541.67 0 0 Full Two Years Two Months
177 0 20430401 15834 0 0 0 0 0 Full Two Years Two Months 178 0 20430401 9583.31
0 0 5032.67 0 0 Full Two Years Two Months 179 0 20430401 20000 12639.17 0 0 0 0
Full Two Years Two Months 180 0 20430401 8453.97 0 0 2106 0 0 Full Two Years Two
Months 181 0 20430401 28166.67 0 0 0 0 0 Full Two Years Two Months 182 0
20430401 41886.69 0 0 0 0 0 Full Two Years Two Months 183 0 20430401 12958.33 0
0 0 0 0 Full Two Years Two Months 184 0 20430401 20000 0 0 0 0 0 Full Two Years
Two Months 185 0 20430401 11333.76 0 0 7735 0 0 Full Two Years Two Months 186 0
20430501 0 0 0 16250 0 0 Full Two Years Two Months 187 0 20430401 22256.04 0 0 0
0 0 Full Two Years Two Months 188 0 20430401 24601.89 0 0 0 0 0 Full Two Years
Two Months 189 0 20430401 17083.34 0 0 0 0 0 Full Two Years Two Months 190 0
20430401 12500 15677.16 0 0 0 0 Full Two Years Two Months 191 0 20430401 20011 0
0 0 0 0 Full Two Years Two Months 192 0 20430401 10726.49 4549.21 0 3104.13 0 0
Full Two Years Two Months 193 0 20430401 15476.46 0 0 0 0 0 Full Two Years Two
Months 194 0 20430401 10833.33 0 0 4166.67 0 0 Full Two Years Two Months 195 0
20430401 33333 9875 0 0 0 0 Full Two Years Two Months 196 0 20430501 9446 0 0
2725.38 0 0 Full Two Years Two Months 197 0 20430401 14333.33 0 0 0 0 0 Full Two
Years Two Months 198 0 20430401 6500 35450.38 0 0 0 0 Full Two Years Two Months
199 0 20430401 12620.63 0 0 2680.92 0 0 Full Two Years Two Months 200 0 20430401
60440.25 0 0 0 0 0 Full Two Years Two Months 201 0 20430401 5416.67 0 33159.97 0
0 0 Full Two Years Two Months 202 0 20430401 11666.67 0 0 0 0 0 Full Two Years
Two Months 203 0 20430401 27767.13 0 0 0 0 0 Full Two Years Two Months 204 0
20430401 17027.14 0 0 0 0 0 Full Two Years Two Months 205 0 20430401 16666.66
5500 0 0 0 0 Full Two Years Two Months 206 0 20430401 12301.75 0 0 0 0 0 Full
Two Years Two Months 207 0 20430401 32580.21 15433.69 0 0 0 0 Full Two Years Two
Months 208 0 20430401 2233.8 0 0 1650.8 0 0 Full Two Years Two Months 209 0
20430401 11250 0 0 8036.75 0 0 Full Two Years Two Months 210 0 20430401 14583.34
0 0 0 0 0 Full Two Years Two Months 211 0 20430401 27102.64 50913.84 0 12361.92
0 0 Full Two Years Two Months 212 0 20430401 14735.41 0 0 0 0 0 Full Two Years
Two Months 213 0 20430401 14629.62 0 0 0 0 0 Full Two Years Two Months 214 0
20430401 17102.02 0 75883.81 0 0 0 Full Two Years Two Months 215 0 20430401
14391.56 0 0 0 0 0 Full Two Years Two Months 216 84756 20430401 4731.81 0 0
8737.73 0 0 Full Two Years Two Months 217 0 20430401 10810.54 0 0 0 0 0 Full Two
Years Two Months 218 0 20430401 10147 0 0 0 0 0 Full Two Years Two Months 219 0
20430401 19909.86 0 0 0 0 0 Full Two Years Two Months 220 0 20430401 52553.17 0
0 5849.99 0 0 Full Two Years Two Months 221 0 20430401 26938.88 0 0 0 0 0 Full
Two Years Two Months 222 0 20430401 14541.68 0 0 0 0 0 Full Two Years Two Months
223 0 20430401 8834.16 0 0 5661.83 0 0 Full Two Years Two Months 224 0 20430401
3333.35 0 0 9220 0 0 Full Two Years Two Months 225 0 20430401 38263.42 0 0 0 0 0
Full Two Years Two Months 226 0 20430401 2532.64 0 0 9323.06 0 0 Full Two Years
Two Months 227 0 20430401 29165 0 0 0 0 0 Full Two Years Two Months 228 0
20430401 18762.08 0 0 3753 0 0 Full Two Years Two Months 229 0 20430401 7704.59
0 0 1842.73 0 0 Full Two Years Two Months 230 0 20430401 14583 12791.67 0 0 0 0
Full Two Years Two Months 231 0 20430401 94646.34 0 0 0 0 0 Full Two Years Two
Months 232 0 20430401 8056.86 2047.73 0 0 0 0 Full Two Years Two Months 233 0
20430401 13494.97 0 0 11966.67 0 0 Full Two Years Two Months 234 0 20430401
11291.68 0 0 7952.56 0 0 Full Two Years Two Months 235 0 20430401 10311.51 0 0
8406.66 0 0 Full Two Years Two Months 236 0 20430401 13250 0 0 0 0 0 Full Two
Years Two Months 237 0 20430301 50000 0 0 0 0 0 Full Two Years Two Months 238 0
20430401 35717.8 0 0 0 0 0 Full Two Years Two Months 239 0 20430401 20165.02 0 0
0 0 0 Full Two Years Two Months 240 0 20430401 1091.67 0 0 8083.33 0 0 Full Two
Years Two Months 241 0 20430401 10416.67 0 0 4467.39 0 0 Full Two Years Two
Months 242 396113 20430401 2603.13 0 0 11202.57 0 0 Full Two Years Two Months
243 0 20430401 13333.34 0 0 0 0 0 Full Two Years Two Months 244 0 20430401
24999.99 0 0 0 0 0 Full Two Years Two Months 245 0 20430401 9715.34 0 0 0 0 0
Full Two Years Two Months 246 0 20430401 12813.66 0 0 11032.08 0 0 Full Two
Years Two Months 247 0 20430401 24932.63 0 0 0 0 0 Full Two Years Two Months 248
0 20430401 2774 0 29472.24 0 0 0 Full Two Years Two Months 249 0 20430401
9166.66 0 0 8333.34 0 0 Full Two Years Two Months 250 0 20430401 21083.34 0 0 0
0 0 Full Two Years Two Months 251 0 20430401 17235.18 0 0 0 0 0 Full Two Years
Two Months 252 62193 20430401 18638.71 0 0 0 0 0 Full Two Years Two Months 253 0
20430301 14979.17 0 0 28056.46 0 0 Full Two Years Two Months 254 0 20430401
20000 11110.49 0 4642.76 0 0 Full Two Years Two Months 255 0 20430501 16666.66
5508.29 0 10254.58 0 0 Full Two Years Two Months 256 0 20430401 7402.79 0 0
7635.09 0 0 Full Two Years Two Months 257 0 20430401 5808.04 0 0 13166.76 0 0
Full Two Years Two Months 258 94000 20430401 10658.35 0 0 5000 0 0 Full Two
Years Two Months 259 0 20430401 18550 0 0 0 0 0 Full Two Years Two Months 260
208667 20430401 33574.19 0 0 0 0 0 Full Two Years Two Months 261 0 20430401
11274.29 0 0 0 0 0 Full Two Years Two Months 262 0 20430401 7140.5 0 0 0 0 0
Full Two Years Two Months 263 0 20430401 39017.9 0 0 0 0 0 Full Two Years Two
Months 264 0 20430401 8333.33 0 9084.13 1700.25 0 0 Full Two Years Two Months
265 0 20430401 14166.66 0 0 6500 0 0 Full Two Years Two Months 266 223192
20430401 8333.33 0 13122.91 0 0 0 Full Two Years Two Months 267 0 20430401 26350
0 0 0 0 0 Full Two Years Two Months 268 0 20430401 10999.99 0 0 0 0 0 Full Two
Years Two Months 269 0 20430401 15574 0 0 0 0 0 Full Two Years Two Months 270
59024 20430401 9808.33 0 0 0 0 0 Full Two Years Two Months 271 0 20430401
9166.66 0 0 11988.9 0 0 Full Two Years Two Months 272 0 20430401 8809.78 0 0
6888.62 0 0 Full Two Years Two Months 273 0 20430401 25000 0 0 0 0 0 Full Two
Years Two Months 274 0 20430401 28987.21 0 0 0 0 0 Full Two Years Two Months 275
0 20430501 59551.25 0 0 0 0 0 Full Two Years Two Months 276 0 20430401 18750.03
0 0 0 0 0 Full Two Years Two Months 277 0 20430401 7427.66 0 0 6650 0 2874.62
Full Two Years Two Months 278 0 20430401 0 0 0 58042 0 0 Full Two Years Two
Months 279 0 20430401 15581.29 0 0 10833.34 0 0 Full Two Years Two Months 280 0
20430401 13378.66 0 0 0 0 0 Full Two Years Two Months 281 50000 20430401
13337.68 0 0 0 0 0 Full Two Years Two Months 282 0 20430401 43439.07 0 0 0 0 0
Full Two Years Two Months 283 0 20430401 27500.98 0 0 0 0 0 Full Two Years Two
Months 284 0 20430401 29583.34 0 0 0 0 0 Full Two Years Two Months 285 0
20430301 10218.18 0 0 7463.73 0 0 Full Two Years Two Months 286 0 20430401
11623.16 2975.75 0 13217.84 0 0 Full Two Years Two Months 287 0 20430301
11716.66 0 0 10255.32 0 0 Full Two Years Two Months 288 0 20430301 10479.58 0 0
0 0 0 Full Two Years Two Months 289 0 20430401 42019.24 0 0 0 0 0 Full Two Years
Two Months 290 0 20430401 16125.5 0 0 0 0 0 Full Two Years Two Months 291 0
20430401 19985.08 0 0 19985.08 0 0 Full Two Years Two Months 292 0 20430301
11041.66 0 0 0 0 0 Full Two Years Two Months 293 0 20430401 22083.33 14208.33 0
9930.54 0 0 Full Two Years Two Months 294 0 20430501 19503.54 0 0 5416.67 0 0
Full Two Years Two Months 295 0 20430401 14895.83 0 0 0 0 0 Full Two Years Two
Months 296 0 20430401 14869.16 0 0 0 0 0 Full Two Years Two Months 297 0
20430401 10737.51 0 0 0 0 0 Full Two Years Two Months 298 0 20430401 13539.46 0
0 2430.05 0 0 Full Two Years Two Months 299 0 20430401 5964.55 0 11962.77 0 0 0
Full Two Years Two Months 300 0 20430401 10416.66 0 9034.67 2000 0 0 Full Two
Years Two Months 301 0 20430401 0 0 0 7294.42 0 0 Full Two Years Two Months 302
0 20430401 9168.33 0 0 9417.02 0 0 Full Two Years Two Months 303 0 20430401
17545.79 0 0 0 0 0 Full Two Years Two Months 304 0 20430501 14583.34 0 0 0 0 0
Full Two Years Two Months 305 0 20430401 10610.17 0 0 22138.89 0 0 Full Two
Years Two Months 306 0 20430401 13934.37 0 0 0 0 0 Full Two Years Two Months 307
0 20430401 21666.66 0 0 0 0 0 Full Two Years Two Months 308 0 20430401 20500 0 0
0 0 0 Full Two Years Two Months 309 0 20430401 9570.47 0 0 8765.47 0 0 Full Two
Years Two Months 310 0 20430401 18333.33 0 0 0 0 0 Full Two Years Two Months 311
0 20430401 22916.66 0 0 0 0 0 Full Two Years Two Months 312 49539.4 20430401
11597 0 0 0 0 0 Full Two Years Two Months 313 0 20430401 33203.66 0 0 0 0 0 Full
Two Years Two Months 314 0 20430401 25720.1 0 0 0 0 0 Full Two Years Two Months
315 0 20430401 4166 0 22393.11 0 0 0 Full Two Years Two Months 316 0 20430401
185803.69 0 0 0 0 0 Full Two Years Two Months 317 0 20430501 22669.45 0 0 0 0 0
Full Two Years Two Months 318 240000 20430401 11576 2511.25 0 0 0 0 Full Two
Years Two Months 319 0 20430401 8333.32 0 45414.91 0 0 0 Full Two Years Two
Months 320 0 20430401 79662.92 0 0 0 0 0 Full Two Years Two Months 321 0
20430401 19166.74 0 0 12084.76 0 0 Full Two Years Two Months 322 0 20430401
19146 0 0 0 0 0 Full Two Years Two Months 323 0 20430501 19813.73 0 0 0 0 0 Full
Two Years Two Months 324 0 20430401 16666.66 0 0 0 0 0 Full Two Years Two Months
325 0 20430401 8541.66 0 0 0 0 0 Full Two Years Two Months 326 0 20430401
14166.66 0 0 0 0 0 Full Two Years Two Months 327 0 20430401 14639.73 0 0 0 0 0
Full Two Years Two Months 328 0 20430401 38116.5 0 0 0 0 0 Full Two Years Two
Months 329 0 20430401 10700 0 0 0 0 0 Full Two Years Two Months 330 0 20430401
10128.67 0 0 0 0 0 Full Two Years Two Months 331 0 20430501 49066.66 0 0 0 0 0
Full Two Years Two Months 332 0 20430401 27916.67 0 0 0 0 0 Full Two Years Two
Months 333 0 20430501 132042 0 0 0 0 0 Full Two Years Two Months 334 0 20430401
0 0 0 26700.84 6949.75 0 Full Two Years Two Months 335 0 20430401 19552.09
4016.12 0 0 0 0 Full Two Years Two Months 336 0 20430301 9166.22 0 0 9362.5 0 0
Full Two Years Two Months 337 0 20430401 15613.87 0 0 0 0 0 Full Two Years Two
Months 338 0 20430501 6152.71 0 0 13583.34 0 0 Full Two Years Two Months 339 0
20430401 16575.87 0 0 9199.97 0 0 Full Two Years Two Months 340 0 20430401 22642
0 0 0 0 0 Full Two Years Two Months 341 0 20430401 20833.32 0 0 0 0 0 Full Two
Years Two Months 342 0 20430401 28373.87 0 0 0 0 0 Full Two Years Two Months 343
0 20430401 19666 0 0 0 0 0 Full Two Years Two Months 344 0 20430401 10833.33
5000 34594.5 0 0 0 Full Two Years Two Months 345 0 20430401 10121 0 0 6041.67 0
0 Full Two Years Two Months 346 0 20430401 14464.46 0 0 1209.9 0 0 Full Two
Years Two Months 347 40366 20430401 13333.34 0 0 0 0 0 Full Two Years Two Months
348 401951 20430401 13743.07 4482.17 0 0 0 0 Full Two Years Two Months 349 0
20430401 8000 0 0 7500 0 0 Full Two Years Two Months 350 0 20430401 13750 0 0
12958.33 0 0 Full Two Years Two Months 351 0 20430401 12906.26 0 0 0 0 0 Full
Two Years Two Months 352 289046.94 20430401 14583.33 0 0 0 0 0 Full Two Years
Two Months 353 0 20430401 16634.54 0 0 0 0 0 Full Two Years Two Months 354 0
20430401 33171.19 0 0 0 0 0 Full Two Years Two Months 355 0 20430401 12500 0
6658.98 0 0 0 Full Two Years Two Months 356 0 20430401 12185.6 0 0 10626.46 0 0
Full Two Years Two Months 357 0 20430401 12977.5 0 0 0 0 0 Full Two Years Two
Months 358 0 20430501 52697.12 0 0 0 0 0 Full Two Years Two Months 359 0
20430401 13364 0 0 0 0 0 Full Two Years Two Months 360 0 20430401 9789.94 0 0 0
0 0 Full Two Years Two Months 361 0 20430401 40448.84 0 0 0 0 0 Full Two Years
Two Months 362 0 20430401 3800 0 0 0 0 0 Full Two Years Two Months 363 0
20430301 25000 23237.54 0 17500 0 0 Full Two Years Two Months 364 0 20430401
11250 8000 0 0 0 0 Full Two Years Two Months 365 0 20430401 6387 0 0 7238.58 0 0
Full Two Years Two Months 366 0 20430401 12018.93 0 0 13456.77 0 0 Full Two
Years Two Months 367 0 20430401 9983.33 0 0 8583 0 0 Full Two Years Two Months
368 0 20430401 34196.37 0 0 0 0 0 Full Two Years Two Months 369 150000 20430401
18750 0 0 11666.68 0 0 Full Two Years Two Months 370 0 20430401 34666.67 0 0 0 0
0 Full Two Years Two Months 371 0 20430401 17111 0 0 0 0 0 Full Two Years Two
Months 372 0 20430401 0 0 40455.23 0 0 0 Full Two Years Two Months 373 0
20430401 12708.32 3583.33 0 0 0 0 Full Two Years Two Months 374 0 20430401 20375
0 0 4958.31 0 0 Full Two Years Two Months 375 0 20430401 20195 0 0 8536.85 0 0
Full Two Years Two Months 376 0 20430301 13650.82 0 0 1284 0 0 Full Two Years
Two Months 377 150000 20430401 14375 0 0 12449.92 0 0 Full Two Years Two Months
378 0 20430401 51310.5 0 0 0 0 0 Full Two Years Two Months 379 200000 20430401
15833.34 1375 0 7162.44 3091.67 0 Full Two Years Two Months 380 0 20430401
20833.33 0 0 0 0 0 Full Two Years Two Months 381 0 20430301 47734.46 0 0 0 0 0
Full Two Years Two Months 382 0 20430401 8930.02 0 0 6866.67 0 0 Full Two Years
Two Months 383 0 20430401 16666.66 0 0 0 0 0 Full Two Years Two Months 384 0
20430401 419650.03 0 0 0 0 0 Full Two Years Two Months 385 0 20430401 14583.34 0
0 0 0 0 Full Two Years Two Months 386 0 20430401 20833.33 61090.07 0 0 0 0 Full
Two Years Two Months 387 0 20430501 80807.5 0 0 0 0 0 Full Two Years Two Months
388 0 20430401 30000 0 0 0 0 0 Full Two Years Two Months 389 0 20430401 25707.75
23547.83 0 0 0 0 Full Two Years Two Months 390 0 20430301 10684.08 0 0 8665.54 0
0 Full Two Years Two Months 391 0 20430301 11656.67 0 0 0 0 0 Full Two Years Two
Months 392 0 20430401 779.83 0 0 8940.83 0 0 Full Two Years Two Months 393 0
20430401 16666.66 0 0 0 0 0 Full Two Years Two Months 394 0 20430401 18333.32
22666.66 0 0 0 0 Full Two Years Two Months 395 0 20430401 7008 0 1988.91 0 0 0
Full Two Years Two Months 396 0 20430401 18829.87 0 0 0 0 0 Full Two Years Two
Months 397 0 20430401 12308.34 7857.65 0 0 0 0 Full Two Years Two Months 398 0
20430401 11041.65 0 0 0 0 0 Full Two Years Two Months 399 0 20430301 13970.66 0
0 10666.66 0 0 Full Two Years Two Months 400 0 20430401 13150.62 5678.04 0 0 0 0
Full Two Years Two Months 401 0 20430401 15833.33 2083.33 0 0 0 0 Full Two Years
Two Months 402 0 20430301 24858.45 0 0 0 0 0 Full Two Years Two Months 403 0
20430301 22427.65 0 0 0 0 0 Full Two Years Two Months 404 0 20430401 8750 0 0
9657.26 0 0 Full Two Years Two Months 405 0 20430501 14166.66 0 0 8333.33 0 0
Full Two Years Two Months 406 0 20430401 32570 0 0 0 0 0 Full Two Years Two
Months 407 0 20430301 36830.5 0 0 0 0 0 Full Two Years Two Months 408 0 20430401
7849.46 0 0 10779.6 0 0 Full Two Years Two Months 409 0 20430401 12300 0 0 8872
0 0 Full Two Years Two Months 410 0 20430401 2764.92 0 0 0 0 0 Full Two Years
Two Months 411 0 20430401 1251.79 0 0 18961.67 0 0 Full Two Years Two Months 412
9901 20430401 11565.9 0 0 0 0 0 Full Two Years Two Months 413 0 20430301 36752 0
0 0 0 0 Full Two Years Two Months 414 120000 20430401 20289.83 0 0 0 0 0 Full
Two Years Two Months 415 0 20430401 14520.85 2608.47 0 11875 937.5 0 Full Two
Years Two Months 416 0 20430401 12083.33 0 0 8114.58 0 0 Full Two Years Two
Months 417 0 20430401 37498 0 0 0 0 0 Full Two Years Two Months 418 0 20430501
10991 0 0 2950.29 0 0 Full Two Years Two Months 419 0 20430401 16666.66 0 0 0 0
0 Full Two Years Two Months 420 414914 20430401 9013.75 0 0 7999.33 0 0 Full Two
Years Two Months 421 0 20430401 20763.29 0 0 0 0 0 Full Two Years Two Months 422
0 20430401 30973.23 0 0 0 0 0 Full Two Years Two Months 423 0 20430401 30333.33
0 0 0 0 0 Full Two Years Two Months 424 0 20430401 3109.96 0 0 0 0 0 Full Two
Years Two Months 425 0 20430401 6471.84 0 0 2458.4 0 0 Full Two Years Two Months
426 0 20430301 27083.34 0 0 0 0 0 Full Two Years Two Months 427 0 20430401
29166.66 0 0 0 0 0 Full Two Years Two Months 428 0 20430301 10321.69 0 0 0 0 0
Full Two Years Two Months 429 0 20430401 14583.34 0 31474.26 0 0 0 Full Two
Years Two Months 430 0 20430401 15362.85 0 0 0 0 0 Full Two Years Two Months 431
0 20430401 11961.26 2083.33 0 0 0 0 Full Two Years Two Months 432 0 20430401
10875 0 0 0 0 0 Full Two Years Two Months 433 0 20430401 5000 0 0 10780.83
5874.27 0 Full Two Years Two Months 434 0 20430401 25000 0 0 0 0 0 Full Two
Years Two Months 435 0 20430401 9095.01 0 0 7675 0 6953.42 Full Two Years Two
Months 436 247000 20430501 12152 0 0 8212 0 0 Full Two Years Two Months 437 0
20430401 35124.17 0 0 0 0 0 Full Two Years Two Months 438 120000 20430401 0 0 0
29713.74 0 0 Full Two Years Two Months 439 0 20430401 3559.63 0 0 10517.35 0 0
Full Two Years Two Months 440 0 20430401 46047.58 0 0 0 0 0 Full Two Years Two
Months 441 0 20430401 14583.33 0 0 0 0 0 Full Two Years Two Months 442 0
20430401 0 0 0 0 0 0 Full Two Years Two Months 443 50000 20430401 10130.38 0 0
13321.32 0 0 Full Two Years Two Months 444 0 20430501 14704.58 0 0 0 0 0 Full
Two Years Two Months 445 0 20430401 2178.78 0 0 0 0 0 Full Two Years Two Months
446 0 20430401 36000 0 0 0 0 0 Full Two Years Two Months 447 0 20430401 29655.2
0 0 0 0 0 Full Two Years Two Months 448 0 20430401 47916.67 0 0 3787.33 0 0 Full
Two Years Two Months 449 129994.58 20430401 25000 0 0 0 0 0 Full Two Years Two
Months 450 0 20430401 16666 0 0 0 0 0 Full Two Years Two Months 451 0 20430401
7718.76 0 0 18711.92 9779.46 0 Full Two Years Two Months 452 0 20430401 11250.01
0 0 0 0 0 Full Two Years Two Months 453 575000 20430401 40485.67 0 0 1989.78
185.21 0 Full Two Years Two Months 454 0 20430401 22624.33 0 0 0 0 0 Full Two
Years Two Months 455 0 20430301 13466.68 2094.33 0 1157.08 0 0 Full Two Years
Two Months 456 0 20430401 33333.33 0 0 9080 0 0 Full Two Years Two Months 457 0
20430401 6250 0 21668.02 0 0 0 Full Two Years Two Months 458 37783 20430401 9224
0 0 8217 0 0 Full Two Years Two Months 459 0 20430401 11816.67 0 0 15441.42 0 0
Full Two Years Two Months 460 0 20430401 21452.59 0 0 1105.8 0 0 Full Two Years
Two Months 461 0 20430301 22394.88 0 0 0 0 0 Full Two Years Two Months 462 0
20430401 25452 0 0 6166.67 0 0 Full Two Years Two Months 463 0 20430301 14083.33
0 0 3250 0 0 Full Two Years Two Months 464 0 20430401 12171.99 0 0 0 0 0 Full
Two Years Two Months 465 0 20430401 34204.3 0 0 0 0 0 Full Two Years Two Months
466 0 20430301 16064.92 0 0 0 0 0 Full Two Years Two Months 467 2098 20430301
18291.76 0 0 0 0 0 Full Two Years Two Months 468 0 20430401 9753.38 5248.78 0 0
0 0 Full Two Years Two Months 469 0 20430401 0 0 0 15230.82 0 0 Full Two Years
Two Months 470 0 20430501 16632.78 0 0 0 0 0 Full Two Years Two Months 471 0
20430401 12916.67 27982.08 0 0 0 0 Full Two Years Two Months 472 0 20430401
14500 0 0 0 0 0 Full Two Years Two Months 473 0 20430301 10833.04 0 0 0 0 0 Full
Two Years Two Months 474 0 20430401 10410.42 0 0 0 0 0 Full Two Years Two Months
475 0 20430401 11348.48 0 0 13675.65 0 0 Full Two Years Two Months 476 0
20430401 8903.25 0 0 5418.21 0 0 Full Two Years Two Months 477 0 20430301 0 0 0
0 0 0 Full Two Years Two Months 478 0 20430401 17916.67 0 0 0 0 0 Full Two Years
Two Months 479 0 20430401 9875 0 0 9193.58 0 0 Full Two Years Two Months 480 0
20430301 11699.43 0 0 0 0 0 Full Two Years Two Months 481 0 20430401 15164.61 0
12557.51 0 0 0 Full Two Years Two Months 482 30516 20430401 45191.25 0 0 0 0 0
Full Two Years Two Months 483 0 20430401 38293.95 0 0 0 0 0 Full Two Years Two
Months 484 0 20430401 11057 0 0 0 0 0 Full Two Years Two Months 485 0 20430301
17275.99 0 0 14121.58 0 0 Full Two Years Two Months 486 0 20430401 12033.33 0 0
11666.67 0 0 Full Two Years Two Months 487 0 20430301 21395.83 0 0 9628.51 0 0
Full Two Years Two Months 488 0 20430401 3000 17194.2 11811.78 0 0 0 Full Two
Years Two Months 489 0 20430301 28927.92 0 0 0 0 0 Full Two Years Two Months 490
0 20430401 12146.33 0 0 7455.74 0 0 Full Two Years Two Months 491 0 20430401
22588.33 16138.39 0 13645.05 0 0 Full Two Years Two Months 492 0 20430401
7330.26 0 0 8082.53 0 0 Full Two Years Two Months 493 0 20430401 17165.67 0 0 0
0 0 Full Two Years Two Months 494 0 20430301 18750 0 0 0 0 0 Full Two Years Two
Months 495 0 20430501 23731.83 0 0 0 0 0 Full Two Years Two Months 496 0
20430401 2228.5 0 0 7324.66 0 0 Full Two Years Two Months 497 0 20430401 49684 0
0 0 0 0 Full Two Years Two Months 498 0 20430401 25926.64 0 0 0 0 0 Full Two
Years Two Months 499 100000 20430301 38883.77 0 0 0 0 0 Full Two Years Two
Months 500 0 20430401 22884.31 0 0 0 0 0 Full Two Years Two Months 501 0
20430301 15666.67 0 0 0 0 0 Full Two Years Two Months 502 0 20430401 17055.66 0
0 0 0 0 Full Two Years Two Months 503 0 20430401 2563 0 0 0 0 0 Full Two Years
Two Months 504 0 20430401 5466.93 0 0 4013.41 0 0 Full Two Years Two Months 505
0 20430401 8696.83 0 9932.03 0 0 0 Full Two Years Two Months 506 0 20430401
22916.67 19993.75 0 0 0 0 Full Two Years Two Months 507 197484 20430301 11106.69
0 0 0 0 0 Full Two Years Two Months 508 0 20430301 17751.06 0 0 0 0 0 Full Two
Years Two Months 509 0 20430401 16666.68 0 0 0 0 0 Full Two Years Two Months 510
0 20430401 44470.5 0 0 0 0 0 Full Two Years Two Months 511 0 20430201 26818.88 0
0 13736.67 0 0 Full Two Years Two Months 512 0 20430201 0 0 0 10971.63     Full
Two Years Two Months 513 0 20430201 31166.66 0 0 13519.25     Full Two Years Two
Months 514 0 20430401 45176.7 0 0 0 0 0 Full Two Years Two Months 515 0 20430401
9211.5 0 7115.58 0 0 0 Full Two Years Two Months 516 0 20430401 18750.01 0 0 0 0
0 Full Two Years Two Months 517 0 20430401 12075.02 5179.17 0 0 0 0 Full Two
Years Two Months 518 28536 20430401 8882.67 0 0 5788.03 0 0 Full Two Years Two
Months 519 0 20430401 47608 0 0 0 0 0 Full Two Years Two Months 520 0 20430301
29165.98 0 0 0 0 0 Full Two Years Two Months 521 0 20430401 4662.08 0 0 19944.13
0 0 Full Two Years Two Months 522 0 20430401 9073.98 0 0 10416.67 2397.65 0 Full
Two Years Two Months 523 0 20430401 36800 0 0 0 0 0 Full Two Years Two Months
524 0 20430401 110716.85 0 0 0 0 0 Full Two Years Two Months 525 0 20430401
21064 2191.96 0 0 0 0 Full Two Years Two Months 526 0 20430401 27284.64 0 0 0 0
0 Full Two Years Two Months 527 0 20430301 21470.83 7507.8 0 0 0 0 Full Two
Years Two Months 528 0 20430301 16666.66 0 0 0 0 0 Full Two Years Two Months 529
174000 20430401 20833.34 0 0 0 0 0 Full Two Years Two Months 530 0 20430401
14682.56 0 0 0 0 0 Full Two Years Two Months 531 0 20430401 12500 13583.33 0 0 0
0 Full Two Years Two Months 532 0 20430501 20833.34 0 0 0 0 0 Full Two Years Two
Months 533 180000 20430301 23752.26 8416.67 0 0 0 0 Full Two Years Two Months
534 0 20430301 0 0 0 7400 4702 0 Full Two Years Two Months 535 0 20430401
42716.21 0 0 0 0 0 Full Two Years Two Months 536 0 20430401 20833.34 0 0 0 0 0
Full Two Years Two Months 537 29870 20430401 13361.74 0 0 0 0 0 Full Two Years
Two Months 538 0 20430401 15000 0 0 0 0 0 Full Two Years Two Months 539 171750
20430301 54977.3 0 0 0 0 0 Full Two Years Two Months 540 0 20430401 23076.54 0 0
0 0 0 Full Two Years Two Months 541 0 20430201 82695.92 0 0 0 0 0 Full Two Years
Two Months 542 0 20430201 23154.17 0 0       Full Two Years Two Months 543 0
20430201 12032.08 0 0 11854.18 0 0 Full Two Years Two Months 544 0 20430501
26529.96 0 0 0 0 0 Full Two Years Two Months 545 0 20430301 33041.67 0 0 0 0 0
Full Two Years Two Months 546 0 20430401 96197.96 0 0 13940 0 0 Full Two Years
Two Months 547 0 20430401 20833.33 36908.79 0 0 0 0 Full Two Years Two Months
548 0 20430401 12800.22 0 0 0 0 0 Full Two Years Two Months 549 0 20430401 0 0 0
0 0 0 Full Two Years Two Months 550 0 20430401 13583.33 0 0 5295.84 0 0 Full Two
Years Two Months 551 0 20430401 14000 0 0 0 0 0 Full Two Years Two Months 552 0
20430401 6562.23 0 0 16735.33 0 0 Full Two Years Two Months 553 0 20430401
16362.33 0 0 0 0 0 Full Two Years Two Months 554 0 20430401 12454 0 0 0 0 0 Full
Two Years Two Months 555 0 20430401 12528 2428 0 0 0 0 Full Two Years Two Months
556 0 20430401 52721.47 0 0 0 0 0 Full Two Years Two Months 557 0 20430501 9048
0 0 4556.38 0 0 Full Two Years Two Months 558 0 20430401 7498.18 0 0 27032.5 0 0
Full Two Years Two Months 559 0 20430401 10606.95 0 0 0 0 0 Full Two Years Two
Months 560 0 20430401 30061.23 0 0 0 0 0 Full Two Years Two Months 561 0
20430401 21283.66 0 0 13461.54 0 0 Full Two Years Two Months 562 0 20430401
59138.67 0 0 10486.75 0 0 Full Two Years Two Months 563 0 20430401 17083.33 0 0
0 0 0 Full Two Years Two Months 564 0 20430401 16333.33 0 0 0 0 0 Full Two Years
Two Months 565 0 20430401 10441.8 0 0 0 0 0 Full Two Years Two Months 566 0
20430301 18025.58 0 0 0 0 0 Full Two Years Two Months 567 0 20430301 16330.67 0
0 0 0 0 Full Two Years Two Months 568 0 20430401 18449.75 0 0 29916.67 0 0 Full
Two Years Two Months 569 0 20430401 16251.83 9844.45 0 0 0 0 Full Two Years Two
Months 570 0 20430401 16804.4 0 0 0 0 0 Full Two Years Two Months 571 0 20430301
6779.5 0 0 6661.95 0 0 Full Two Years Two Months 572 122858.14 20430301 1795.25
0 0 0 0 0 Full Two Years Two Months 573 0 20430301 6972.63 0 0 14929.42 0 0 Full
Two Years Two Months

 

A-1

 

 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.             The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.             The definition of “Business Day” in Section 1 is revised to read
in its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.            The definition of “Closing Date” in Section 1 is revised to read
in its entirety as follows:

 

“Closing Date: May 23, 2013, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4.            The definition of “Cut-off Date” in Section 1 is revised to read
in its entirety as follows:

 

“Cut-off Date: May 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5.            The definition of “Eligible Account” in Section 1 is revised to
read in its entirety as follows:

 

A-1

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.           The definition of “Eligible Investments” in Section 1 is revised to
read in its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America which are backed by the full faith and credit of the
United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, short-term obligations with a
maturity of at least 60 days are rated “A-1+” by S&P) and (b) any other demand
or time deposit or certificate of deposit that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P), in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

A-2

 

  

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency for long-term unsecured
debt with a maturity of more than one year or in the highest rating category by
each Rating Agency with respect to short-term obligations (provided that,
short-term obligations with a maturity of at least 60 days are rated “A-1+” by
S&P), in each case at the time of such investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, with respect to S&P, shares of
a money market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7.            The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:

 

“First Remittance Date: June 20, 2013.”

 

8.            A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

A-3

 

  

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9.          The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date and any partial
Principal Prepayment, the calendar month preceding the calendar month in which
such Remittance Date occurs. As to any Remittance Date and any Principal
Prepayment in full, the period commencing on the 15th day of the month preceding
the month in which such Remittance Date occurs through the 14th day of the month
in which such Remittance Date occurs; provided that, with respect to the June
2013 Remittance Date Principal Prepayment in full, the Principal Prepayment
Period shall be the period beginning on May 1, 2013 through June 14, 2013.”

 

10.         The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11.         A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 



A-4

 

 

13.          Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:



 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past June 25, 2043 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 

14.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

  

15.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Wilmington Trust, National
Association, in trust for the holders of Sequoia Mortgage Trust 2013-7 Mortgage
Pass-Through Certificates.”

 

16.          Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

17.          Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

18.           Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised
to read in their entirety as follows, and paragraph (j) is added after paragraph
(i) of Subsection 11.05 as follows:

 

A-5

 

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

. . .

 

(j)          to reimburse itself or the Servicing Administrator for P&I Advances
and Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 



A-6

 

 

19.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:



 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

A-7

 

 

20.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

21.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 



A-8

 

 

22.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”



 

23.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 



A-9

 

 

26.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

28.         Report on Assessment of Compliance and Attestation. The Servicer
shall disclose, and shall cause each Subservicer and Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Flow Servicing Agreement: (i) the extent and scope of any material instance of
noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 



A-10

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

  

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history

 

(to calculate advances from last positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.         The total of lines 1 through 12.

 

(c)          Credits:

 

14-21.     Complete as applicable. Required documentation:

 

A-1

 

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

Letter of Proceeds Breakdown.

 

*Copy of EOB for any MI or gov't guarantee

 

*All other credits need to be clearly defined on the 332 form

 

22.The total of lines 14 through 21.



 

PleaseNote:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line
(18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

 

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 



A-2

 

 



Exhibit 3A: Calculation of Realized Loss/Gain Form 332

  



Prepared by:     Date:  







Phone:     Email Address:



 

Servicer Loan No.

 

 

Servicer Name



 

Servicer Address

 

 

  

WELLS FARGO BANK, N.A. Loan No._____________________________

 



Borrower's Name:   Property Address:  



  

Liquidation Type:  REO Sale  3rd Party Sale Short Sale Charge Off         Was
this loan granted a Bankruptcy deficiency or cramdown Yes No If “Yes”, provide
deficiency or cramdown amount
_______________________________________________________  

 

Liquidation and Acquisition Expenses:         (1) Actual Unpaid Principal
Balance of Mortgage Loan   $   (1) (2) Interest accrued at Net Rate       (2)
(3) Accrued Servicing Fees       (3) (4) Attorney's Fees       (4) (5) Taxes
(see page 2)       (5) (6) Property Maintenance       (6) (7) MI/Hazard
Insurance Premiums (see page 2)       (7) (8) Utility Expenses       (8) (9)
Appraisal/BPO       (9) (10) Property Inspections       (10) (11) FC Costs/Other
Legal Expenses       (11) (12) Other (itemize)       (12)   Cash for
Keys__________________________       (12)   HOA/Condo
Fees_______________________       (12)   ______________________________________
      (12)               Total Expenses   $   (13) Credits:         (14) Escrow
Balance   $   (14) (15) HIP Refund       (15) (16) Rental Receipts       (16)
(17) Hazard Loss Proceeds       (17) (18) Primary Mortgage Insurance / Gov’t
Insurance       (18a) HUD Part A       (18b) HUD Part B         (19) Pool
Insurance Proceeds       (19) (20) Proceeds from Sale of Acquired Property      
(20) (21) Other (itemize)       (21)  
____________________________________________________       (21)              
Total Credits   $   (22) Total Realized Loss (or Amount of Gain)   $   (23)

 

A-3

 

 

Escrow Disbursement Detail

  





Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest          
                                                                               
                     

  

A-4

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer 

Column/Header Name Description Decimal Format
Comment SERVICER_LOAN_NBR A unique number assigned to a loan by the
Servicer.  This may be different than the LOAN_NBR     LOAN_NBR A unique
identifier assigned to each loan by the originator.     CLIENT_NBR Servicer
Client Number     SERV_INVESTOR_NBR Contains a unique number as assigned by an
external servicer to identify a group of loans in their system.    
BORROWER_FIRST_NAME First Name of the Borrower.     BORROWER_LAST_NAME Last name
of the borrower.     PROP_ADDRESS Street Name and Number of Property    
PROP_STATE The state where the  property located.     PROP_ZIP Zip code where
the property is located.     BORR_NEXT_PAY_DUE_DATE The date that the borrower's
next payment is due to the servicer at the end of processing cycle, as reported
by Servicer.   MM/DD/YYYY LOAN_TYPE Loan Type (i.e. FHA, VA, Conv)    
BANKRUPTCY_FILED_DATE The date a particular bankruptcy claim was filed.  
MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which the bankruptcy was
filed.     BANKRUPTCY_CASE_NBR The case number assigned by the court to the
bankruptcy filing.     POST_PETITION_DUE_DATE The payment due date once the
bankruptcy has been approved by the courts   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either
by Dismissal, Discharged and/or a Motion For Relief Was Granted.   MM/DD/YYYY
LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer  
MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such
As;    

 

 

A-5

 



 

Column/Header Name Description Decimal Format
Comment LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled
To End/Close   MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is
Actually Completed   MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.  
MM/DD/YYYY ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue
Foreclosure   MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an
Attorney in a Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date
by which a foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE
The actual date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount
a property sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY

  

A-6

 

 

Column/Header Name Description Decimal Format
Comment CURR_PROP_VAL  The current "as is" value of the property based on
brokers price opinion or appraisal. 2   REPAIRED_PROP_VAL The amount the
property would be worth if repairs are completed pursuant to a broker's price
opinion or appraisal. 2   If applicable:       DELINQ_STATUS_CODE FNMA Code
Describing Status of Loan     DELINQ_REASON_CODE The circumstances which caused
a borrower to stop paying on a loan.   Code indicates the reason why the loan is
in default for this cycle.     MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim
Was Filed With Mortgage Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of
Mortgage Insurance Claim Filed   No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE Date Mortgage Insurance Company Disbursed Claim Payment  
MM/DD/YYYY MI_CLAIM_AMT_PAID Amount Mortgage Insurance Company Paid On Claim 2
No commas(,) or dollar signs ($) POOL_CLAIM_FILED_DATE Date Claim Was Filed With
Pool Insurance Company   MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With
Pool Insurance Company 2 No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer   MM/DD/YYYY
POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company 2 No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim
Was Filed With HUD   MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim
Filed 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD
Disbursed Part A Claim Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount
HUD Paid on Part A Claim 2 No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE

Date FHA Part B Claim Was Filed With HUD

  MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed 2 No
commas(,) or dollar signs ($)

  

A-7

 

 

Column/Header Name Description Decimal Format
Comment FHA_PART_B_CLAIM_PAID_DATE    Date HUD Disbursed Part B Claim Payment  
MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No
commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With
the Veterans Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE

Date Veterans Admin. Disbursed VA Claim Payment

  MM/DD/YYYY VA_CLAIM_PAID_AMT

Amount Veterans Admin. Paid on VA Claim

  2 No commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion
for Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid
amount 11 No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure
sales results: REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net
proceeds from the sale of the REO property.     No commas(,) or dollar signs ($)
BPO_DATE The date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number

 



A-8

 

 



Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

· ASUM- Approved Assumption · BAP- Borrower Assistance Program · CO- Charge Off
· DIL- Deed-in-Lieu · FFA- Formal Forbearance Agreement · MOD- Loan Modification
· PRE- Pre-Sale · SS- Short Sale · MISC- Anything else approved by the PMI or
Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 



A-9

 



 



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 



Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration



A-10

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued



 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 



Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy





A-11

